





Exhibit 10.16



AMENDMENT NO. 2 (this “Amendment”), dated as of November 15, 2019, to the BASE
INDENTURE, dated as of May 17, 2016 (as amended by Amendment No. 1, dated as of
April 17, 2018, and as further amended, restated or otherwise modified from time
to time in accordance with the terms thereof, the “Base Indenture”), between
OnDeck Asset Securitization Trust II LLC, a special purpose limited liability
company established under the laws of Delaware, as issuer (the “Issuer”), and
Deutsche Bank Trust Company Americas, a New York banking corporation, as trustee
(in such capacity, the “Indenture Trustee”).
WITNESSETH:
WHEREAS, Section 12.2 of the Base Indenture permits the parties thereto to make
amendments to the Indenture subject to certain conditions set forth therein; and
WHEREAS, the parties hereto desire, in accordance with Section 12.2 of the Base
Indenture, to amend the Base Indenture as provided herein.
NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:
AGREEMENTS
1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings assigned thereto in the Base Indenture.
2.     Amendments to the Base Indenture.
(a)    The Base Indenture is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Base Indenture attached as Appendix A hereto.
3.     Reference to and Effect on the Base Indenture; Ratification.
(a)    Except as specifically amended above, the Base Indenture is and shall
continue to be in full force and effect and is hereby ratified and confirmed in
all respects.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party hereto under the
Base Indenture, or constitute a waiver of any provision of any other agreement.
(c)    Upon the effectiveness hereof, each reference in the Base Indenture to
“this Agreement”, “Base Indenture”, “hereto”, “hereunder”, “hereof” or words of
like import referring to the Base Indenture, and each reference in any other
Transaction Document to “Base Indenture”,









--------------------------------------------------------------------------------







Exhibit 10.16


“thereto”, “thereof”, “thereunder” or words of like import referring to the Base
Indenture, shall mean and be a reference to the Base Indenture as amended
hereby.
4.     Counterparts; Facsimile Signature. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Any signature page to this Amendment
containing a manual signature may be delivered by facsimile transmission or
other electronic communication device capable of transmitting or creating a
printable written record, and when so delivered shall have the effect of
delivery of an original manually signed signature page.
5.     Governing Law. THIS AMENDMENT AND ALL MATTERS ARISING FROM OR IN ANY
MANNER RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.     Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof.
7.     Severability. The failure or unenforceability of any provision hereof
shall not affect the other provisions of this Amendment. Whenever possible each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
8.     Effectiveness. This Amendment shall be effective immediately upon
satisfaction of the following conditions: (i) delivery of executed signature
pages by all parties hereto, (ii) satisfaction of the Rating Agency Condition
with respect to this Amendment and (iii) the payment in full of the Issuer’s
Series 2018-1 Notes; provided that, with respect to the definitions of
“Collection Account”, “Collection Account Control Agreement”, “Loan Documents”,
“Loan Program Agreement”, “Pooled Loan”, “Retention Undertaking Letter”,
“Qualified Trust Institution”, “Transaction Documents”, and solely with respect
to clause (hh) of “Eligible Loan” in Schedule 1 of the Base Indenture, this
Amendment shall be effective immediately upon satisfaction of the foregoing
clauses (i) and (ii) only.
9. Interpretation. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.
10. Indenture Trustee Not Responsible. The Indenture Trustee shall not be
responsible for the validity or sufficiency of this Amendment nor for the
recitals herein.









--------------------------------------------------------------------------------







Exhibit 10.16


11. Indemnification. The Issuer hereby reaffirms its indemnification obligation
in favor of the Indenture Trustee pursuant to Section 10.6 of the Base
Indenture.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.


ONDECK ASSET SECURITIZATION TRUST II LLC, as Issuer


By: /s/
Kenneth A. Brause        

Name: Kenneth A. Brause
Title: Chief Financial Officer


 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee


By: /s/ Susan E. Ashman                
Name: Susan E. Ashman
Title: Associate


By: /s/ Timothy Johnson        
Name: Timothy Johnson
Title: Associate













--------------------------------------------------------------------------------







Exhibit 10.16


Appendix A













--------------------------------------------------------------------------------




Exhibit 10.16


Conformed through Amendment No. 1, dated April 17, 2018
and Amendment No. 2, dated November 15, 2019


ONDECK ASSET SECURITIZATION TRUST II LLC,
as Issuer



and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee


______________________________


BASE INDENTURE
Dated as of May 17, 2016


______________________________


Asset Backed Notes
(Issuable in Series of Notes)









--------------------------------------------------------------------------------




Exhibit 10.16
TABLE OF CONTENTS


Page




ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
1
Section 1.1.
Definitions.
1
Section 1.2
Cross-References.
1
Section 1.3.
Accounting and Financial Determinations; No Duplication.
1
Section 1.4.
Rules of Construction.
2
 
 
 
ARTICLE 2
THE NOTES
2
Section 2.1.
Designation and Terms of Notes.
2
Section 2.2.
Notes Issuable in Series.
3
Section 2.3.
Execution and Authentication.
5
Section 2.4.
Registration of Transfer and Exchange of Notes.
6
Section 2.5.
Mutilated, Destroyed, Lost or Stolen Notes.
9
Section 2.6.
Appointment of Paying Agent.
10
Section 2.7.
Persons Deemed Owners.
11
Section 2.8.
Noteholder List.
11
Section 2.9.
Treasury Notes.
12
Section 2.10.
Book-Entry Notes.
12
Section 2.11.
Definitive Notes.
13
Section 2.12.
Global Note.
14
Section 2.13.
Principal and Interest.
14
Section 2.14.
Cancellation.
15
 
 
 
ARTICLE 3
SECURITY
15
Section 3.1.
Grant of Security Interest.
15
Section 3.2.
Transaction Documents.
17
Section 3.3.
Release of Issuer Assets.
17
Section 3.4.
Officer’s Certificate.
18
Section 3.5.
Stamp, Other Similar Taxes and Filing Fees.
18



i



--------------------------------------------------------------------------------



Exhibit 10.16
TABLE OF CONTENTS
(continued)
Page






ARTICLE 4
REPORTS
18
Section 4.1.
Servicer Reports.
18
Section 4.2.
Communication to Noteholders.
19
Section 4.3.
Rule 144A Information.
19
Section 4.4.
Reports by the Issuer.
19
Section 4.5.
Reports by the Indenture Trustee.
20
 
 
 
ARTICLE 5.
ALLOCATION AND APPLICATION OF COLLECTIONS
20
Section 5.1.
Issuer Accounts.
20
Section 5.2.
Collections of Money.
21
Section 5.3.
Collections and Allocations.
21
 
 
 
ARTICLE 6.
DISTRIBUTIONS
23
Section 6.1.
Distributions in General.
23
Section 6.2.
Optional Prepayment Notes.
23
 
 
 
ARTICLE 7.
REPRESENTATIONS AND WARRANTIES
23
Section 7.1.
Existence and Power.
23
Section 7.2.
Authorization.
24
Section 7.3.
Binding Effect.
24
Section 7.4.
Litigation.
24
Section 7.5.
No ERISA Plan.
24
Section 7.6.
Tax Filings and Expenses.
25
Section 7.7.
Disclosure.
25
Section 7.8.
Investment Company Act.
25
Section 7.9.
Regulations T, U and X.
25
Section 7.10.
No Consent.
26
Section 7.11.
Solvency.
26
Section 7.12.
Security Interests.
26
Section 7.13.
Binding Effect of Certain Agreements.
27









ii

--------------------------------------------------------------------------------



Exhibit 10.16
TABLE OF CONTENTS
(continued)
Page




Section 7.14.
Non Existence of Other Agreements.
27
Section 7.15.
Compliance with Contractual Obligations and Laws.
27
Section 7.16.
Other Representations.
27
Section 7.17.
Ownership of the Issuer.
28
 
 
 
ARTICLE 8.
COVENANTS
28
Section 8.1.
Payment of Notes.
28
Section 8.2.
Maintenance of Office or Agency.
28
Section 8.3.
Payment of Obligations.
29
Section 8.4.
Conduct of Business and Maintenance of Existence.
29
Section 8.5.
Compliance with Laws.
29
Section 8.6.
Inspection of Property, Books and Records.
29
Section 8.7.
Compliance with Transaction Documents; Issuer Assets.
29
Section 8.8.
Notice of Defaults.
31
Section 8.9.
Notice of Material Proceedings.
31
Section 8.10.
Further Requests.
31
Section 8.11.
Protection of Issuer Assets.
31
Section 8.12.
Annual Opinion of Counsel.
32
Section 8.13.
Liens.
32
Section 8.14.
Other Indebtedness.
32
Section 8.15.
Mergers.
33
Section 8.16.
Sales of Issuer Assets.
33
Section 8.17.
Acquisition of Assets.
33
Section 8.18.
Legal Name; Location Under Section 9-301.
33
Section 8.19.
Organizational Documents.
33
Section 8.20.
Investments.
33
Section 8.21.
Non-Petition; No Other Agreements.
33









iii

--------------------------------------------------------------------------------



Exhibit 10.16
TABLE OF CONTENTS
(continued)
Page




Section 8.22.
Other Business.
34
Section 8.23.
Maintenance of Separate Existence.
34
Section 8.24.
Use of Proceeds of Notes.
34
Section 8.25.
No ERISA Plan.
34
Section 8.26.
Dividends.
34
Section 8.27.
Tax Matters.
34
Section 8.28.
Purchase and Sale of Assets.
34
 
 
 
ARTICLE 9.
REMEDIES
35
Section 9.1.
Events of Default.
35
Section 9.2.
Acceleration of Maturity; Rescission and Annulment.
36
Section 9.3.
Collection of Indebtedness and Suits for Enforcement by the Indenture Trustee.
36
Section 9.4.
Remedies; Priorities.
38
Section 9.5.
Optional Preservation of the Issuer Assets.
40
Section 9.6.
Limitation on Suits.
40
Section 9.7.
Unconditional Rights of Noteholders to Receive Principal and Interest.
41
Section 9.8.
Restoration of Rights and Remedies.
41
Section 9.9.
Rights and Remedies Cumulative.
41
Section 9.10.
Delay or Omission Not a Waiver.
41
Section 9.11.
Control by Noteholders.
42
Section 9.12.
Waiver of Past Defaults.
42
Section 9.13.
Undertaking for Costs.
43
Section 9.14.
Waiver of Stay or Extension Laws.
43
Section 9.15.
Action on Notes.
43
 
 
 
ARTICLE10
THE INDENTURE TRUSTEE
44
Section 10.1.
Duties of the Indenture Trustee.
44





iv

--------------------------------------------------------------------------------



Exhibit 10.16
TABLE OF CONTENTS
(continued)
Page




Section 10.2.
Rights of the Indenture Trustee.
45
Section 10.3.
Indenture Trustee’s Disclaimer.
48
Section 10.4.
Indenture Trustee May Own Notes.
48
Section 10.5.
Notice of Defaults.
48
Section 10.6.
Compensation; Indemnity.
49
Section 10.7.
Eligibility Requirements for Indenture Trustee.
49
Section 10.8.
Resignation or Removal of Indenture Trustee.
50
Section 10.9.
Successor Indenture Trustee by Merger.
51
Section 10.10.
Appointment of Co-Trustee or Separate Trustee.
52
Section 10.11.
Representations and Warranties of Indenture Trustee.
53
Section 10.12.
Preferential Collection of Claims Against the Issuer.
54
 
 
 
ARTICLE 11.
DISCHARGE OF INDENTURE
54
Section 11.1.
Termination of the Issuer’s Obligations.
54
Section 11.2.
Application of Trust Money.
55
Section 11.3.
Repayment to the Issuer.
55
 
 
 
ARTICLE 12.
AMENDMENTS
55
Section 12.1.
Without Consent of the Noteholders.
55
Section 12.2.
With Consent of the Noteholders.
56
Section 12.3.
Supplements.
58
Section 12.4.
Revocation and Effect of Consents.
58
Section 12.5.
Notation on or Exchange of Notes.
58
Section 12.6.
The Indenture Trustee to Sign Amendments, etc.
58
Section 12.7.
Conformity with Trust Indenture Act.
58
 
 
 
ARTICLE 13.
MISCELLANEOUS
59
Section 13.1.
Compliance Certificates.
59
Section 13.2.
Forms of Documents Delivered to Indenture Trustee.
60







v

--------------------------------------------------------------------------------



Exhibit 10.16
TABLE OF CONTENTS
(continued)
Page




Section 13.3.
Actions of Noteholders.
61
Section 13.4.
Notices.
62
Section 13.5.
Conflict with TIA.
64
Section 13.6.
Rules by the Indenture Trustee.
64
Section 13.7.
Duplicate Originals.
64
Section 13.8.
Benefits of Indenture.
64
Section 13.9.
Payment on Business Day.
64
Section 13.10.
Governing Law.
65
Section 13.11.
Severability of Provisions.
65
Section 13.12.
Counterparts.
65
Section 13.13.
Successors.
65
Section 13.14.
Table of Contents, Headings, etc.
65
Section 13.15.
Recording of Indenture.
65
Section 13.16.
No Petition.
66
Section 13.17.
Non-Recourse.
66
Section 13.18.
Waiver of Jury Trial.
66
Section 13.19.
Submission to Jurisdiction.
66
 
 
 
EXHIBIT A
Form of Deposit Report
 
EXHIBIT B
Form of Settlement Statement
 













vi

--------------------------------------------------------------------------------






Exhibit 10.16


BASE INDENTURE, dated as of May 17, 2016, between ONDECK ASSET SECURITIZATION
TRUST II LLC, a special purpose limited liability company established under the
laws of Delaware, as issuer (the “Issuer”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as trustee (in such capacity, the
“Indenture Trustee”).
W I T N E S S E T H:
WHEREAS, the Issuer has duly authorized the execution and delivery of this Base
Indenture to provide for the issuance from time to time of one or more Series of
Asset Backed Notes (the “Notes”), issuable as provided in this Base Indenture;
and
WHEREAS, all things necessary to make this Base Indenture a legal, valid and
binding agreement of the Issuer, in accordance with its terms, have been done,
and the Issuer proposes to do all the things necessary to make the Notes, when
executed by the Issuer and authenticated and delivered by the Indenture Trustee
hereunder and duly issued by the Issuer, the legal, valid and binding
obligations of the Issuer as hereinafter provided;
NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Notes by the Noteholders, it is mutually covenanted and agreed, for the equal
and proportionate benefit of all Noteholders, as follows:
ARTICLE 1.

DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.1.    Definitions.
Certain capitalized terms used herein (including the preamble and the recitals
hereto) shall have the meanings assigned to such terms in the Definitions List
attached hereto as Schedule I (the “Definitions List”), as such Definitions List
may be amended, restated, modified, or supplemented from time to time in
accordance with the provisions hereof.
Section 1.2.    Cross-References.
Unless otherwise specified, references in this Base Indenture and in each other
Transaction Document to any Article or Section are references to such Article or
Section of this Base Indenture or such other Transaction Document, as the case
may be and, unless otherwise specified, references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
Section 1.3.    Accounting and Financial Determinations; No Duplication.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made,


1



--------------------------------------------------------------------------------





Exhibit 10.16


for the purpose of the Indenture, such determination or calculation shall be
made, to the extent applicable and except as otherwise specified in the
Indenture, in accordance with GAAP. When used herein, the term “financial
statement” shall include the notes and schedules thereto. All accounting
determinations and computations hereunder or under any other Transaction
Documents shall be made without duplication.
Section 1.4.    Rules of Construction.
In the Indenture (including any schedules, exhibits and annexes thereto), unless
the context otherwise requires:
(i)    the singular includes the plural and vice versa;
(ii)    references to an agreement or document are to such agreement or document
as amended, supplemented, restated and otherwise modified from time to time and
to any successor agreement or document, as applicable (whether or not already so
stated);
(iii)    unless specifically stated otherwise, all references to any statute,
rule or regulation are to such statute, rule or regulation as amended, restated,
supplemented or otherwise modified from time to time and to any successor
statute, rule or regulation;
(iv)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
(v)    reference to any gender includes the other gender;
(vi)    “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
(vii)    with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”;
(viii)    references to the "related Monthly Period" with respect to any Payment
Date mean the Monthly Period that immediately precedes such Payment Date; and
(ix)    references to the “related Payment Date” with respect to any Monthly
Period mean the Payment Date that immediately follows such Monthly Period.
ARTICLE 2.    

THE NOTES
Section 2.1.    Designation and Terms of Notes.


2

--------------------------------------------------------------------------------





Exhibit 10.16


(a)    Each Series of Notes and any Class thereof shall be issued in fully
registered form (the “Registered Notes”), substantially in the form specified in
the applicable Indenture Supplement, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted
hereby or by the related Indenture Supplement and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may, consistently herewith, be determined to be appropriate by the Authorized
Officer executing such Notes, as evidenced by his execution of the Notes. All
Notes of any Series of Notes, except as specified in the related Indenture
Supplement, shall be equally and ratably entitled as provided herein to the
benefits hereof without preference, priority or distinction on account of the
actual time or times of authentication and delivery, all in accordance with the
terms and provisions of this Base Indenture and the applicable Indenture
Supplement. The aggregate principal amount of Notes which may be authenticated
and delivered under the Indenture is unlimited. Each Series of Notes shall be
issued in the denominations set forth in the related Indenture Supplement.
Section 2.2.    Notes Issuable in Series.
(a)    The Notes may be issued in one or more Series. Each Series of Notes shall
be created by an Indenture Supplement.
(b)    Notes of a new Series of Notes from time to time may be executed by the
Issuer and delivered to the Indenture Trustee for authentication and thereupon
the same shall be authenticated and delivered by the Indenture Trustee upon the
receipt by the Indenture Trustee of an Issuer Request at least two Business Days
(or, in the case of the initial Series of Notes, on the Series Closing Date for
such Series of Notes and, in the case of any other Series of Notes, such shorter
time as is acceptable to the Indenture Trustee) in advance of the related Series
Closing Date and upon delivery by the Issuer to the Indenture Trustee, and
receipt by the Indenture Trustee, of the following:
(i)    an Issuer Order authorizing and directing the authentication and delivery
of the Notes of such new Series of Notes by the Indenture Trustee and specifying
the designation of such new Series of Notes, the Initial Invested Amount (or the
method for calculating such Initial Invested Amount) of such new Series of Notes
and the Note Rate (or the method for allocating interest payments or other cash
flows to such Series), if any, with respect to such Series;
(ii)    an Indenture Supplement satisfying the criteria set forth in this
Section 2.2(b) executed by the Issuer and specifying the Principal Terms of such
new Series of Notes;
(iii)    a Tax Opinion;
(iv)    written confirmation from each Rating Agency that the Rating Agency
Condition shall have been satisfied with respect to such issuance;


3

--------------------------------------------------------------------------------





Exhibit 10.16


(v)    an Officer’s Certificate of the Issuer, that after giving effect to the
issuance of such new Series of Notes on the related Series Closing Date, (i)
neither an Amortization Event nor a Potential Amortization Event with respect to
any Series of Notes (other than any Series of Notes that will be refinanced with
the proceeds of such new Series of Notes) is continuing or will occur as a
result of such issuance, (ii) the issuance of the new Series of Notes will not
result in any breach of any of the terms, conditions or provisions of or
constitute a default under any indenture, mortgage, deed of trust or other
agreement or instrument to which the Issuer is a party or by which it or its
property is bound or any order of any court or administrative agency entered in
any suit, action or other judicial or administrative proceeding to which the
Issuer is a party or by which it or its property may be bound or to which it or
its property may be subject, (iii) all conditions precedent provided in this
Base Indenture and the related Indenture Supplement with respect to the
authentication and delivery of the new Series of Notes have been complied with,
and (iv) all representations and warranties of the Issuer set forth in the
Indenture and each Transaction Document are true and correct in all material
respects (to the extent any such representations and warranties do not
incorporate a materiality limitation in their terms) as of the Series Closing
Date.
(vi)    such other documents, instruments, certifications, agreements or other
items as the Indenture Trustee may reasonably require.
(c)    In conjunction with the issuance of a new Series of Notes, the parties
hereto shall execute an Indenture Supplement, which shall specify the relevant
terms with respect to such newly issued Series of Notes, which may include
without limitation:
(i)    its name or designation;
(ii)    the Initial Invested Amount of such Series or the method of calculating
the Initial Invested Amount of such Series;
(iii)    the Note Rate (or formula for the determination thereof) with respect
to such Series;
(iv)    the Series Closing Date;
(v)    each Rating Agency rating such Series, if any;
(vi)    the name of the Clearing Agency, if any;
(vii)    the interest payment date or dates and the date or dates from which
interest shall accrue;
(viii)    the Legal Final Payment Date and the Series Termination Date;
(ix)    the method of allocating Collections with respect to such Series,
including the Invested Percentage;


4

--------------------------------------------------------------------------------





Exhibit 10.16


(x)    the method by which the principal amount of Notes of such Series shall
amortize or accrete;
(xi)    the names of any Series Accounts to be used by such Series and the terms
governing the operation of any such accounts and the use of moneys therein;
(xii)    the Series Servicing Fee and the Series Backup Servicing Fee;
(xiii)    the terms on which the Notes of such Series may be redeemed,
repurchased or remarketed to other investors;
(xiv)    any deposit of funds to be made into any Series Account on the Series
Closing Date;
(xv)    the number of Classes of such Series, and if more than one Class, the
rights and priorities of each such Class;
(xvi)    the priority of any Series of Notes with respect to any other Series of
Notes;
(xvii)    the interest rate hedges required to be maintained with respect to
such Series, if any; and
(xviii)    any other relevant terms of such Series (including whether or not
such Series will be pledged as collateral for an issuance by an Affiliate
Issuer) that do not change the terms of any Series of Notes Outstanding and that
do not prevent the satisfaction of the Rating Agency Condition with respect to
each Series of Notes Outstanding with respect to the issuance of such new Series
of Notes (all such terms, the “Principal Terms” of such Series).
The terms of such Indenture Supplement may modify or amend the terms of this
Base Indenture solely as applied to such new Series of Notes.
(d)    Unless otherwise specified in a Series Supplement for a new Series of
Notes, the Issuer may direct the Indenture Trustee to deposit all or a portion
of the net proceeds from the issuance of such new Series of Notes into a Series
Account for another Series of Notes and may specify that the proceeds from the
sale of such new Series of Notes may be used to reduce the Invested Amount of
another Series of Notes.
Section 2.3.    Execution and Authentication.
(a)    The Notes shall, upon issue pursuant to Section 2.2, be executed on
behalf of the Issuer by an Authorized Officer and delivered by the Issuer to the
Indenture Trustee for authentication and redelivery as provided herein. The
signature of such Authorized Officer on the Notes may be manual or facsimile.
Delivery of the executed Notes by the Issuer to the Indenture Trustee by
facsimile transmission or electronic transmission (in pdf format) shall be as
effective as delivery of manually executed Notes. If an Authorized Officer whose
signature


5

--------------------------------------------------------------------------------





Exhibit 10.16


is on a Note no longer holds that office at the time the Note is authenticated,
the Note shall nevertheless be valid.
(b)    At any time and from time to time after the execution and delivery of
this Base Indenture, the Issuer may deliver Notes of any particular Series of
Notes executed by the Issuer to the Indenture Trustee for authentication,
together with one or more Issuer Orders for the authentication and delivery of
such Notes, and the Indenture Trustee, in accordance with such Issuer Order and
this Base Indenture, shall authenticate and deliver such Notes. If specified in
the related Indenture Supplement for any Series of Notes, the Indenture Trustee
shall authenticate and deliver outside the United States the Global Note that is
issued upon original issuance thereof, upon receipt of an Issuer Order, to the
Depository against payment of the purchase price therefor. If specified in the
related Indenture Supplement for any Series of Notes, the Indenture Trustee
shall authenticate Book-Entry Notes that are issued upon original issuance
thereof, upon receipt of an Issuer Order, to a Clearing Agency, or its nominee
as provided in Section 2.10 against payment of the purchase price thereof.
(c)    No Note shall be entitled to any benefit under the Indenture or be valid
for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein, duly executed by
the Indenture Trustee by the manual signature of a Responsible Officer. Such
signatures on such certificate shall be conclusive evidence, and the only
evidence, that the Note has been duly authenticated under the Indenture. The
Indenture Trustee may appoint an authenticating agent acceptable to the Issuer
to authenticate Notes. Unless limited by the term of such appointment, an
authenticating agent may authenticate Notes whenever the Indenture Trustee may
do so. Each reference in this Base Indenture to authentication by the Indenture
Trustee includes authentication by such agent. The Indenture Trustee’s
certificate of authentication shall be in substantially the following form:
This is one of the Notes of a Series of Notes issued under the within mentioned
Indenture.
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee
By: ________________________________
        Authorized Signatory
(d)    Each Note shall be dated and issued as of the date of its authentication
by the Indenture Trustee.
(e)    Notwithstanding the foregoing, if any Note shall have been authenticated
and delivered hereunder but never issued and sold by the Issuer, and the Issuer
shall deliver such Note to the Indenture Trustee for cancellation as provided in
Section 2.14, together with a written statement (which need not comply with
Section 13.2 and need not be accompanied by an Opinion of Counsel) stating that
such Note has never been issued and sold by the Issuer, for all purposes of the
Indenture such Note shall be deemed never to have been


6

--------------------------------------------------------------------------------





Exhibit 10.16


authenticated and delivered hereunder and shall not be entitled to the benefits
of the Indenture.
Section 2.4.    Registration of Transfer and Exchange of Notes.
(a)    The Issuer shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), a register (the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Transfer Agent and Registrar
shall provide for the registration of the Notes of each Series of Notes (unless
otherwise provided in the related Indenture Supplement) and of transfers and
exchanges of the Notes as herein provided. Deutsche Bank Trust Company Americas
is hereby initially appointed Transfer Agent and Registrar for the purposes of
registering the Notes and transfers and exchanges of the Notes as herein
provided. Deutsche Bank Trust Company Americas shall be permitted to resign as
Transfer Agent and Registrar upon 30 days’ written notice to the Indenture
Trustee; provided, however, that such resignation shall not be effective and
Deutsche Bank Trust Company Americas shall continue to perform its duties as
Transfer Agent and Registrar until the Indenture Trustee has appointed a
successor Transfer Agent and Registrar with the written consent of the Issuer.
If a Person other than the Indenture Trustee is appointed by the Issuer as the
Transfer Agent and Registrar, the Issuer will give the Indenture Trustee prompt
written notice of the appointment of such Transfer Agent and Registrar and of
the location, and any change in the location, of the Transfer Agent and
Register, and the Indenture Trustee shall have the right to inspect the Note
Register at all reasonable times and to obtain copies thereof.
An institution succeeding to the corporate agency business of the Transfer Agent
and Registrar shall continue to be the Transfer Agent and Registrar without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or such Transfer Agent and Registrar.
The Transfer Agent and Registrar shall maintain in The City of New York (and, if
so specified in the related Indenture Supplement for any Series of Notes, any
other city designated in such Indenture Supplement) an office or offices or
agency or agencies where Notes may be surrendered for registration of transfer
or exchange. The Transfer Agent and Registrar initially designates DB Services
Americas, Inc., MSJCK01-0218, 5022 Gate Parkway, Suite 200, Jacksonville,
Florida 32256, Attention: Shareholder Services for such purposes. The Transfer
Agent and Registrar shall give prompt written notice to the Indenture Trustee,
the Issuer and to the Noteholders of any change in the location of such office
or agency.
Upon surrender for registration of transfer of any Note at the office or agency
of the Transfer Agent and Registrar, if the requirements of Section 2.4(b) and
Section 8-401(a) of the UCC are met, the Issuer shall execute and after the
Issuer has executed, the Indenture Trustee shall authenticate and (if the
Transfer Agent and Registrar is different than the Indenture Trustee, then the
Transfer Agent and Registrar shall) deliver to the Noteholder, in the name of
the designated transferee or transferees, one or more new Notes, in any
authorized denominations, of the same Class and a like aggregate principal
amount.


7

--------------------------------------------------------------------------------





Exhibit 10.16


At the option of any Holder of Registered Notes, Registered Notes may be
exchanged for other Registered Notes of the same Series of Notes in authorized
denominations of like aggregate principal amount, upon surrender of the
Registered Notes to be exchanged at any office or agency of the Transfer Agent
and Registrar maintained for such purpose.
Whenever any Notes of any Series of Notes are so surrendered for exchange, if
the requirements of Section 8-401(a) of the UCC are met, the Issuer shall
execute and after the Issuer has executed, the Indenture Trustee shall
authenticate and (if the Transfer Agent and Registrar is different than the
Indenture Trustee, then the Transfer Agent and Registrar shall) deliver to the
Noteholder, the Notes which the Noteholder making the exchange is entitled to
receive.
All Notes issued upon any registration of transfer or exchange of the Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under the Indenture, as the Notes surrendered upon
such registration of transfer or exchange.
Every Note presented or surrendered for registration of transfer or exchange
shall be (i) duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Issuer and the Indenture Trustee duly
executed by, the Holder thereof or such Holder’s attorney duly authorized in
writing, unless otherwise provided in the related Indenture Supplement, with a
medallion signature guarantee, and (ii) accompanied by such other documents as
the Indenture Trustee may require.
The preceding provisions of this Section 2.4 notwithstanding, the Indenture
Trustee or the Transfer Agent and Registrar, as the case may be, shall not be
required to register the transfer or exchange of any Note of any Series of Notes
for a period of 15 days preceding the due date for any payment in full of the
Notes of such Series.
Unless otherwise provided in the related Indenture Supplement, no service charge
shall be made for any registration of transfer or exchange of Notes, but the
Transfer Agent and Registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Notes.
All Notes surrendered for registration of transfer and exchange shall be
canceled by the Transfer Agent and Registrar and disposed of in a manner
satisfactory to the Indenture Trustee. The Indenture Trustee shall cancel and
destroy any Global Notes upon its exchange in full for Definitive Notes.
The Issuer shall execute and deliver to the Indenture Trustee or the Transfer
Agent and Registrar, as applicable, Registered Notes in such amounts and at such
times as are necessary to enable the Indenture Trustee to fulfill its
responsibilities under the Indenture and the Notes.
None of the Indenture Trustee, the Transfer Agent or the Registrar shall have
any obligation or duty to monitor, determine or inquire as to compliance with
any restrictions on transfer imposed under the Indenture or under applicable law
with respect to any transfer of any


8

--------------------------------------------------------------------------------





Exhibit 10.16


interest in any Note (including any transfers between or among Depository
participants or beneficial owners of interests in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, the Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
The Indenture Trustee, the Transfer Agent, the Registrar and the Paying Agent
shall have no responsibility for any actions taken or not taken by the
Depository.
(b)    Unless otherwise provided in the related Indenture Supplement,
registration of transfer of Registered Notes containing a legend relating to the
restrictions on transfer of such Registered Notes (which legend shall be set
forth in the Indenture Supplement relating to such Notes) shall be effected only
if the conditions set forth in such related Indenture Supplement are satisfied.
Section 2.5.    Mutilated, Destroyed, Lost or Stolen Notes.
If (a) any mutilated Note is surrendered to the Transfer Agent and Registrar, or
the Transfer Agent and Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Note and (b) there is delivered to the
Transfer Agent and Registrar and the Indenture Trustee such security or
indemnity as may be reasonably required by them to save each of them harmless,
then provided that the requirements of Section 8-405 of the UCC are met, the
Issuer shall execute and after the Issuer has executed, the Indenture Trustee
shall authenticate and (unless the Transfer Agent and Registrar is different
from the Indenture Trustee, in which case the Transfer Agent and Registrar
shall) deliver (in compliance with applicable law), in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a new Note of like tenor
and aggregate principal amount; provided, however, that if any such destroyed,
lost or stolen Note, but not a mutilated Note, shall have become or within seven
days shall be due and payable, instead of issuing a replacement Note, the Issuer
may pay such destroyed, lost or stolen Note when so due or payable without
surrender thereof. If, after the delivery of such replacement Note or payment of
a destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a protected purchaser (within the meaning of Section 8-303 of the UCC)
of the original Note in lieu of which such replacement Note was issued presents
for payment such original Note, the Issuer, the Transfer Agent and Registrar and
the Indenture Trustee shall be entitled to recover such replacement Note (or
such payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser, and shall be entitled
to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Issuer, the Transfer Agent and Registrar or the Indenture
Trustee in connection therewith.
In connection with the issuance of any new Note under this Section 2.5, the
Indenture Trustee or the Transfer Agent and Registrar may require the payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any


9

--------------------------------------------------------------------------------





Exhibit 10.16


other expenses (including the fees and expenses of the Indenture Trustee and the
Transfer Agent and Registrar) connected therewith. Any duplicate Note issued
pursuant to this Section 2.5 shall constitute an original contractual obligation
of the Issuer whether or not the lost, stolen or destroyed note shall be found
at any time.
Section 2.6.    Appointment of Paying Agent.
(a)    The Indenture Trustee may appoint a Paying Agent with respect to the
Notes. The Indenture Trustee hereby appoints Deutsche Bank Trust Company
Americas as the initial Paying Agent. The Paying Agent shall have the revocable
power to withdraw funds and make distributions to Noteholders from the
appropriate account or accounts maintained for the benefit of Noteholders as
specified in this Base Indenture or the related Indenture Supplement for any
Series of Notes pursuant to Article 5. The Indenture Trustee may revoke such
power and remove the Paying Agent, if the Indenture Trustee determines in its
sole discretion that the Paying Agent shall have failed to perform its
obligations under the Indenture in any material respect or for other good cause.
The Indenture Trustee shall notify each Rating Agency, if any, of the removal of
any Paying Agent. The Paying Agent shall be permitted to resign as Paying Agent
upon 30 days’ written notice to the Indenture Trustee. In the event that any
Paying Agent shall no longer be the Paying Agent, the Indenture Trustee shall
appoint a successor to act as Paying Agent (which shall be a bank or trust
company and may be the Indenture Trustee) with the written consent of the
Issuer, which consent shall not be required if such successor Paying Agent is
the Indenture Trustee. Any reference in the Indenture to the Paying Agent shall
include any co-paying agent unless the context requires otherwise.
(b)    The Indenture Trustee shall cause each Paying Agent (other than itself)
to execute and deliver to the Indenture Trustee an instrument in which such
Paying Agent shall agree with the Indenture Trustee that such Paying Agent will:
(i)    hold all sums held by it for the payment of amounts due with respect to
the Notes in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;
(ii)    give the Indenture Trustee notice of any default by the Issuer of which
it has actual knowledge in the making of any payment required to be made with
respect to the Notes;
(iii)    at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent;
(iv)    immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of the Notes if at any time
it ceases to meet the standards required to be met by the Paying Agent at the
time of its appointment; and


10

--------------------------------------------------------------------------------





Exhibit 10.16


(v)    comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.
An institution succeeding to the corporate agency business of the Paying Agent
shall continue to be the Paying Agent without the execution or filing of any
paper or any further act on the part of the Indenture Trustee or such Paying
Agent.
(c)    Subject to applicable laws with respect to escheat of funds, any money
held by the Indenture Trustee or any Paying Agent or a Clearing Agency in trust
for the payment of any amount due with respect to any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
discharged from such trust and be paid to the Issuer on Issuer Request; and the
Holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Issuer for payment thereof (but only to the extent of the amounts so
paid to the Issuer), and all liability of the Indenture Trustee or such Paying
Agent with respect to such trust money shall thereupon cease; provided, however,
that the Indenture Trustee or such Paying Agent, before being required to make
any such repayment, may at the written direction and expense of the Issuer cause
to be published once, in a newspaper published in the English language,
customarily published on each Business Day and of general circulation in New
York City, and in a newspaper customarily published on each Business Day and of
general circulation in London, if applicable, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Issuer. The Indenture Trustee may also
adopt and employ, at the expense of the Issuer, any other reasonable means of
notification of such repayment.
Section 2.7.    Persons Deemed Owners.
Prior to due presentation of a Note for registration of transfer, the Indenture
Trustee, the Paying Agent and the Transfer Agent and Registrar shall treat the
Person in whose name such Note is registered as the owner of such Note for the
purpose of receiving distributions pursuant to Article 5 (as described in any
Indenture Supplement) and for all other purposes whatsoever, and neither the
Indenture Trustee, the Paying Agent nor the Transfer Agent and Registrar shall
be affected by any notice to the contrary.


Section 2.8.    Noteholder List.
The Indenture Trustee will furnish or cause to be furnished by the Transfer
Agent and Registrar to the Issuer or the Paying Agent, within five Business Days
after receipt by the Indenture Trustee of a written request therefor from the
Issuer or the Paying Agent, respectively, in writing, a list in such form as the
Issuer or the Paying Agent may reasonably require, of the names and addresses of
the Noteholders of each Series of Notes as of the most recent Record


11

--------------------------------------------------------------------------------





Exhibit 10.16


Date for payments to such Noteholders. Unless otherwise provided in the related
Indenture Supplement, Noteholders of any Series of Notes having an aggregate
principal amount aggregating not less than 10% of the Invested Amount of such
Series (the “Applicants”) may apply in writing to the Indenture Trustee, and if
such application states that the Applicants desire to communicate with other
Noteholders of any Series of Notes with respect to their rights under the
Indenture or under the Notes and is accompanied by a copy of the communication
which such Applicants propose to transmit, then the Indenture Trustee, after
having been indemnified to its reasonable satisfaction by such Applicants for
its costs and expenses, shall afford or shall cause the Transfer Agent and
Registrar to afford such Applicants access during normal business hours to the
most recent list of Noteholders held by the Indenture Trustee and shall give the
Issuer notice that such request has been made, within five Business Days after
the receipt of such application. Such list shall be as of a date no more than 45
days prior to the date of receipt of such Applicants’ request. Every Noteholder,
by receiving and holding a Note, agrees with the Indenture Trustee that neither
the Indenture Trustee nor the Transfer Agent and Registrar shall be held liable
by reason of the disclosure of any such information as to the names and
addresses of the Noteholders hereunder, regardless of the source from which such
information was obtained.
The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders of each Series of Notes. If the Indenture Trustee is not the
Transfer Agent and Registrar, the Issuer shall furnish to the Indenture Trustee
at least seven Business Days before each Payment Date and at such other time as
the Indenture Trustee may request in writing, a list in such form and as of such
date as the Indenture Trustee may reasonably require of the names and addresses
of Noteholders of each Series of Notes.
Section 2.9.    Treasury Notes.
In determining whether the Noteholders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any Affiliate of the Issuer (other than an Affiliate Issuer) shall be considered
as though they are not Outstanding, except that for the purpose of determining
whether the Indenture Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes of which the Indenture Trustee has
received written notice of such ownership shall be so disregarded. The Issuer
shall promptly furnish to the Indenture Trustee written notice of the
acquisition, transfer or other ownership of any Notes by the Issuer or any
Affiliate of the Issuer (other than an Affiliate Issuer); provided that the
failure to furnish such notice shall not affect any other rights or obligations
hereunder, and shall not under any circumstance constitute an Event of Default,
an Amortization Event with respect to any Series of Notes, or any other default
or adverse consequence under the Transaction Documents. Absent written notice to
the Indenture Trustee of such ownership, the Indenture Trustee shall not be
deemed to have knowledge of the identity of the individual beneficial owners of
the Notes. Upon request of the Indenture Trustee, the Issuer shall promptly
furnish to the Indenture Trustee an Officer’s Certificate listing and
identifying all Notes, if any, known by the Issuer to be owned or held by, or
for the account of, the Issuer or any Affiliate of


12

--------------------------------------------------------------------------------





Exhibit 10.16


the Issuer (other than an Affiliate Issuer), and the Indenture Trustee shall be
entitled to accept such Officer’s Certificate as conclusive evidence of the
facts therein set forth and of the fact that all Notes not listed therein are
entitled to participate in any direction, waiver, consent for the purpose of any
such determination.
Section 2.10.    Book-Entry Notes.
Unless otherwise provided in any related Indenture Supplement, the Notes, upon
original issuance, shall be issued in the form of typewritten Notes representing
the Book-Entry Notes, to be delivered to the depository specified in such
Indenture Supplement (the “Depository”) which shall be the Clearing Agency, on
behalf of such Series of Notes. The Notes of each Series of Notes shall, unless
otherwise provided in the related Indenture Supplement, initially be registered
on the Note Register in the name of the Clearing Agency or the nominee of the
Clearing Agency. No Beneficial Owner will receive a definitive note representing
such Beneficial Owner’s interest in the related Series of Notes, except as
provided in Section 2.11. Unless and until definitive, fully registered Notes of
any Series of Notes (“Definitive Notes”) have been issued to Beneficial Owners
pursuant to Section 2.11:
(a)    the provisions of this Section 2.10 shall be in full force and effect
with respect to each such Series;
(b)    the Issuer, the Paying Agent, the Transfer Agent and Registrar and the
Indenture Trustee may deal with the Clearing Agency and the applicable Clearing
Agency Participants for all purposes (including the payment of principal of and
interest on the Notes and the giving of instructions or directions hereunder) as
the sole Holder of the Notes, and shall have no obligation to the Beneficial
Owners; and
(c)    the rights of Beneficial Owners of each such Series shall be exercised
only through the Clearing Agency and the applicable Clearing Agency Participants
and shall be limited to those established by law and agreements between such
Beneficial Owners and the Clearing Agency and/or the Clearing Agency
Participants, and all references in the Indenture to actions by the Noteholders
shall refer to actions taken by the Clearing Agency upon instructions from the
Clearing Agency Participants, and all references in the Indenture to
distributions, notices, reports and statements to the Noteholders shall refer to
distributions, notices, reports and statements to the Clearing Agency, as
registered holder of the Notes of such Series for distribution to the Beneficial
Owners in accordance with the procedures of the Clearing Agency. Pursuant to the
Depository Agreement applicable to a Series of Notes, unless and until
Definitive Notes of such Series are issued pursuant to Section 2.11, the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal and interest on
the Notes to such Clearing Agency Participants.
Section 2.11.    Definitive Notes.
(a)    The Notes of any Series of Notes, to the extent provided in the related
Indenture Supplement, upon original issuance, may be issued in the form of
Definitive Notes.


13

--------------------------------------------------------------------------------





Exhibit 10.16


The applicable Indenture Supplement shall set forth the legend relating to the
restrictions on transfer applicable to such Definitive Notes and such other
restrictions as may be applicable.
(b)    If (i) (A) the Issuer advises the Indenture Trustee in writing that the
Clearing Agency is no longer willing or able to discharge properly its
responsibilities under the applicable Depository Agreement, and (B) the
Indenture Trustee or the Issuer is unable to locate a qualified successor, (ii)
the Issuer, at its option, advises the Indenture Trustee in writing that it
elects to terminate the book-entry system through the Clearing Agency with
respect to any Series of Notes or (iii) after the occurrence of an Event of
Default or a Servicer Default, Beneficial Owners of a Majority in Interest of a
Series of Notes advise the Indenture Trustee and the applicable Clearing Agency
through the applicable Clearing Agency Participants in writing that the
continuation of a book-entry system through the applicable Clearing Agency is no
longer in the best interests of such Beneficial Owners, the Indenture Trustee
shall notify all Beneficial Owners of such Series, through the applicable
Clearing Agency Participants, of the occurrence of any such event and of the
availability of Definitive Notes to Beneficial Owners of such Series requesting
the same. Upon surrender to the Indenture Trustee of the Notes of such Series by
the applicable Clearing Agency, accompanied by registration instructions from
the applicable Clearing Agency for registration, the Issuer shall execute and
the Indenture Trustee shall authenticate and (if the Transfer Agent and
Registrar is different than the Indenture Trustee, then the Transfer Agent and
Registrar shall) deliver the Definitive Notes in accordance with the
instructions of the Clearing Agency. Neither the Issuer nor the Indenture
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Notes of such Series all references herein to
obligations imposed upon or to be performed by the applicable Clearing Agency
shall be deemed to be imposed upon and performed by the Indenture Trustee, to
the extent applicable with respect to such Definitive Notes, and the Indenture
Trustee shall recognize the Holders of the Definitive Notes of such Series as
Noteholders of such Series hereunder.
Section 2.12.    Global Note.
If specified in the related Indenture Supplement for any Series of Notes, the
Notes may be initially issued in the form of a single temporary Global Note (the
“Global Note”) in bearer form, without interest coupons, in the denomination of
the Initial Invested Amount and substantially in the form attached to the
related Indenture Supplement. Unless otherwise specified in the related
Indenture Supplement, the provisions of this Section 2.12 shall apply to such
Global Note. The Global Note will be authenticated by the Indenture Trustee upon
the same conditions, in substantially the same manner and with the same effect
as the Definitive Notes. The Global Note may be exchanged in the manner
described in the related Indenture Supplement for Registered Notes in definitive
form.
Section 2.13.    Principal and Interest.


14

--------------------------------------------------------------------------------





Exhibit 10.16


(a)    The principal of each Series of Notes shall be payable at the times and
in the amount set forth in the related Indenture Supplement and in accordance
with Section 6.1.
(b)    Each Series of Notes shall accrue interest as provided in the related
Indenture Supplement and such interest shall be payable on each Payment Date for
such Series in accordance with Section 6.1 and the related Indenture Supplement.
(c)    Except as provided in the following sentence, the Person in whose name
any Note is registered at the close of business on any Record Date with respect
to a Payment Date for such Note shall be entitled to receive the principal and
interest payable on such Payment Date notwithstanding the cancellation of such
Note upon any registration of transfer, exchange or substitution of such Note
subsequent to such Record Date. Any interest payable at maturity shall be paid
to the Person to whom the principal of such Note is payable.
(d)    If the Issuer defaults in the payment of interest on the Notes of any
Series of Notes, such interest, to the extent paid on any date that is more than
five Business Days after the applicable due date, shall, at the option of the
Issuer, cease to be payable to the Persons who were Noteholders of such Series
on the applicable Record Date and the Issuer shall pay the defaulted interest in
any lawful manner, plus, to the extent lawful, interest payable on the defaulted
interest, to the Persons who are Noteholders of such Series on a subsequent
special record date which date shall be at least five Business Days prior to the
payment date, at the rate provided in the Indenture and in the Notes of such
Series. The Issuer shall fix or cause to be fixed each such special record date
and payment date, and at least 15 days before the special record date, the
Issuer (or the Indenture Trustee, in the name of and at the expense of the
Issuer) shall mail to Noteholders of such Series a notice that states the
special record date, the related payment date and the amount of such interest to
be paid; provided, however, that if the Issuer elects to have the Indenture
Trustee mail such notice to the Noteholders of such Series in the name and at
the expense of the Issuer, then the Issuer shall provide to the Indenture
Trustee, at least five Business Days prior to the date such notice is to be
mailed to the Noteholders of such Series, an Issuer Order requesting that the
Indenture Trustee give such notice and setting forth the information to be
stated in such notice.
Section 2.14.    Cancellation.
The Issuer may at any time deliver to the Indenture Trustee for cancellation any
Notes previously authenticated and delivered hereunder which the Issuer may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly
cancelled by the Indenture Trustee. The Transfer Agent and Registrar shall
forward to the Indenture Trustee any Notes surrendered to them for registration
of transfer, exchange or payment. The Indenture Trustee shall cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and the principal of and all accrued interest on all such cancelled
Notes shall be deemed to have been paid in full (and such payment of principal
and interest shall be deemed to have been made to the relevant Noteholders) and
such cancelled Notes shall be deemed no longer to be outstanding for all
purposes hereunder. The Issuer may not issue new Notes to


15

--------------------------------------------------------------------------------





Exhibit 10.16


replace Notes that it has redeemed or paid or that have been delivered to the
Indenture Trustee for cancellation. All cancelled Notes held by the Indenture
Trustee shall be disposed of in accordance with the Indenture Trustee’s standard
disposition procedures unless the Issuer shall direct that cancelled Notes be
returned to it pursuant to an Issuer Order.
ARTICLE 3.    

SECURITY
Section 3.1.    Grant of Security Interest.
(a)    To secure the Issuer Obligations, the Issuer hereby pledges, assigns,
conveys, delivers, transfers and sets over to the Indenture Trustee, for the
benefit of the Noteholders, and hereby grants to the Indenture Trustee, for the
benefit of the Noteholders, a security interest in, all of the following
property now owned or at any time hereafter acquired by the Issuer or in which
the Issuer now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”):
(i)    all Pooled Loans including all Pooled Loans hereinafter acquired by the
Issuer, and all Related Security with respect thereto, including all monies due
and to become due to the Issuer thereon and all amounts received with respect
thereto on and after the applicable Transfer Date;
(ii)    the Collection Account and the Lockbox Account, including all funds held
in the Collection Account and the Lockbox Account and all securities, whether
certificated or uncertificated, security entitlements, or instruments, if any,
from time to time representing or evidencing investment of such amounts and all
proceeds thereof, and all claims of the Issuer in and to such funds;
(iii)    each of the Transaction Documents (other than the Indenture, the Notes
and any agreements relating to the issuance or the purchase of any Notes),
including all monies due and to become due to the Issuer thereunder or in
connection therewith, whether payable as fees, expenses, costs, indemnities,
insurance recoveries, damages for the breach thereof or otherwise, and all
rights, remedies, powers, privileges and claims of the Issuer under or with
respect to each of such Transaction Documents (whether arising pursuant to the
terms of such Transaction Documents or otherwise available to the Issuer at law
or in equity), including, without limitation, the right of the Issuer to enforce
each of such Transaction Documents and to give or withhold any and all consents,
requests,

notices, directions, approvals, extensions or waivers under or with respect to
such Transaction Documents; and
(iv)    all proceeds of any and all of the foregoing including, without
limitation, all present and future claims, demands, causes of action and chooses
in action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every


16

--------------------------------------------------------------------------------





Exhibit 10.16


kind and nature whatsoever in respect of any or all of the foregoing, including
all proceeds of the conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, condemnation awards, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitute all or part of or are included in the proceeds of any of the
foregoing.
(b)    The foregoing grant is made in trust to secure the Issuer Obligations,
equally and ratably without prejudice, priority (except, with respect to any
Series of Notes, as otherwise stated in the applicable Indenture Supplement) or
distinction, and to secure compliance with the provisions of this Base Indenture
and any Indenture Supplement, all as provided in the Indenture. The Indenture
Trustee, on behalf of the Noteholders, acknowledges and accepts such grant. This
Base Indenture constitutes a security agreement under the UCC.
(c)    Without derogating from the absolute nature of the assignment granted to
the Indenture Trustee under this Base Indenture or the rights of the Indenture
Trustee hereunder, the Issuer shall be permitted, without the consent of the
Indenture Trustee, to (i) agree to purchase Loans from the Seller pursuant to
Section 2.01(b) of the Loan Purchase Agreement, (ii) consent to judicial
proceedings by the Servicer against Obligors pursuant to Section 2(a) of the
Servicing Agreement, (iii) terminate the Person acting as the Backup Servicer in
accordance with Section 4.2.3 of the Backup Servicing Agreement, provided, that,
prior to the effectiveness of any such termination, a Replacement Backup
Servicer (as defined in the Backup Servicing Agreement) shall have been
appointed in accordance with Section 4.3 of the Backup Servicing Agreement and
(iv) remove the Person acting as the Custodian under the Custodial Agreement
pursuant to Section 5.3(m) of the Custodial Agreement, provided, that, prior to
the effectiveness of any such removal, a replacement Custodian shall have been
appointed in accordance with Section 5.3(m) of the Custodial Agreement.
Section 3.2.    Transaction Documents.
Promptly following a request from the Indenture Trustee, as directed in writing
by the Holders of a Majority in Interest of any Outstanding Series of Notes, to
do so and at the Issuer’s expense, the Issuer agrees to take all such lawful
action as the Indenture Trustee may request to compel or secure the performance
and observance by any party to a Transaction Document of its obligations under
such Transaction Document in accordance with the applicable terms thereof, and
to exercise any and all rights, remedies, powers and privileges lawfully
available to the Issuer to the extent and in the manner directed by the
Indenture Trustee, including the transmission of notices of default thereunder
and the institution of legal or administrative actions or proceedings to compel
or secure performance by such party of each of its obligations under such
Transaction Document. If (i) the Issuer shall have failed, within 30 days of
receiving the direction of the Indenture Trustee, to take commercially
reasonable action to accomplish such directions of the Indenture Trustee, (ii)
the Issuer refuses to take any such action, or (iii) the Indenture Trustee
reasonably determines that such action must be taken immediately, the Indenture
Trustee may (without obligation)


17

--------------------------------------------------------------------------------





Exhibit 10.16


take such previously directed action and any related action permitted under the
Indenture (without the need under this provision or any other provision under
the Indenture to direct the Issuer to take such action), on behalf of the Issuer
and the Noteholders.
Section 3.3.    Release of Issuer Assets.
(a)    The Indenture Trustee shall when required by the provisions of this Base
Indenture and any Indenture Supplement execute instruments to release property
from the Lien of this Base Indenture and any Indenture Supplement, or convey the
Indenture Trustee’s interest in the same. No party relying upon an instrument
executed by the Indenture Trustee as provided in this Section 3.3 shall be bound
to ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any moneys.
(b)    The Indenture Trustee shall, at such time as there are no Notes
Outstanding and upon notification of the conditions set forth in Article 11,
release any remaining portion of the Issuer Assets from the Lien of this Base
Indenture and any Indenture Supplement and release to the Issuer any funds then
on deposit in the Issuer Accounts. The Indenture Trustee shall release property
from the Lien of the Indenture pursuant to this Section 3.3(b) only upon receipt
of an Issuer Order accompanied by an Officer’s Certificate, an Opinion of
Counsel and (if the Indenture is qualified under the TIA and the TIA so
requires) Independent Certificates in accordance with TIA §§ 314(c) and
314(d)(1) meeting the applicable requirements of Section 13.1.
(c)    Upon any sale of Charged-Off Loans by the Servicer pursuant to Section
2(a) of the Servicing Agreement, the Lien of the Indenture Trustee in those
Charged-Off Loans shall be automatically released (without recourse,
representation or warranty) without further action required on the part of the
Indenture Trustee or the Issuer.
(d)    Upon any sale of any Loan by the Issuer (in its capacity as Purchaser) to
the Seller pursuant to Section 2.03 or 3.01(e) of the Loan Purchase Agreement,
the Lien of the Indenture Trustee in those Repurchased Loans shall be
automatically released (without recourse, representation or warranty) without
further action required on the part of the Indenture Trustee or the Issuer.
(a)    If the Outstanding Principal Balance of any LOC Loan is zero, and there
are no other amounts outstanding under such LOC Loan (other than maintenance
fees), then the lien of the Indenture Trustee in such LOC Loan may be released
(without recourse, representation or warranty) at the option and at the
direction of the Issuer.
Section 3.4.    Officer’s Certificate.
Notwithstanding anything to the contrary contained herein, in any Indenture
Supplement or in any Transaction Document, in connection with any request to the
Indenture Trustee to take any action with respect to the release of any property
from the Lien of this Base Indenture or any Indenture Supplement or to convey
the Indenture Trustee’s interest in the same,


18

--------------------------------------------------------------------------------





Exhibit 10.16


the Indenture Trustee shall receive an Officer’s Certificate outlining the steps
required to complete any such action, and certifying that (i) such action will
not materially and adversely impair the security for the Notes or the rights of
any remaining Noteholders and (ii) that all conditions precedent under the
Indenture to such action have been satisfied.
Section 3.5.    Stamp, Other Similar Taxes and Filing Fees.
The Issuer shall indemnify and hold harmless the Indenture Trustee and each
Noteholder from any present or future claim for liability for any stamp or other
similar tax and any penalties or interest with respect thereto, that may be
assessed, levied or collected by any jurisdiction in connection with the
Indenture (to the extent relating to the Notes or the Collateral). The Issuer
shall pay, or reimburse the Indenture Trustee for, any and all amounts in
respect of, all search, filing, recording and registration fees, taxes, excise
taxes and other similar imposts that may be payable or reasonably determined to
be payable in respect of the execution, delivery, performance and/or enforcement
of the Indenture.
ARTICLE 4.    

REPORTS
Section 4.1.    Servicer Reports.
The Issuer will maintain, or cause to be maintained, copies of each report
delivered to it by the Servicer under the Servicing Agreement, and will make
such reports available to the Indenture Trustee upon request, solely for the
benefit of the Noteholders of the applicable Series of Notes, and the Indenture
Trustee shall make such reports available to such Noteholders as provided under
the terms of the Transaction Documents.
In addition, the Issuer will deliver or cause to be delivered to the Indenture
Trustee:
(i)    prior to 3:00 P.M. (New York City time) on each Deposit Date, a copy of a
report, substantially in the form of Exhibit A, with such changes thereto as are
mutually acceptable to the Issuer and the Indenture Trustee from time to time (a
“Deposit Report”), prepared and delivered by the Servicer to the Issuer pursuant
to the Servicing Agreement, setting forth the aggregate amount of Collections
deposited in the Collection Account on such Deposit Date; and
(ii)    prior to 2:00 P.M. (New York City time) on each Monthly Reporting Date,
a copy of a settlement statement, substantially in the form of Exhibit B (a
“Settlement Statement”), prepared and delivered by the Servicer to the Issuer
pursuant to the Servicing Agreement, setting forth the information required to
be set forth therein under the Servicing Agreement and each Indenture Supplement
and such other information as the Indenture Trustee may reasonably request.
Section 4.2.    Communication to Noteholders.


19

--------------------------------------------------------------------------------





Exhibit 10.16


(a)    If the Indenture is qualified under the TIA, the Noteholders may
communicate pursuant to TIA §312(b) with other Noteholders with respect to their
rights under the Indenture or under the Notes.
(b)    If the Indenture is qualified under the TIA, the Issuer, the Indenture
Trustee and the Transfer Agent and Registrar shall have the protection of TIA
§312(c).
Section 4.3.    Rule 144A Information.
For so long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Issuer agrees to provide to any
Noteholder or Beneficial Owner and to any prospective purchaser of Notes
designated by such Noteholder or Beneficial Owner upon the request of such
Noteholder or Beneficial Owner or prospective purchaser, any information
required to be provided to such holder or prospective purchaser to satisfy the
conditions set forth in Rule 144A(d)(4) under the Securities Act.
Section 4.4.    Reports by the Issuer.
(a)    Unless otherwise specified in the related Indenture Supplement, prior to
Noon (New York City time) on each Monthly Reporting Date, the Issuer shall
deliver to the Indenture Trustee and the Paying Agent, and the Indenture Trustee
shall forward to each Noteholder of each Series of Notes Outstanding, the
Monthly Settlement Statement with respect to such Series.
(b)    Unless otherwise specified in the related Indenture Supplement, on or
before January 31 of each calendar year, beginning with calendar year 2017, the
Indenture Trustee shall furnish to each Person who at any time during the
preceding calendar year was a Noteholder of a Series of Notes a statement
prepared by or on behalf of the Issuer containing the information which is
required to be contained in the Monthly Settlement Statements with respect to
such Series aggregated for such calendar year or the applicable portion thereof
during which such Person was a Noteholder, together with such other customary
information (consistent with the treatment of the Notes as debt) as the Issuer
deems necessary or desirable to enable the Noteholders to prepare their tax
returns (each such statement, an “Annual Noteholders’ Tax Statement”). Such
obligations of the Issuer to prepare and the Indenture Trustee to distribute the
Annual Noteholders’ Tax Statement shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the
Indenture Trustee pursuant to any requirements of the Code as from time to time
in effect.


Section 4.5.    Reports by the Indenture Trustee.
If the Indenture is qualified under the TIA, within 60 days after each March 31,
beginning on March 31 in the first year after the Indenture is qualified under
the TIA, if required


20

--------------------------------------------------------------------------------





Exhibit 10.16


by TIA § 313(a), the Indenture Trustee shall mail to each Noteholder as required
by TIA § 313(c) a brief report dated as of such date that complies with TIA §
313(a). The Indenture Trustee also shall comply with TIA § 313(b). A copy of
each such report at the time of its mailing to Noteholders shall be filed by the
Indenture Trustee with the Securities and Exchange Commission and each stock
exchange, if any, on which the Notes are listed. The Issuer shall notify the
Indenture Trustee if and when the Notes are listed on any stock exchange.
ARTICLE 5.    
ALLOCATION AND APPLICATION OF COLLECTIONS
Section 5.1.    Issuer Accounts.
(a)    Establishment of Collection Account. On or prior to the date hereof, the
Issuer, the Collection Account Depository and the Indenture Trustee shall have
entered into the Collection Account Control Agreement pursuant to which the
Issuer shall establish and maintain the Collection Account for the benefit of
the Noteholders. If at any time the Collection Account is no longer an Eligible
Deposit Account, the Issuer shall (i) cause the Collection Account to be moved
to a Qualified Trust Institution or Qualified Institution, (ii) cause the
depositary maintaining the new Collection Account to enter into a new Collection
Account Control Agreement on terms substantially similar to the existing
Collection Account Control Agreement and (iii) deliver to the Indenture Trustee
an Opinion of Counsel, in form and substance reasonably satisfactory to the
Indenture Trustee, to the effect that the new Collection Account Control
Agreement is effective to create a first priority, perfected security interest
in favor of the Indenture Trustee in the Collection Account.
(b)    Establishment of Lockbox Account. On or prior to the date hereof, the
Issuer, the Lockbox Account Depository and the Indenture Trustee shall have
entered into the Lockbox Account Control Agreement pursuant to which the Issuer
shall establish and maintain the Lockbox Account for the benefit of the
Noteholders. If at any time the Lockbox Account is no longer an Eligible Deposit
Account, the Issuer shall (i) cause the Lockbox Account to be moved to a
Qualified Trust Institution or Qualified Institution, (ii) cause the depositary
maintaining the new Lockbox Account to enter into a new Lockbox Account Control
Agreement on terms substantially similar to the existing Lockbox Account Control
Agreement and (iii) deliver to the Indenture Trustee an Opinion of Counsel, in
form and substance reasonably satisfactory to the Indenture Trustee, to the
effect that the new Lockbox Account Control Agreement is effective to create a
first priority, perfected security interest in favor of the Indenture Trustee in
the Lockbox Account.
(c)    Series Accounts. If so provided in the related Indenture Supplement, the
Issuer, for the benefit of the related Noteholders, shall establish and maintain
one or more Series Accounts and/or administrative subaccounts of the Collection
Account to facilitate the proper allocation of Collections in accordance with
the terms of such Indenture Supplement. Each such Series Account shall bear a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders of such Series. Each such Series Account will be an


21

--------------------------------------------------------------------------------





Exhibit 10.16


Eligible Deposit Account, if so provided in the related Indenture Supplement and
will have the other features and be applied as set forth in the related
Indenture Supplement.
(d)    Administration of the Collection Account and the Lockbox Account. The
funds on deposit in the Collection Account and the Lockbox Account shall remain
uninvested.
Section 5.2.    Collections of Money.
Except as otherwise provided herein, the Indenture Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Indenture Trustee pursuant to the
Indenture. The Indenture Trustee shall apply all such money received by it as
provided in the Indenture. Except as otherwise provided in the Indenture, if any
default occurs in the making of any payment or performance under any agreement
or instrument that is part of the Issuer Assets, the Indenture Trustee may
(without obligation) take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
proceedings. Any such action shall be without prejudice to any right to claim a
Potential Event of Default or Event of Default under the Indenture and any right
to proceeds thereafter as provided in Article 9.
Section 5.3.    Collections and Allocations.
(a)    Collections in General. Until this Base Indenture and all Indenture
Supplements are terminated pursuant to Section 11.1, the Issuer shall cause all
Collections due and to become due to the Issuer or the Indenture Trustee, as the
case may be, under or in connection with the Collateral (other than any amounts
constituting Overpayment Amounts) to be remitted directly into the Collection
Account or the Lockbox Account in accordance with Section 2(a)(i) of the
Servicing Agreement. The Issuer agrees that if any Collections shall be received
by the Issuer in an account other than the Collection Account or the Lockbox
Account, such monies, instruments, cash and other proceeds will not be
commingled by the Issuer with any of its other funds or property, if any, but
will be held separate and apart therefrom and shall be held in trust by the
Issuer for, and immediately (but in any event within two Business Days from
receipt) remitted to, the Collection Account or the Lockbox Account, as
applicable. Any Collections that are received by the Indenture Trustee pursuant
to this Base Indenture shall be promptly deposited in the Collection Account and
shall be applied as provided in this Article 5.
(b)    Allocations for Noteholders. On each Deposit Date, the Issuer shall
allocate the Collections deposited into the Collection Account on such Deposit
Date in accordance with this Article 5 and shall instruct the Indenture Trustee
to withdraw the required amounts from the Collection Account and make the
required deposits in any Series Account in accordance with this Article 5, as
modified by any Indenture Supplement. The Issuer shall make such deposits or
payments on the date indicated therein in immediately available funds or as
otherwise provided in the Indenture Supplement for any Series of Notes. The
Issuer has agreed to furnish to the Indenture Trustee or the Paying Agent, as
applicable, written instructions to make the aforementioned withdrawals and
payments from the Collection Account and any Series


22

--------------------------------------------------------------------------------





Exhibit 10.16


Accounts specified herein or in any Indenture Supplement. The Indenture Trustee
and the Paying Agent shall promptly follow any such written instructions.
(c)    Sharing Collections. In the manner described in the related Indenture
Supplement, to the extent that Collections that are allocated to any Series of
Notes on a Deposit Date are not needed to make payments to Noteholders of such
Series of Notes or required to be deposited in a Series Account for such Series
Notes on such Deposit Date, such Collections may, at the direction of the
Issuer, be applied to cover principal payments due to or for the benefit of
Noteholders of another Series of Notes. Any such reallocation will not result in
a reduction in the Invested Amount of the Series of Notes to which such
Collections were initially allocated.
(d)    Allocations After Certain Events of Default. If all Series of Notes
Outstanding shall have been declared to be immediately due and payable pursuant
to Section 9.2 as a result of the occurrence of an Event of Default defined in
clause (d) or (e) of Section 9.1, then to the extent that Collections that are
allocated to any Series of Notes on a Payment Date are not needed to make
payments of principal of, or interest on, the Notes of such Series, such
Collections shall be applied to cover principal payments due on the Notes of all
other Series of Notes then Outstanding on a pro rata basis based on the Invested
Percentages of such other Series of Notes.
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY INDENTURE
SUPPLEMENT WITH RESPECT TO ANY SERIES OF NOTES.]
ARTICLE 6.    

DISTRIBUTIONS
Section 6.1.    Distributions in General.
(a)    Unless otherwise specified in the applicable Indenture Supplement, on
each Payment Date, the Paying Agent shall pay to the Noteholders of each Series
of Notes of record on the preceding Record Date the amounts payable thereto
hereunder by wire transfer or check mailed first-class postage prepaid to such
Noteholder at the address for such Noteholder appearing in the Note Register
except that with respect to Notes registered in the name of a Clearing Agency or
its nominee, such amounts shall be payable by wire transfer of immediately
available funds released by the Indenture Trustee or the Paying Agent from the
applicable Series Account no later than 2:00 P.M. (New York City time) on the
Payment Date for credit to the account designated by such Clearing Agency or its
nominee, as applicable. The final payment of any Definitive Note, however, will
be made only upon presentation and surrender of such Definitive Note at the
offices or agencies specified in the notice of final distribution with respect
to such Definitive Note on a Payment Date that is a Business Day in the place of
presentation.
(b)    Unless otherwise specified in the applicable Indenture Supplement (i) all
distributions to Noteholders of all Classes within a Series of Notes will have
the same priority and (ii) in the event that on any date of determination the
amount available to make payments


23

--------------------------------------------------------------------------------





Exhibit 10.16


to the Noteholders of a Series of Notes is not sufficient to pay all sums
required to be paid to such Noteholders on such date, then the Noteholders of
each Class of such Series will receive its ratable share (based upon the
aggregate amount due to each such Class) of the aggregate amount available to be
distributed in respect of the Notes of such Series.
Section 6.2.    Optional Prepayment Notes.
To the extent provided in an Indenture Supplement related to a Series of Notes,
the Issuer shall have the option to prepay all Outstanding Notes of such Series
or of a Class of such Series at such times, for the amounts and as otherwise
specified in such Indenture Supplement.
ARTICLE 7.    

REPRESENTATIONS AND WARRANTIES
The Issuer hereby represents and warrants, for the benefit of the Indenture
Trustee and the Noteholders, as follows as of each Series Closing Date:
Section 7.1.    Existence and Power.
The Issuer is (a) a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware, (b) is duly qualified
to do business as a foreign limited liability company and in good standing under
the laws of each jurisdiction where the character of its property, the nature of
its business or the performance of its obligations make such qualification
necessary, except to the extent that the failure to so qualify would not
reasonably be expected to result in a Material Adverse Effect, and (c) has all
limited liability company powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and
for purposes of the transactions contemplated by this Base Indenture and the
other Transaction Documents, except to the extent that the failure to have all
powers and governmental licenses, authorizations, consents and approvals would
not reasonably be expected to result in a Material Adverse Effect.
Section 7.2.    Authorization.
The execution, delivery and performance by the Issuer of this Base Indenture,
the related Indenture Supplement and the other Transaction Documents to which it
is a party (a) is within the Issuer’s limited liability company powers, (b) have
been duly authorized by all necessary limited liability company action, (c)
require no action by or in respect of, or filing with, any governmental body,
agency or official which has not been obtained and (d) do not contravene, or
constitute a default under, any Requirement of Law or any provision of the
Issuer Certificate of Formation or the Issuer Limited Liability Company
Agreement or result in the creation or imposition of any Lien on any of the
Issuer Assets, except for Permitted Liens. This


24

--------------------------------------------------------------------------------





Exhibit 10.16


Base Indenture and each of the other Transaction Documents to which the Issuer
is a party has been executed and delivered by a duly authorized officer of the
Issuer.
Section 7.3.    Binding Effect.
This Base Indenture and each other Transaction Document is a legal, valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing).
Section 7.4.    Litigation.
There is no action, suit or proceeding pending against or, to the knowledge of
the Issuer, threatened against or affecting the Issuer before any court or
arbitrator or any Governmental Authority that is reasonably likely to have a
Material Adverse Effect or which in any manner draws into question the validity
or enforceability of this Base Indenture, any Indenture Supplement or any other
Transaction Document or the ability of the Issuer to perform its obligations
hereunder or thereunder.
Section 7.5.    No ERISA Plan.
The Issuer has not established and does not maintain or contribute to any
Pension Plan that is covered by Title IV of ERISA and will not do so as long as
any Notes are Outstanding.
Section 7.6.    Tax Filings and Expenses.
The Issuer has filed all federal tax returns which are required to be filed
(whether informational returns or not), and has paid all taxes due, if any,
pursuant to said returns or pursuant to any assessment received by the Issuer,
except such taxes, if any, as are being contested in good faith and for which
adequate reserves have been set aside on its books. The Issuer has timely filed
all state and local tax returns and reports that, to its knowledge, are required
to be filed by it, and has paid all taxes, assessments, fees and other
governmental charges levied or imposed upon it or its property, income,
business, franchises or assets otherwise due and payable, except those that are
being contested in good faith by proper proceedings diligently conducted and for
which adequate reserves have been set aside on its books or where failure to
file or pay such taxes, assessments, fees and other governmental charges would
not reasonably be expected to have a Material Adverse Effect. The Issuer has
paid all fees and expenses required to be paid by it in connection with the
conduct of its business, the maintenance of its existence and its qualification
as a foreign limited liability company authorized to do business in each State
in which it is required to so qualify, except where failure to pay such fees and
expenses would not reasonably be expected to have a Material Adverse Effect.


25

--------------------------------------------------------------------------------





Exhibit 10.16


Section 7.7.    Disclosure.
All certificates, reports, statements, documents and other information furnished
to the Indenture Trustee by or on behalf of the Issuer pursuant to any provision
of this Base Indenture or any Transaction Document, or in connection with or
pursuant to any amendment or modification of, or waiver under, this Base
Indenture or any Transaction Document, shall, at the time the same are so
furnished, be complete and correct to the extent necessary to give the Indenture
Trustee true and accurate knowledge of the subject matter thereof in all
material respects, and the furnishing of the same to the Indenture Trustee shall
constitute a representation and warranty by the Issuer made on the date the same
are furnished to the Indenture Trustee to the effect specified herein.
Section 7.8.    Investment Company Act.
The Issuer is not, and is not controlled by, an “investment company” within the
meaning of, and is not required to register as an “investment company” under,
the Investment Company Act of 1940.
Section 7.9.    Regulations T, U and X.
The proceeds of the Notes will not be used to purchase or carry any “margin
stock” (as defined or used in the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X thereof). The Issuer is
not engaged in the business of extending credit for the purpose of purchasing or
carrying any margin stock.
Section 7.10.    No Consent.
No consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery of this Base Indenture
or any Indenture Supplement or for the performance of any of the Issuer’s
obligations hereunder or thereunder or under any other Transaction Document
other than such consents, approvals, authorizations, registrations, declarations
or filings as shall have been obtained by the Issuer prior to such Series
Closing Date or as contemplated in Section 7.12.
Section 7.11.    Solvency.
Both before and after giving effect to the transactions contemplated by this
Base Indenture and the other Transaction Documents, the Issuer is solvent within
the meaning of the Bankruptcy Code and the Issuer is not the subject of any
voluntary or involuntary case or proceeding seeking liquidation, reorganization
or other relief with respect to itself or its debts under any bankruptcy or
insolvency law and no Insolvency Event has occurred with respect to the Issuer.
Section 7.12.    Security Interests.


26

--------------------------------------------------------------------------------





Exhibit 10.16


The Issuer hereby represents and warrants to the Indenture Trustee and the
Noteholders that as of the date hereof and each Series Closing Date:
(a)    This Base Indenture creates a valid and continuing security interest (as
defined in the UCC) in all of its right, title and interest in, to and under the
Collateral in favor of the Indenture Trustee, which security interest is prior
to all other Liens other than Permitted Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.
(b)    The Pooled Loans constitute “accounts,” “payment intangibles” or the
proceeds thereof under the UCC, each of the Collection Account and the Lockbox
Account constitutes a “deposit account” under the UCC, and the remaining
Collateral constitutes “general intangibles” under the UCC.
(c)    It owns and has good and marketable title to the Collateral, free and
clear of all Liens other than Permitted Liens.
(d)    Other than the security interest granted to the Indenture Trustee under
this Base Indenture, it has not pledged, assigned, sold or granted a security
interest in the Collateral. It has not authorized the filing of, nor is it aware
of, any financing statements against the Issuer that include a description of
collateral covering the Collateral other than any financing statement relating
to any security interest granted pursuant hereto. It is not aware of any
judgment or tax lien filings against the Issuer.
(e)    The Issuer has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing offices in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Indenture Trustee hereunder. Any
financing statements filed or to be filed against the Issuer in favor of the
Indenture Trustee in connection herewith describing the Collateral contains or
will contain a statement to the following effect: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Indenture Trustee.”
Notwithstanding any other provision of this Base Indenture, the perfection
representations contained in this Section 7.12 shall be continuing, and remain
in full force and effect until such time as all obligations hereunder and under
the Notes have been finally and fully paid and performed. No failure or delay on
the part of the Indenture Trustee in exercising any right, remedy, power or
privilege with respect to this Base Indenture, together with any Indenture
Supplement, shall operate as a waiver thereof nor shall any single or partial
exercise of any right, remedy, power or privilege with respect to this Base
Indenture, together with any Indenture Supplement, preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Section 7.13.    Binding Effect of Certain Agreements.
Each of the Transaction Documents (other than this Base Indenture) is in full
force and effect and there are no outstanding Events of Default or Potential
Events of Default.


27

--------------------------------------------------------------------------------





Exhibit 10.16


Section 7.14.    Non Existence of Other Agreements.
(a)    Other than as permitted by Section 8.14 and Section 8.21, (i) the Issuer
is not a party to any contract or agreement of any kind or nature and (ii) the
Issuer is not subject to any obligations or liabilities of any kind or nature in
favor of any third party, including, without limitation, any Contingent
Obligations.
(b)    The Issuer has not engaged in any activities since its formation other
than (i) activities incidental to its formation, (ii) the authorization and
issue of Series of Notes from time to time, (iii) the execution of the
Transaction Documents to which it is a party and (iv) the performance of the
activities referred to in or contemplated by the Transaction Documents.
Section 7.15.    Compliance with Contractual Obligations and Laws.
The Issuer is not (i) in violation of the Issuer Certificate of Formation or the
Issuer Limited Liability Company Agreement, (ii) in violation of any Requirement
of Law to which it or its property or assets may be subject or (iii) in
violation of any Contractual Obligation with respect to the Issuer.
Section 7.16.    Other Representations.
All representations and warranties of the Issuer made in each Transaction
Document to which it is a party are true and correct (in all material respects
to the extent any such representations and warranties do not incorporate a
materiality limitation in their terms) and are repeated herein as though fully
set forth herein.
Section 7.17.    Ownership of the Issuer.
All of the issued and outstanding membership interests in the Issuer are owned
by OnDeck, all of which membership interests have been validly issued, are fully
paid and non-assessable and are owned of record by OnDeck free and clear of all
Liens other than Permitted Liens; provided, however, that any membership
interests in the Issuer (the “SPV Issuer Equity”) may be pledged for the benefit
of one or more Pledged Equity Secured Parties pursuant to any Pledged Equity
Security Agreement as long as such Pledged Equity Security Agreement contains
the Required Standstill Provisions.. The Issuer has no subsidiaries and owns no
capital stock of, or other equity interest in, any Person.
ARTICLE 8.    

COVENANTS
Section 8.1.    Payment of Notes.
The Issuer shall pay the principal of (and premium, if any) and interest on the
Notes pursuant to the provisions of this Base Indenture and any applicable
Indenture Supplement.


28

--------------------------------------------------------------------------------





Exhibit 10.16


Unless otherwise set forth in the applicable Indenture Supplement, principal and
interest shall be considered paid on the date due if the Paying Agent holds on
that date money designated for and sufficient to pay all principal and interest
then due.
Section 8.2.    Maintenance of Office or Agency.
The Issuer will maintain an office or agency (which may be an office of the
Indenture Trustee or the Transfer Agent and Registrar) where Notes may be
surrendered for registration of transfer or exchange. The Issuer will give
prompt written notice to the Indenture Trustee of the location, and of any
change in the location, of any such office or agency. If at any time the Issuer
shall fail to maintain any such office or agency or shall fail to furnish the
Indenture Trustee with the address thereof, such surrenders, notices and demands
may be made or served at the Corporate Trust Office, and the Issuer hereby
appoints the Indenture Trustee as its agent to receive all such surrenders,
notices and demands.
The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Indenture Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
The Issuer hereby designates the Corporate Trust Office of the Indenture Trustee
as one such office or agency of the Issuer.
Notwithstanding anything contained in this Section 8.2 to the contrary, the
Indenture Trustee shall not serve as an agent or office for the purpose of
service of process on behalf of the Issuer.
Section 8.3.    Payment of Obligations.
The Issuer will pay and discharge, at or before maturity, all of its respective
material obligations and liabilities, including, without limitation, tax
liabilities and other governmental claims, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, reserves as appropriate for the accrual of any of the
same.
Section 8.4.    Conduct of Business and Maintenance of Existence.
The Issuer will maintain its existence as a limited liability company under the
laws of the State of Delaware and will obtain and preserve its qualification to
do business in each jurisdiction where the character of its property, the nature
of its business or the performance of its obligations make such qualification
necessary.
Section 8.5.    Compliance with Laws.
The Issuer will comply in all respects with all Requirements of Law and all
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities


29

--------------------------------------------------------------------------------





Exhibit 10.16


except where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and where such noncompliance would not be reasonably
likely to result in a Material Adverse Effect.
Section 8.6.    Inspection of Property, Books and Records.
The Issuer will keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
the Issuer Assets and its business activities in accordance with GAAP; and will
permit the Indenture Trustee to visit and inspect any of its properties, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers, directors and employees, all
at such reasonable times upon reasonable notice and as often as may reasonably
be requested.
Section 8.7.    Compliance with Transaction Documents; Issuer Assets.
(a)    Except as otherwise provided in Section 3.1(c) and Section 8.7(d), the
Issuer will not take any action and will use its commercially reasonable efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s covenants or obligations under any instrument or
agreement included in the Issuer Assets or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except, in each
case as expressly provided in this Base Indenture, any other Transaction
Document or such other instrument or agreement.
(b)    The Issuer shall punctually perform and observe all of its obligations
and agreements contained in this Base Indenture, the other Transaction Documents
and in the instruments and agreements included in the Issuer Assets, including
but not limited to preparing (or causing to be prepared) and filing (or causing
to be filed) all UCC financing statements and continuation statements required
to be filed by the terms of the Indenture in accordance with and within the time
periods provided for herein.


(c)    The Issuer may contract with other Persons to assist it in performing its
duties under the Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee in an Officer’s Certificate of the Issuer
shall be deemed to be action taken by the Issuer. Initially, the Issuer has
contracted with the Servicer pursuant to Section 2(a)(vii) of the Servicing
Agreement to assist the Issuer in performing its duties under the Indenture and
the Issuer hereby identifies the Servicer to the Indenture Trustee for purposes
of this Section 8.7(c).
(d)     Without derogating from the absolute nature of the assignment granted to
the Indenture Trustee under this Base Indenture or the rights of the Indenture
Trustee hereunder, the Issuer agrees that it will not (i) amend, modify, waive,
supplement, terminate, surrender, or discharge, or agree to any amendment,
modification, supplement, termination, waiver, surrender,


30

--------------------------------------------------------------------------------





Exhibit 10.16


or discharge of, the terms of any of the Issuer Assets, including any of the
Transaction Documents (other than the Indenture, the amendment of which shall be
governed by Article 12), or consent to the assignment of any such Transaction
Document by any other party thereto; or (ii) waive timely performance or
observance by the Seller, the Servicer, the Backup Servicer or the Custodian
under any Transaction Document to which such Person is a party other than any
Transaction Document that relates solely to a Series of Notes; (each action
described in clauses (i) and (ii) above, a “Transaction Document Action”), in
each case, without (A) the prior written consent of the Requisite Noteholders,
(B) satisfaction of the Rating Agency Condition with respect to each Outstanding
Series of Notes in respect of such Transaction Document Action and (C)
satisfaction of any other applicable conditions as may be set forth in any
Indenture Supplement; provided, that, if any such Transaction Document Action
does not materially adversely affect the Noteholders of one or more, but not
all, Series of Notes (as substantiated by an Officer’s Certificate of the Issuer
to such effect), any such Series of Notes that is not materially adversely
affected by such Transaction Document Action shall be deemed not to be
Outstanding for purposes of obtaining such consent (and the related calculation
of Requisite Noteholders shall be modified accordingly); provided, further, if
any such Transaction Document Action does not materially adversely affect any
Noteholders (as substantiated by an Officer’s Certificate of the Issuer to such
effect), the Issuer shall be entitled to effect such action without the prior
written consent of the Indenture Trustee or any Noteholder; provided, further,
if any such Transaction Document Action adversely affects the rights,
protections, indemnities, duties or obligations of (i) the Indenture Trustee,
such Transaction Documents Action shall require the prior written consent of the
Indenture Trustee, or (ii) the Custodian, such Transaction Document Action shall
require the prior written consent of the Custodian. It shall not be necessary
for the consent of any Person pursuant to this Section 8.7(d) for such Person to
approve the particular form of any proposed amendment, but it shall be
sufficient if such Person consents to the substance thereof. For the avoidance
of doubt, any amendment, modification, waiver, supplement, termination or
surrender of any Transaction Document relating solely to a particular Series of
Notes shall be deemed not to materially adversely affect the Noteholders of any
other Series of Notes.
Section 8.8.    Notice of Defaults.
Promptly (and in any event within three Business Days) upon an Authorized
Officer of the Issuer becoming aware of any Potential Amortization Event with
respect to a Series of Notes, Amortization Event with respect to a Series of
Notes, Servicer Default, Potential Servicer Default, Event of Default or
Potential Event of Default, the Issuer shall give the Indenture Trustee written
notice thereof, together with an Officer’s Certificate, setting forth the
details thereof and any action with respect thereto taken or contemplated to be
taken by the Issuer.
Section 8.9.    Notice of Material Proceedings.
Promptly (and in any event within three Business Days) upon an Authorized
Officer of the Issuer becoming aware thereof, the Issuer shall give the
Indenture Trustee written


31

--------------------------------------------------------------------------------





Exhibit 10.16


notice of the commencement or existence of any proceeding by or before any
Governmental Authority against or affecting the Issuer that is reasonably likely
to have a Material Adverse Effect.
Section 8.10.    Further Requests.
The Issuer will promptly furnish to the Indenture Trustee such further
instruments and such other information as, and in such form as, the Indenture
Trustee may reasonably request in connection with the transactions contemplated
by this Base Indenture, any Indenture Supplement and the other Transaction
Documents.
Section 8.11.    Protection of Issuer Assets.
The Issuer shall take all actions necessary to obtain and maintain, for the
benefit of the Indenture Trustee on behalf of the Noteholders, a first Lien on
and a first priority, perfected security interest in the Collateral. The Issuer
will from time to time prepare (or shall cause to be prepared), execute and
deliver all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, and will take such other action necessary or advisable to:
(a)    maintain or preserve the Lien and security interest (and the priority
thereof) of this Base Indenture and the Indenture Supplements or carry out more
effectively the purposes thereof;
(b)    perfect, publish notice of or protect the validity of the Lien and
security interest created by this Base Indenture and the Indenture Supplements;
(c)    enforce the rights of the Indenture Trustee and the Noteholders in any of
the Issuer Assets; or
(d)    preserve and defend title to the Issuer Assets and the rights of the
Indenture Trustee and the Noteholders in the Issuer Assets against the claims of
all persons and parties.
The Indenture Trustee is hereby authorized to execute and file any financing
statement, continuation statement or other instrument necessary or appropriate
to perfect or maintain the perfection of the Indenture Trustee’s security
interest in the Collateral. The Indenture Trustee shall have no obligation to
prepare, monitor or determine the necessity for the filing of any financing
statement, continuation statement or other instrument with respect to the
perfection of the Indenture Trustee’s security interest in the Collateral, but
will otherwise cooperate with the Issuer in connection with the filing of any
such financing statements, continuation statements and/or other instruments.
Section 8.12.    Annual Opinion of Counsel.


32

--------------------------------------------------------------------------------





Exhibit 10.16


On or before March 31 of each calendar year, commencing with March 31, 2017, the
Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Base
Indenture or any Supplement hereto and any other requisite documents and with
respect to the authorization and filing of any financing statements and
continuation statements as are necessary to maintain the perfection of the Lien
and security interest created by this Base Indenture and reciting the details of
such action or stating that in the opinion of such counsel no such action is
necessary to maintain the perfection of such Lien and security interest. Such
Opinion of Counsel shall also describe the recording, filing, re-recording and
refiling of this Base Indenture, any Supplement hereto, and any other requisite
documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the Lien and security interest of this Base
Indenture until March 31 in the following calendar year. For the avoidance of
doubt, any Opinion of Counsel furnished in connection with this Section 8.12 may
be combined with other Opinions of Counsel furnished to the Indenture Trustee
pursuant to the other Transaction Documents.
Section 8.13.    Liens.
The Issuer will not create, incur, assume or permit to exist any Lien upon any
of the Issuer Assets, other than (i) Liens in favor of the Indenture Trustee for
the benefit of the Noteholders and (ii) other Permitted Liens.
Section 8.14.    Other Indebtedness.
The Issuer will not create, assume, incur, suffer to exist or otherwise become
or remain liable in respect of any Indebtedness other than (i) Indebtedness
hereunder or under any Indenture Supplement and (ii) Indebtedness contemplated
under any other Transaction Document.
Section 8.15.    Mergers.
The Issuer will not merge or consolidate with or into any other Person.
Section 8.16.    Sales of Issuer Assets.
The Issuer will not sell, lease, transfer, liquidate or otherwise dispose of any
Issuer Assets, except as contemplated by the Transaction Documents.
Section 8.17.    Acquisition of Assets.
The Issuer will not acquire, by long term or operating lease or otherwise, any
assets except in accordance with the terms of the Transaction Documents.
Section 8.18.    Legal Name; Location Under Section 9-301.


33

--------------------------------------------------------------------------------





Exhibit 10.16


The Issuer will change neither its location (within the meaning of Section 9-301
of the UCC) nor its legal name without sixty days’ prior written notice to the
Indenture Trustee. In the event that the Issuer desires to so change its
location or legal name, the Issuer will make any required filings and prior to
actually changing its location or its legal name the Issuer will deliver to the
Indenture Trustee (i) an Officer’s Certificate and an Opinion of Counsel
confirming that all required filings have been made to continue the perfected
interest of the Indenture Trustee on behalf of the Noteholders in the Collateral
in respect of the new location or new legal name of the Issuer and (ii) copies
of all such required filings with the filing information duly noted thereon by
the office in which such filings were made.
Section 8.19.    Organizational Documents.
The Issuer will not make any material amendment to the Issuer Certificate of
Formation or the Issuer Limited Liability Company Agreement, unless, prior to
such amendment, each Rating Agency confirms that after giving effect to such
amendment the Rating Agency Condition is satisfied with respect to such
amendment.
Section 8.20.    Investments.
The Issuer will not make, incur, or suffer to exist any loan, advance, extension
of credit or other investment in any Person other than in accordance with the
Transaction Documents.
Section 8.21.    Non-Petition; No Other Agreements.
The Issuer shall cause each party to a Transaction Document or any other
document or agreement incidental thereto, in each case, to which the Issuer is a
party, to agree to a customary “non-petition” covenant. The Issuer will not
enter into or be a party to any agreement or instrument other than any
Transaction Document or documents and agreements incidental thereto.
Section 8.22.    Other Business.
The Issuer will not engage in any business or enterprise or enter into any
transaction other than acquiring Loans and the Related Security with respect
thereto pursuant to the Loan Purchase Agreement and funding the purchase price
of Loans and the Related Security with respect thereto through the issuance and
sale of Notes, in each case pursuant to the Transaction Documents, and incurring
and paying ordinary course operating expenses and other activities related to or
incidental to any of the foregoing.
Section 8.23.    Maintenance of Separate Existence.
The Issuer shall at all times comply with the separateness covenants set forth
in the Issuer Limited Liability Company Agreement.


34

--------------------------------------------------------------------------------





Exhibit 10.16


Section 8.24.    Use of Proceeds of Notes.
The Issuer shall use the net proceeds of each Series of Notes in accordance with
the provisions of the related Indenture Supplement.
Section 8.25.    No ERISA Plan.
The Issuer will not establish or maintain or contribute to any Pension Plan that
is covered by Title IV of ERISA.
Section 8.26.    Dividends.
The Issuer will not declare or pay any dividends or distributions on any of its
membership interests, or make any purchase, redemption or other acquisition of,
any of its membership interests; provided, however, that so long as no Event of
Default or Amortization Event with respect to any Series of Notes has occurred
and is continuing or would result therefrom, the Issuer may declare and pay
distributions as permitted under applicable law.
Section 8.27.    Tax Matters.
The Issuer shall not take (or, to the extent within its control, permit any
other Person to take) any action that could reasonably be expected to cause the
Issuer to be classified as any entity other than a partnership or disregarded
entity within the meaning of U.S. Treasury Regulation §301.7701-3.
Section 8.28.    Purchase and Sale of Assets.
The Issuer will not acquire or dispose of assets for the primary purpose of
recognizing gains or decreasing losses resulting from market value changes. The
Issuer will not purchase or otherwise acquire any asset that is not an “eligible
asset” within the meaning of Rule 3a-7 promulgated under the Investment Company
Act; provided, however, that the Issuer may purchase or otherwise acquire an
asset that is not an “eligible asset” to the extent that the purchase or
acquisition of such asset is considered related or incidental to the business of
purchasing or otherwise acquiring “eligible assets” under Rule 3a-7.
ARTICLE 9.    

REMEDIES
Section 9.1.    Events of Default.
“Event of Default”, wherever used herein, with respect to any Series of Notes,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


35

--------------------------------------------------------------------------------





Exhibit 10.16


(a)    the Securities and Exchange Commission or other regulatory body having
jurisdiction reaches a final determination that the Issuer is an “investment
company” within the meaning of the Investment Company Act;
(b)     the Issuer at any time receives a final determination that it will be
treated as an association (or as a publicly traded partnership) taxable as a
corporation for federal income tax purposes;
(c)    an Insolvency Event shall have occurred with respect to the Issuer;
(d)    a default in the payment of interest on any Note of any series when due
(other than any failure to make a payment of interest on any class of such Notes
designated by the Issuer on its issuance date as a class of “risk retention”
Notes) and the continuation of that failure for five Business Days; and
(e)    the default in the payment of principal of any Note of any series when
due (other than any failure to make a payment of principal or any class of such
Notes designated by the Issuer on its issuance date as a class of “risk
retention” Notes),;
(f)    default in the observance or performance of any covenant or agreement of
the Issuer made in the Base Indenture or the Indenture Supplement for such
Series of Notes (other than a covenant or agreement, a default in the observance
or performance of which is elsewhere in this Section specifically dealt with)
which default materially and adversely affects the interests of the Noteholders
of such Series of Notes, and which default shall continue or not be cured for a
period of thirty days (or for such longer period, not in excess of sixty days,
as may be reasonably necessary to remedy such default; provided that such
default is capable of remedy within sixty days or less and the Issuer delivers
an Officer’s Certificate to the Indenture Trustee to the effect that the Issuer
has commenced, or will promptly commence and diligently pursue, all reasonable
efforts to remedy such default) after there shall have been given to the Issuer
by the Indenture Trustee or to the Issuer and the Indenture Trustee by Holders
of a Majority in Interest of such Series of Notes, a written notice specifying
such default and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder; or
(g)    the Indenture Trustee fails to have a valid and perfected first priority
security interest in any material portion of the Collateral and such failure
continues for five Business Days, or the Issuer, the Seller or an Affiliate of
either asserts that the Indenture Trustee does not have a valid and perfected
first priority security interest in any material portion of the Collateral.
Section 9.2.    Acceleration of Maturity; Rescission and Annulment.
If an Event of Default referred to in clause (c) or (g) of Section 9.1 has
occurred, the unpaid principal amount of all Series of Notes, together with
interest accrued but unpaid


36

--------------------------------------------------------------------------------





Exhibit 10.16


thereon, and all other amounts due to the Noteholders under this Base Indenture
and each Indenture Supplement, shall immediately and without further act become
due and payable.
If any Event of Default referred to in clause (a), (b), (d), or (e) of Section
9.1 has occurred and is continuing, then the Indenture Trustee or the Requisite
Noteholders may, by written notice delivered to an Authorized Officer of the
Issuer (and to a Responsible Officer of the Indenture Trustee if given by the
Noteholders) (such notice, a “Notice of Acceleration”), declare all of the Notes
to be immediately due and payable, and upon any such declaration the unpaid
principal amount of the Notes, together with accrued and unpaid interest thereon
through the date of acceleration, shall become immediately due and payable. If
an Event of Default referred to in clause (f) of Section 9.1 shall occur and be
continuing with respect to any Series of Notes, then and in every such case the
Indenture Trustee or Holders of a Majority in Interest of such Series of Notes
may give a Notice of Acceleration to the Issuer (and to the Indenture Trustee,
if given by the Noteholders of such Series of Notes) declaring all the Notes of
such Series to be immediately due and payable and, upon any such declaration,
the unpaid principal amount of such Notes, together with accrued and unpaid
interest thereon through the date of acceleration, shall become immediately due
and payable.
At any time after a Notice of Acceleration has been delivered with respect to
the Notes (or a particular Series of Notes) and before a judgment or decree for
payment of the money due has been obtained by the Indenture Trustee as
hereinafter set forth in this Article 9, the Requisite Noteholders (or, in the
case of the acceleration of a particular Series of Notes, the Holders of a
Majority in Interest of the Notes of such Series), by written notice to the
Issuer and the Indenture Trustee, may rescind and annul the declaration made in
such Notice of Acceleration and its consequences; provided, that no such
rescission shall affect any subsequent default or impair any right consequent
thereto.
Section 9.3.    Collection of Indebtedness and Suits for Enforcement by the
Indenture Trustee.
(a)    The Issuer covenants that if (i) default is made in the payment of any
interest on any Note when the same becomes due and payable, and such default
continues for a period of five Business Days or (ii) default is made in the
payment of the principal of any Notes when the same becomes due and payable, by
acceleration or at stated maturity, the Issuer will, upon demand of the
Indenture Trustee, pay to it, for the benefit of the Holders of such Notes, the
whole amount then due and payable on such Notes for principal and interest, with
interest upon the overdue principal, and, to the extent payment at such rate of
interest shall be legally enforceable, upon overdue installments of interest, at
the Note Rate borne by the Notes, and in addition thereto such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and counsel.






37

--------------------------------------------------------------------------------





Exhibit 10.16


(b)    In case the Issuer shall fail forthwith to pay such amounts upon such
demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Issuer or other obligor upon such Notes and collect
in the manner provided by law out of the property of the Issuer or other obligor
upon such Notes, wherever situated, the moneys adjudged or decreed to be
payable.
(c)    If an Event of Default occurs and is continuing, the Indenture Trustee
may, as more particularly provided in Section 9.4, in its discretion, proceed to
protect and enforce its rights and the rights of the Noteholders, by such
appropriate proceedings as the Indenture Trustee shall deem most effective to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in the Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy or legal or equitable
right vested in the Indenture Trustee by the Indenture or by law.
(d)    In case there shall be pending, relative to the Issuer, any other obligor
upon the Notes, or any Person having or claiming an ownership interest in the
Issuer Assets, proceedings under the Bankruptcy Code or any other applicable
federal or state bankruptcy, insolvency or other similar law, or in case a
receiver, assignee or Indenture Trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for, or
taken possession of, the Issuer or its property or such other obligor, or such
Person or the property of such other obligor or such Person, or in the case of
any other comparable judicial proceedings relative to the Issuer, other obligor
upon the Notes or such Person or to the creditors or property of the Issuer,
such other obligor or such Person, the Indenture Trustee, irrespective of
whether the principal of any Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the
Indenture Trustee shall have made any demand pursuant to the provisions of this
Section, shall be entitled and empowered, by intervention in such proceedings or
otherwise:
(i)    to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee, except as a result of negligence, bad faith or
willful misconduct) and of the Noteholders allowed in such proceedings;
(ii)    unless prohibited by applicable law and regulations, to vote on behalf
of the Holders of the Notes in any election of a trustee, a standby trustee or
person performing similar functions in any such proceedings;


38

--------------------------------------------------------------------------------





Exhibit 10.16


(iii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
behalf; and
(iv)    to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Holders of the Notes allowed in any judicial proceedings relative to the
Issuer, such other obligor upon the Notes, any Person claiming an ownership
interest in the Issuer Assets, their respective creditors and their property;
and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee except as a result of negligence, bad faith or
willful misconduct.
(e)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar person.
(f)    All rights of action and of asserting claims under this Base Indenture,
under any Indenture Supplement or under any of the Notes, may be enforced by the
Indenture Trustee without the possession of any of the Notes or the production
thereof in any trial or other proceedings relative thereto, and any such action
or proceedings instituted by the Indenture Trustee shall be brought in its own
name as trustee of an express trust, and any recovery of judgment, subject to
the payment of the expenses, disbursements and compensation of the Indenture
Trustee, each predecessor Indenture Trustee and their respective agents and
attorneys, shall be for the ratable benefit of the Holders of the Notes.
(g)    In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of the Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Holders of the Notes, and it shall not be necessary to
make any Noteholder a party to any such proceedings.
Section 9.4.    Remedies; Priorities.
(a)    If an Event of Default shall have occurred and be continuing with respect
to any Series of Notes Outstanding and such Series has been accelerated under
Section 9.2, the Indenture Trustee may institute proceedings to enforce the
obligations of the


39

--------------------------------------------------------------------------------





Exhibit 10.16





Issuer hereunder in its own name and as trustee of an express trust for the
collection of all amounts then payable on the Notes of such Series or under the
Indenture with respect thereto, whether by declaration or otherwise, enforce any
judgment obtained, and collect from the Issuer and any other obligor upon such
Notes moneys adjudged due.
(b)    If an Event of Default shall have occurred and be continuing with respect
to all Series of Notes Outstanding and all Series of Notes Outstanding have been
accelerated under Section 9.2, the Indenture Trustee (subject to Section 9.5)
may do one or more of the following:
(i)    institute proceedings from time to time for the complete or partial
foreclosure of the Indenture with respect to the Issuer Assets;
(ii)    exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee and the Holders of the Notes; and
(iii)    sell Collateral or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law;
provided that the Indenture Trustee may not sell or otherwise liquidate the
Collateral following an Event of Default, other than an Event of Default
referred to in clause (d) or (e) of Section 9.1, unless (A) the Holders of Notes
representing 100% of the Aggregate Invested Amount consent thereto, (B) the
proceeds of such sale or liquidation distributable to the Noteholders are
sufficient to discharge in full all amounts then due and unpaid on the Notes for
principal and interest, or (C)(1) the Indenture Trustee determines that the
Collateral will not continue to provide sufficient funds for the payment of
principal of and interest on the Notes as they would have become due if the
Notes had not been declared due and payable and (2) the Indenture Trustee
obtains the consent of a Majority in Interest of the Holders of each Series of
Notes. In determining such sufficiency or insufficiency with respect to clause
(B) or (C) above, the Indenture Trustee may, but need not, obtain and may
conclusively rely upon an opinion of an Independent investment banking or
accounting firm of national reputation as to the feasibility of such proposed
action and as to the sufficiency of the Collateral for such purposes. due.
(c)    If an Event of Default shall have occurred and be continuing with respect
to any Series of Notes Outstanding, the Indenture Trustee may exercise all
rights, remedies, powers, privileges and claims of the Issuer against the
Seller, the Servicer, the Backup Servicer, the Custodian or any other party to
any of the Transaction Documents under or in connection with any of the
Transaction Documents in respect of such Event of Default, including the right
or power to take any action to compel or secure performance or observance by the
Seller, the


40

--------------------------------------------------------------------------------





Exhibit 10.16


Servicer, the Backup Servicer, the Custodian or any other party of each of their
respective obligations to the Issuer thereunder and to give any consent,
request, notice, direction, approval, extension or waiver under the Transaction
Documents, and any right of the Issuer to take such action shall be suspended.
(d)    If the Indenture Trustee collects any money or property pursuant to this
Article 9, such money or property shall be held by the Indenture Trustee as
additional collateral hereunder and the Indenture Trustee shall pay out such
money or property in the following order:


FIRST: to the Indenture Trustee for amounts due under Section 10.6; and
SECOND: to the Collection Account for distribution in accordance with the
provisions of Article 5.
Section 9.5.    Optional Preservation of the Issuer Assets.
If the Notes of each Series of Notes Outstanding have been declared to be due
and payable under Section 9.2 following an Event of Default and such declaration
and its consequences have not been rescinded and annulled, the Indenture Trustee
may, but need not, elect to maintain possession of the Collateral. In
determining whether to maintain possession of the Collateral, the Indenture
Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking or accounting firm of national reputation as to the
feasibility of such proposed action and as to the sufficiency of the Collateral
for such purpose. Nothing contained in this Section 9.5 shall be construed to
require the Indenture Trustee to preserve the Collateral securing the Issuer
Obligations, including without limitation, if prohibited by applicable law or if
the Indenture Trustee is authorized, directed or permitted to liquidate the
Collateral pursuant to Section 9.4(b).
Section 9.6.    Limitation on Suits.
No Holder of any Note shall have any right to institute any proceeding, judicial
or otherwise, with respect to the Indenture, or for the appointment of a
receiver or trustee, or for any other remedy thereunder, unless:
(a)    such Holder has previously given written notice to the Indenture Trustee
of a continuing Event of Default;
(b)    Holders of each Series of Notes Outstanding holding Notes evidencing at
least 25% of the Notes of such Series have made written request to the Indenture
Trustee to institute such proceeding in respect of such Event of Default in its
own name as the Indenture Trustee hereunder;


41

--------------------------------------------------------------------------------





Exhibit 10.16


(c)    such Holder or Holders have offered to the Indenture Trustee indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in complying with such request;
(d)    the Indenture Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute such proceedings; and
(e)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such 60-day period by the Requisite Noteholders;
it being understood and intended that no one or more Holders of the Notes shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of the Indenture to affect, disturb or prejudice the rights of any
other Holders of the Notes or to obtain or to seek to obtain priority or
preference over any other Holders or to enforce any right under the Indenture,
except in the manner herein provided.
Section 9.7.    Unconditional Rights of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provisions in the Indenture, the Holder of any Note
shall have the right, which is absolute and unconditional, to receive payment of
the principal of and interest, if any, on such Note on or after the respective
due dates thereof expressed in such Note or in the Indenture and to institute
suit for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder.
Section 9.8.    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under the Indenture and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Indenture Trustee or to such Noteholder, then and in every such case the Issuer,
the Indenture Trustee and the Noteholders shall, subject to any determination in
such Proceeding, be restored severally and respectively to their former
positions hereunder, and thereafter all rights and remedies of the Indenture
Trustee and the Noteholders shall continue as though no such Proceeding had been
instituted.
Section 9.9.    Rights and Remedies Cumulative.
No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
Section 9.10.    Delay or Omission Not a Waiver.


42

--------------------------------------------------------------------------------





Exhibit 10.16


No delay or omission of the Indenture Trustee or any Holder of any Note to
exercise any right or remedy accruing upon any Potential Event of Default or
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Potential Event of Default or Event of Default or an acquiescence
therein. Every right and remedy given by this Article 9 or by law to the
Indenture Trustee or to the Noteholders may be exercised from time to time, and
as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.
Section 9.11.    Control by Noteholders.
The Requisite Noteholders shall have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Indenture
Trustee with respect to the Notes or exercising any trust or power conferred on
the Indenture Trustee; provided that
(a)    such direction shall not be in conflict with any rule of law or with the
Indenture;
(b)    if an Event of Default is with respect to less than all Series of Notes
Outstanding, then the Indenture Trustee’s rights and remedies shall be limited
to the rights and remedies pertaining only to those Series of Notes with respect
to which such Event of Default has occurred and the Indenture Trustee shall
exercise such rights and remedies at the direction of the Holders of more than
50% of the aggregate Invested Amounts of all Series of Notes with respect to
which such Event of Default shall have occurred (excluding any Notes held by the
Issuer or an affiliate of the Issuer) (or, if an Event of Default with respect
to a single Series of Notes Outstanding shall have occurred, a Majority in
Interest of such Series of Notes Outstanding);
(c)    subject to the express terms of Section 9.4, any direction to the
Indenture Trustee to sell or liquidate the Collateral shall be by the Holders of
Notes representing not less than 100% of the Aggregate Invested Amount;
(d)    if the conditions set forth in Section 9.5 have been satisfied and the
Indenture Trustee elects to retain the Collateral pursuant to such Section, then
any direction to the Indenture Trustee by Holders of Notes representing less
than 100% of the Aggregate Invested Amount to sell or liquidate the Issuer
Assets shall be of no force and effect;
(e)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee that is not inconsistent with such direction; and
(f)    such direction shall be in writing;
provided, further, that, subject to Section 10.1, the Indenture Trustee need not
take any action that it determines might involve it in liability or might
materially adversely affect the rights of any Noteholders not consenting to such
action.


43

--------------------------------------------------------------------------------





Exhibit 10.16


Section 9.12.    Waiver of Past Defaults.
Prior to the declaration of the acceleration of the maturity of the Notes of all
Series of Notes or any Series of Notes as provided in Section 9.2, the Requisite
Noteholders (or, if an Event of Default with respect to less than all Series of
Notes Outstanding has occurred, the Holders of more than 50% of the aggregate
Invested Amounts of all Series of Notes with respect to which an Event of
Default shall have occurred) may, on behalf of all such Holders, waive any past
Potential Event of Default or Event of Default and its consequences except a
Potential Event of Default or Event of Default (a) in payment of principal of or
interest on any of the Notes, or (b) in respect of a covenant or provision
hereof which cannot be modified or amended without the consent of the Holder of
each Note, which, in each case, may only be waived by 100% of the Holders of the
Notes. In the case of any such waiver, the Issuer, the Indenture Trustee and the
Holders of the Notes Outstanding shall be restored to their former positions and
rights hereunder, respectively, such Potential Event of Default or Event of
Default, as applicable, shall cease to exist and be deemed to have been cured
and not to have occurred, and any Event of Default arising therefrom shall be
deemed to have been cured and not to have occurred, for every purpose of the
Indenture; but no such waiver shall extend to any subsequent or other Potential
Event of Default or Event of Default or impair any right consequent thereto.
Section 9.13.    Undertaking for Costs.
All parties to this Base Indenture and each Indenture Supplement agree, and each
Holder of any Note by such Holder’s acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Base Indenture or any Indenture
Supplement, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as the Indenture Trustee, the filing by any party
litigant in such Proceeding of an undertaking to pay the costs of such
Proceeding, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such
Proceeding, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; provided that the provisions of this
Section shall not apply to (a) any suit instituted by the Indenture Trustee, (b)
any suit instituted by any Noteholder or group of Noteholders, in each case
holding in the aggregate more than 10% of the Invested Amount of any Series of
Notes, or (c) any suit instituted by any Noteholder for the enforcement of the
payment of principal of or interest on any Note on or after the respective due
dates expressed in such Note and in this Base Indenture or any Indenture
Supplement (after giving effect to applicable grace periods).
Section 9.14.    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead or in any manner whatsoever, claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Base Indenture or any Indenture Supplement; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or


44

--------------------------------------------------------------------------------





Exhibit 10.16


advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Indenture Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.
Section 9.15.    Action on Notes.
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Base Indenture or any Indenture Supplement shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Base Indenture or any Indenture Supplement. Neither the Lien of this Base
Indenture or any Indenture Supplement nor any rights or remedies of the
Indenture Trustee or the Noteholders shall be impaired by the recovery of any
judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Issuer Assets or upon any
of the other assets of the Issuer.
ARTICLE 10.    

THE INDENTURE TRUSTEE
Section 10.1.    Duties of the Indenture Trustee.
(a)    If an Amortization Event with respect to any Series of Notes Outstanding
or an Event of Default has occurred and is continuing, the Indenture Trustee
shall exercise such of the rights and powers vested in it by the Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs; provided, however, that the Indenture Trustee shall only be
required to exercise the rights and powers vested in it by the Indenture and to
use the same degree of care and skill in their exercise as a prudent person
would exercise in the conduct of such person’s own affairs with respect to a
Series of Notes Outstanding with respect to which the Amortization Event has
occurred.
(b)    Except during the continuance of (x) an Event of Default or (y) an
Amortization Event with respect to any Series of Notes Outstanding, solely with
respect to such Series of Notes Outstanding,
(i)    the Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in the Indenture, and no implied covenants
or obligations shall be read into the Indenture against the Indenture Trustee;
and
(ii)    in the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of the Indenture; but in
the case of any such certificates or opinions which by any provision of the
Indenture are specifically required to be furnished to the Indenture Trustee,
the Indenture Trustee shall be under a duty to examine the same to determine
whether or not they


45

--------------------------------------------------------------------------------





Exhibit 10.16


conform to the requirements of the Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).
(c)    Subject to Section 10.1(a), no provision of the Indenture shall be
construed to relieve the Indenture Trustee from liability for its own negligent
action, its own negligent failure to act or its own bad faith or willful
misconduct; provided, however, that:
(i)    the Indenture Trustee shall not be liable for an error of judgment made
in good faith by a Responsible Officer of the Indenture Trustee, unless it shall
be proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts nor shall the Indenture Trustee be liable with respect to any action it
takes or omits to take in good faith in accordance with the Indenture or in
accordance with a direction received by it pursuant to Section 9.11; and
(ii)    the Indenture Trustee shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or indemnity
reasonably satisfactory to it against such risk or liability is not reasonably
assured to it, and none of the provisions contained in the Indenture shall in
any event require the Indenture Trustee to perform, or be responsible for the
manner of performance of, any of the obligations of any Person under any of the
Transaction Documents.
Section 10.2.    Rights of the Indenture Trustee.
Except as otherwise provided by Section 10.1:
(a)    The Indenture Trustee may conclusively rely and shall be fully protected
in acting or refraining from acting based upon any document believed by it to be
genuine and to have been signed by or presented by the proper person.
(b)    The Indenture Trustee may consult with counsel of its selection and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.
(c)    The Indenture Trustee may act through agents, custodians and nominees and
shall not be liable for any misconduct or negligence on the part of, or for the
supervision of, any such agent, custodian or nominee so long as such agent,
custodian or nominee is selected and appointed with due care.
(d)    The Indenture Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers conferred upon it by the Indenture; provided, that the
Indenture Trustee’s conduct does not constitute willful misconduct, negligence
or bad faith.


46

--------------------------------------------------------------------------------





Exhibit 10.16


(e)    The Indenture Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond, or
other paper or document, unless requested in writing to do so by Holders of the
Notes evidencing not less than 25% of the Invested Amount of any Series of
Notes; provided, however, that if the payment within a reasonable time to the
Indenture Trustee of the costs, expenses, or liabilities likely to be incurred
by it in the making of such investigation shall be, in the opinion of the
Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of the Indenture, the Indenture Trustee may
require indemnity reasonably satisfactory to it against such cost, expense, or
liability or payment of such expenses as a condition precedent to so proceeding.
The reasonable expense of every such examination shall be paid by the Issuer or,
if paid by the Indenture Trustee, shall be reimbursed by the Issuer upon demand.
(f)    The Indenture Trustee shall have no obligation to invest or reinvest any
cash held in the Collection Account, the Lockbox Account, any Series Account or
any other moneys held by the Indenture Trustee pursuant to this Indenture in the
absence of timely and specific written investment direction from the Issuer
which may be in the form of standing instructions or otherwise. In no event
shall the Indenture Trustee be liable for the selection of investments or for
investment losses incurred thereon. The Indenture Trustee shall have no
liability in respect of losses incurred as a result of the liquidation of any
investment prior to its stated maturity or the failure of the Issuer to provide
timely written investment direction.
(g)    The right of the Indenture Trustee to perform any discretionary act
enumerated in the Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act.
(h)    The Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the trust created hereby or the powers granted
hereunder.
(i)    The Indenture Trustee shall not be charged with knowledge of any Event of
Default, Potential Event of Default, Amortization Event, Potential Amortization
Event, Potential Servicer Default or Servicer Default unless a Responsible
Officer of the Indenture Trustee obtains actual knowledge thereof or receives
written notice of such event at the Corporate Trust Office, and such notice
references the Notes and the Indenture.
(j)    The Indenture Trustee shall not be charged with knowledge of any failure
by any Person to comply with its obligations under the Transaction Documents,
unless a Responsible Officer of the Indenture Trustee obtains actual knowledge
of such failure or receives written notice of any event which is in fact a
failure by such Person to comply at the Corporate Trust Office, and such notice
references the Notes and the Indenture.
(k)    Anything in the Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee be liable for special, punitive, indirect or
consequential loss or damage


47

--------------------------------------------------------------------------------





Exhibit 10.16


of any kind whatsoever (including but not limited to lost profits), even if the
Indenture Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.
(l)    The Indenture Trustee shall have no duty (A) to record, file, or deposit
this Base Indenture, the Transaction Documents or any agreement referred to
herein or therein or any financing statement or continuation statement
evidencing a security interest, or to monitor or maintain any such recording or
filing or depositing or to rerecord, refile, or redeposit any thereof, (B) to
insure the Issuer Assets or (C) to pay or discharge any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to assessed or levied against, any part of the Collateral.
(m)    Whenever in the administration of the Indenture, the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, conclusively rely upon an Officer’s Certificate.
(n)    The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by the Indenture or to conduct or defend any
litigation hereunder or in relation hereto at the request or direction of any of
the Holders pursuant to the Indenture, unless such Holders shall have offered to
the Indenture Trustee security or indemnity satisfactory to the Indenture
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction.
(o)    Except as otherwise set forth in Section 10.1(b)(ii), the Indenture
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Indenture Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Indenture Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer, personally or by agent or
attorney at the sole cost of the Issuer and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.
(p)    The rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and each agent, custodian and other Person employed to
act hereunder.
(q)    The Indenture Trustee may request that the Issuer deliver a certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to the Indenture.
(r)    In no event shall the Indenture Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by,


48

--------------------------------------------------------------------------------





Exhibit 10.16


directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility, or any other causes
outside the Indenture Trustee’s control whether or not of the same class or kind
as specified above; it being understood that the Indenture Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
(s)    Every provisions of the Indenture or the Transaction Documents relating
to the conduct or affecting the liability of or affording protection to the
Indenture Trustee shall be subject to the provision of this Article 10.
(t)    The delivery of reports, information and documents to the Indenture
Trustee shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Issuer’s compliance with any of its covenants hereunder.
(u)    The Indenture Trustee shall be fully justified in failing or refusing to
take any action under the Indenture, any Transaction Document or any other
related document if such action (i) would, in the reasonable opinion of the
Indenture Trustee, in good faith (which may be based on the advice or opinion of
counsel), be contrary to applicable law, the Indenture, any Transaction Document
or any other related document or (ii) prior to the occurrence of an Event of
Default, is not provided for in the Indenture, any Transaction Document or any
other related document.
(v)    The rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its rights to be indemnified,
are extended to, and shall be enforceable by the Indenture Trustee in each
Transaction Document and other document related hereto to which it is a party.


Section 10.3.    Indenture Trustee’s Disclaimer.
The Indenture Trustee assumes no responsibility for the correctness of the
recitals contained herein and in the Notes (other than the certificate of
authentication on the Notes). Except as set forth in Section 10.11, the
Indenture Trustee makes no representations as to the validity or sufficiency of
the Indenture or of the Notes (other than the certificate of authentication on
the Notes) or of any of the Issuer Assets. The Indenture Trustee shall not be
accountable for the use or application by the Issuer of any of the Notes or of
the proceeds of such Notes, or for the use or application of any funds paid to
the Issuer in respect of the Issuer Assets.
Section 10.4.    Indenture Trustee May Own Notes.


49

--------------------------------------------------------------------------------





Exhibit 10.16


The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
the Indenture Trustee.
Section 10.5.    Notice of Defaults.
If a Potential Event of Default, an Event of Default, a Potential Amortization
Event or an Amortization Event, in each case with respect to any Series of
Notes, occurs and is continuing and if it is either actually known or written
notice of the existence thereof has been delivered to a Responsible Officer of
the Indenture Trustee at the Corporate Trust Office referencing the Indenture
and the applicable Series of Notes, if any, the Indenture Trustee shall mail to
each Noteholder notice thereof within ten Business Days after such knowledge or
notice occurs. Except in the case of a Potential Event of Default or an Event of
Default in accordance with the provisions of Section 313(c) of the TIA in
payment of principal of or interest on any Note (including payments pursuant to
the mandatory redemption provisions of such Note), the Indenture Trustee may
withhold the notice if and so long as a committee of its Responsible Officers in
good faith determines that withholding the notice is in the interest of the
Noteholders.
Section 10.6.    Compensation; Indemnity.
The Issuer shall pay to the Indenture Trustee from time to time reasonable
compensation for its services hereunder in accordance with each Indenture
Supplement. The Indenture Trustee’s compensation shall not be limited by any law
on compensation of a trustee of an express trust. The Issuer shall reimburse the
Indenture Trustee for all reasonable out of pocket expenses incurred or made by
it, including costs of collection, in addition to the compensation for its
services. Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Indenture Trustee’s agents, counsel,
accountants and experts. The Issuer shall indemnify, defend and hold the
Indenture Trustee, its officers, directors, employees, counsel and agents
harmless from and against any and all loss, liability, tax, judgment, penalty,
cause of action, damage, cost or expense (including the reasonable fees and
expenses of counsel) incurred by it in connection with the administration of
this trust and the performance of its duties hereunder and under the other
Transaction Documents, in accordance with and subject to the terms of each
Indenture Supplement. The Indenture Trustee shall notify the Issuer promptly of
any claim for which it may seek indemnity; provided, however, a failure by the
Indenture Trustee to promptly notify the Issuer of a claim for which it may seek
indemnity shall not relieve the Issuer from its obligation to indemnify the
Indenture Trustee. Notwithstanding the foregoing, the Issuer shall not be liable
to reimburse and indemnify the Indenture Trustee from and against any of the
foregoing expenses or indemnities arising or resulting from its own negligence
or wilful misconduct as conclusively determined by the judgment of a court of
competent jurisdiction no longer subject to appeal or review.
The Issuer’s payment obligations to the Indenture Trustee pursuant to this
Section 10.6 shall survive the resignation or termination of the Indenture
Trustee and the discharge of the Indenture. When the Indenture Trustee incurs
expenses after the occurrence of an Event of


50

--------------------------------------------------------------------------------





Exhibit 10.16


Default specified in Section 9.1(c), the expenses are intended to constitute
expenses of administration under the Bankruptcy Code or any other applicable
federal or state bankruptcy, insolvency or similar law.
Section 10.7.    Eligibility Requirements for Indenture Trustee.
The Indenture Trustee hereunder shall at all times be a corporation organized
and doing business under the laws of the United States or any state thereof
authorized under such laws to exercise corporate trust powers, having a
long-term unsecured debt rating of at least “Baa3” by Moody’s and “BBB” by
Standard & Poor’s having, in the case of an entity that is subject to risk-based
capital adequacy requirements, risk-based capital of at least $50,000,000 or, in
the case of an entity that is not subject to risk-based capital adequacy
requirements, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority, and shall
satisfy the requirements for a trustee set forth in paragraph (a)(4)(i) of Rule
3a-7 under the Investment Company Act. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section 10.7, the risk-based capital or the combined capital and surplus of such
corporation, as the case may be, shall be deemed to be its risk-based capital or
combined capital and surplus as set forth in the most recent report of condition
so published.
If the Indenture is qualified under the TIA, the Indenture Trustee shall at all
times satisfy the requirements of TIA §310(a) and the Indenture Trustee shall
comply with TIA §310(b), including the optional provision permitted by the
second sentence of TIA §310(b)(9); provided that there shall be excluded from
the operation of TIA §310(b)(1) any indenture or indentures under which other
securities of the Issuer are outstanding if the requirements for such exclusion
set forth in the TIA §310(b)(1) are met.
If at any time the Indenture Trustee ceases to be eligible in accordance with
the provisions of this Section 10.7, the Indenture Trustee shall resign
immediately in the manner and with the effect specified in Section 10.8.
Section 10.8.    Resignation or Removal of Indenture Trustee.
(a)    The Indenture Trustee may give notice of its intent to resign at any time
by so notifying the Issuer. The Requisite Noteholders may remove the Indenture
Trustee by so notifying the Indenture Trustee and may appoint a successor
Indenture Trustee. The Issuer shall remove the Indenture Trustee if:
(i)    the Indenture Trustee fails to comply with Section 10.7;
(ii)    the Indenture Trustee is adjudged bankrupt or insolvent;
(iii)    a receiver or other public officer takes charge of the Indenture
Trustee or its property; or


51

--------------------------------------------------------------------------------





Exhibit 10.16


(iv)    the Indenture Trustee otherwise becomes incapable of acting.
(b)    If the Indenture Trustee gives notice of its intent to resign or is
removed or if a vacancy exists in the office of the Indenture Trustee for any
reason (the Indenture Trustee in such event being referred to herein as the
retiring Indenture Trustee), the Issuer shall promptly appoint a successor
Indenture Trustee.
(c)    A successor Indenture Trustee shall deliver a written acceptance of its
appointment to the retiring Indenture Trustee and to the Issuer and thereupon
the resignation or removal of the Indenture Trustee shall become effective, and
the successor Indenture Trustee, without any further act, deed or conveyance
shall have all the rights, powers and duties of the Indenture Trustee under the
Indenture. The successor Indenture Trustee shall mail a notice of its succession
to the Noteholders. The retiring Indenture Trustee shall promptly transfer all
property held by it as the Indenture Trustee to the successor Indenture Trustee
at the expense of the Issuer.
(d)    If a successor Indenture Trustee does not take office within 60 days
after the retiring Indenture Trustee gives notice of its intent to resign or is
removed, the retiring Indenture Trustee, the Issuer or the Holders of a Majority
in Interest of each Series of Notes Outstanding may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee.
(e)    If the Indenture Trustee fails to comply with Section 10.7, any
Noteholder may petition any court of competent jurisdiction for the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee.
(f)    Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this Section
shall not become effective until acceptance of appointment by the successor
Indenture Trustee pursuant to Section 10.8(c) and payment of all fees and
expenses owed to the outgoing Indenture Trustee.
(g)    Notwithstanding the resignation or removal of the Indenture Trustee
pursuant to this Section, the Issuer’s obligations under Section 10.6 shall
continue for the benefit of the retiring Indenture Trustee. The Indenture
Trustee shall not be liable for the acts or omissions of any successor Indenture
Trustee.
Section 10.9.    Successor Indenture Trustee by Merger.
If the Indenture Trustee consolidates with, merges or converts into, or
transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation without any further act shall be the successor Indenture
Trustee. The Indenture Trustee shall provide the Issuer written notice of any
such transaction.


52

--------------------------------------------------------------------------------





Exhibit 10.16


In case at the time such successor or successors by merger, conversion or
consolidation to the Indenture Trustee shall succeed to the trusts created by
the Indenture, any of the Notes shall have been authenticated but not delivered,
any such successor to the Indenture Trustee may adopt the certificate of
authentication of any predecessor Indenture Trustee, and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor Indenture Trustee may authenticate such Notes
either in the name of any predecessor Indenture Trustee hereunder or in the name
of the successor Indenture Trustee; and in all such cases such certificate of
authentication shall have the same full force as is provided anywhere in the
Notes or in the Indenture with respect to the certificate of authentication of
the Indenture Trustee.
Section 10.10.    Appointment of Co-Trustee or Separate Trustee.
(a)    Notwithstanding any other provisions of this Base Indenture or any
Indenture Supplement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Indenture Trustee shall have the power and may execute and
deliver all instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Collateral, and to vest in such Person or Persons, in such capacity and for the
benefit of the Noteholders, such title to the Collateral, or any part thereof,
and, subject to the other provisions of this Section 10.10, such powers, duties,
obligations, rights and trusts as the Indenture Trustee may consider necessary
or desirable. No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor Indenture Trustee under Section
10.7 and no notice to Noteholders of the appointment of any co-trustee or
separate trustee shall be required under Section 10.8. No co-trustee shall be
appointed without the consent of the Issuer unless such appointment is required
as a matter of state law or to enable the Indenture Trustee to perform its
functions hereunder.
(b)    Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)    The Notes of each Series of Notes shall be authenticated and delivered
solely by the Indenture Trustee or an authenticating agent appointed by the
Indenture Trustee;
(ii)    All rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed, the Indenture Trustee shall be incompetent or
unqualified to perform, such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Issuer Assets or
any portion thereof in any such jurisdiction)


53

--------------------------------------------------------------------------------





Exhibit 10.16


shall be exercised and performed singly by such separate trustee or co-trustees,
but solely at the direction of the Indenture Trustee;
(iii)    No trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
(iv)    The Indenture Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustees.
(c)    Any notice, request or other writing given to the Indenture Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Base Indenture
and the conditions of this Article 10. Each separate trustee and co-trustees,
upon its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Base Indenture and any Indenture Supplement, specifically
including every provision of this Base Indenture or any Indenture Supplement
relating to the conduct of, affecting the liability of, or affording protection
to, the Indenture Trustee. Every such instrument shall be filed with the
Indenture Trustee and a copy thereof given to the Issuer.
(d)    Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee, its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect to
this Base Indenture or any Indenture Supplement on its behalf and in its name.
If any separate trustee or co-trustee shall die, become incapable of acting,
resign or be removed, all of its estates, properties, rights, remedies and
trusts shall vest in and be exercised by the Indenture Trustee, to the extent
permitted by law, without the appointment of a new or successor Indenture
Trustee.
(e)    In connection with the appointment of a co-trustees, the Indenture
Trustee may, at any time, at the Indenture Trustee’s sole cost and expense,
without notice to the Noteholders, delegate its duties under this Base Indenture
and any Indenture Supplement to any Person who agrees to conduct such duties in
accordance with the terms hereof and shall not be liable for any misconduct or
negligence on the part of, or for the supervision of, any such co-trustee so
long as such co-trustee is appointed by the Indenture Trustee with due care.
Section 10.11.    Representations and Warranties of Indenture Trustee.
The Indenture Trustee represents and warrants to the Issuer and the Noteholders
that:
(i)    The Indenture Trustee is a New York banking corporation organized,
existing and in good standing under the laws of the State of New York;


54

--------------------------------------------------------------------------------





Exhibit 10.16


(ii)    The Indenture Trustee has full power, authority and right to execute,
deliver and perform this Base Indenture and any Indenture Supplement issued
concurrently with this Base Indenture and to authenticate the Notes, and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Base Indenture and any Indenture Supplement issued concurrently
with this Base Indenture and to authenticate the Notes;
(iii)    This Base Indenture has been duly executed and delivered by the
Indenture Trustee; and
(iv)    The Indenture Trustee meets the requirements of eligibility as an
Indenture Trustee hereunder set forth in Section 10.7.
Section 10.12.    Preferential Collection of Claims Against the Issuer.
If the Indenture is qualified under the TIA, the Indenture Trustee shall comply
with TIA §311(a), excluding any creditor relationship listed in TIA §311(b) and
an Indenture Trustee who has resigned or been removed shall be subject to TIA
§311(a) to the extent indicated therein.
ARTICLE 11.    

DISCHARGE OF INDENTURE
Section 11.1.    Termination of the Issuer’s Obligations.
(a)    The Indenture shall cease to be of further effect (except that (i) the
Issuer’s obligations under Sections 2.4, 2.14 and 10.6, (ii) the Indenture
Trustee’s and Paying Agent’s obligations under Section 11.3 and the Indenture
Trustee’s and the Noteholders’ obligations under Section 13.16 shall survive)
when all Outstanding Notes theretofore authenticated and issued have been
delivered (other than destroyed, lost or stolen Notes which have been replaced
or paid) to the Indenture Trustee for cancellation and the Issuer has paid all
sums payable hereunder.
(b)    In addition, except as may be provided to the contrary in any Indenture
Supplement, the Issuer may terminate all of its obligations under the Indenture
if:
(i)    The Issuer irrevocably deposits in trust with the Indenture Trustee money
or U.S. Government Obligations in an amount sufficient, in the opinion of a
nationally recognized firm of independent certified public accountants expressed
in a written certification thereof delivered to the Indenture Trustee, to pay,
when due, principal and interest on the Notes to maturity or redemption, as the
case may be, and to pay all other sums payable by it hereunder; provided,
however, that the Indenture Trustee shall have been irrevocably instructed to
apply such money or the proceeds of such U.S. Government Obligations to the
payment of said principal and interest with respect to the Notes;


55

--------------------------------------------------------------------------------





Exhibit 10.16


(ii)    The Issuer delivers to the Indenture Trustee an Officer’s Certificate
stating that all conditions precedent to satisfaction and discharge of the
Indenture have been complied with, and an Opinion of Counsel to the same effect;
and
(iii)    the Rating Agency Condition is satisfied with respect to each Series of
Notes Outstanding.
Then, the Indenture shall cease to be of further effect (except as provided in
this Section 11.1), and the Indenture Trustee, on demand of the Issuer, shall
execute proper instruments acknowledging confirmation of and discharge under the
Indenture.
(c)    After such irrevocable deposit made pursuant to Section 11.1(b) and
satisfaction of the other conditions set forth herein, the Indenture Trustee
upon request shall acknowledge in writing the discharge of the Issuer’s
obligations under the Indenture except for those surviving obligations specified
above.
In order to have money available on a payment date to pay principal or interest
on the Notes, the U.S. Government Obligations shall be payable as to principal
or interest at least one Business Day before such payment date in such amounts
as will provide the necessary money. U.S. Government Obligations shall not be
callable at the issuer’s option.
Section 11.2.    Application of Trust Money.
The Indenture Trustee shall hold in trust money or U.S. Government Obligations
deposited with it pursuant to Section 11.1. The Indenture Trustee shall apply
the deposited money and the money from U.S. Government Obligations through the
Paying Agent in accordance with the Indenture to the payment of principal and
interest on the Notes.
The provisions of this Section 11.2 shall survive the expiration or earlier
termination of the Indenture.
Section 11.3.    Repayment to the Issuer.
The Indenture Trustee and the Paying Agent shall promptly pay to the Issuer upon
written request any excess money or, pursuant to Section 2.4, return any Notes
held by them at any time.
The provisions of this Section 11.3 shall survive the expiration or earlier
termination of the Indenture.
ARTICLE 12.    

AMENDMENTS
Section 12.1.    Without Consent of the Noteholders.


56

--------------------------------------------------------------------------------





Exhibit 10.16


Without the consent of any Noteholder, but subject to satisfaction of the Rating
Agency Condition, the Issuer and the Indenture Trustee, at any time and from
time to time, may amend, modify, or waive the provisions of this Base Indenture
or, unless otherwise specified therein, any Indenture Supplement:
(a)    to create a new Series of Notes;
(b)    to add to the covenants of the Issuer for the benefit of any Noteholders
(and if such covenants are to be for the benefit of less than all Series of
Notes, stating that such covenants are expressly being included solely for the
benefit of such Series) or to surrender any right or power conferred upon the
Issuer (provided, however, that the Issuer will not pursuant to this Section
12.1(b) surrender any right or power it has under the Transaction Documents);
(c)    to mortgage, pledge, convey, assign and transfer to the Indenture Trustee
any additional property or assets, or increase the amount of such property or
assets that are required as security for the Notes and to specify the terms and
conditions upon which such additional property or assets are to be held and
dealt with by the Indenture Trustee and to set forth such other provisions in
respect thereof as may be required by the Indenture or as may, consistent with
the provisions of the Indenture, be deemed appropriate by the Issuer, or to
correct or amplify the description of any such property or assets at any time so
mortgaged, pledged, conveyed and transferred to the Indenture Trustee on behalf
of the Noteholders;
(d)    to cure any mistake, ambiguity, defect, or inconsistency or to correct or
supplement any provision contained herein or in any Indenture Supplement or in
any Notes issued hereunder;
(e)    to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes of one or more Series of
Notes and to add to or change any of the provisions of the Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Indenture Trustee;
(f)    to correct or supplement any provision herein or in any Indenture
Supplement which may be inconsistent with any other provision herein or therein
or to make any other provisions with respect to matters or questions arising
under this Base Indenture or in any Indenture Supplement; or
(g)    if the Indenture is required to be qualified under the TIA, to modify,
eliminate or add to the provisions of the Indenture to such extent as shall be
necessary to effect the qualification of the Indenture under the TIA or under
any similar federal statute hereafter enacted and to add to the Indenture such
other provisions as may be expressly required by the TIA;
provided, however, that, as evidenced by an Officer’s Certificate of the Issuer,
such action shall not adversely affect in any material respect the interests of
any Noteholder.


57

--------------------------------------------------------------------------------





Exhibit 10.16


Section 12.2.    With Consent of the Noteholders.
(a)    Except as provided in Section 12.1, the provisions of this Base Indenture
and any Indenture Supplement (except as otherwise set forth in such Indenture
Supplement) may from time to time be amended, modified or waived, if (i) such
amendment, modification or waiver is in writing and is consented to in writing
by the Issuer, the Indenture Trustee and, unless otherwise specified in an
Indenture Supplement for a Series of Notes, the Requisite Noteholders and (ii)
the Rating Agency Condition is satisfied with respect to such amendment,
modification, or waiver; provided, that, if any such amendment, modification or
waiver does not materially adversely affect the Noteholders of one or more, but
not all, Series of Notes (as substantiated by an Officer’s Certificate of the
Issuer to such effect), any such Series of Notes that is not materially
adversely affected by such amendment, modification or waiver shall be deemed not
to be Outstanding for purposes of obtaining such consent (and the related
calculation of Requisite Noteholders shall be modified accordingly).
(b)    Notwithstanding the foregoing (but subject, in each case, to satisfaction
of the Rating Agency Condition with respect to each Series of Notes
Outstanding):
(i)    any modification of this Section 12.2, any requirement hereunder that any
particular action be taken by Noteholders holding the relevant percentage in
principal amount of the Notes or any change in the definition of the terms “Pool
Outstanding Principal Balance”, “Outstanding Principal Balance” and
“Outstanding” shall require the consent of the Required Noteholders;
(ii)    any amendment, waiver or other modification to this Base Indenture or
any Indenture Supplement that would (A) extend the due date for, or reduce the
interest rate or principal amount of any Note, or the amount of any scheduled
repayment or prepayment of principal of or interest on any Note (or reduce the
principal amount of or rate of interest on any Note) shall require the consent
of each Holder of the Note affected thereby; (B) affect adversely the interests,
rights or obligations of any Noteholder individually in comparison to any other
Noteholder shall require the consent of such Noteholder; or (C) amend or
otherwise modify any Amortization Event shall require the consent of each
Noteholder to which such Amortization Event applies; and
(iii)    any amendment, waiver or other modification that would (A) approve the
assignment or transfer by the Issuer of any of its rights or obligations
hereunder or under any other Transaction Documents to which it is a party,
except pursuant to the express terms hereof or thereof; or (B) release any
obligor under any Transaction Documents to which it is a party, except pursuant
to the express terms hereof or of such Transaction Document, shall require in
each case the consent of the Required Noteholders; provided, however, if any
such amendment, waiver, or other modification relating to a Transaction Document
relates solely to a single Series of Notes (as substantiated by an Officer’s
Certificate of the Issuer to such effect), then all other Series of Notes shall
be deemed not to be Outstanding for purposes of obtaining the foregoing consent
(and the related calculation of Required Noteholders shall be modified
accordingly);


58

--------------------------------------------------------------------------------





Exhibit 10.16


provided, further that with respect to any such amendment, waiver or other
modification relating to a Transaction Document or portion thereof that does not
adversely affect in any material respect a Series of Notes (as substantiated by
an Officer’s Certificate of the Issuer to such effect), then such Series of
Notes shall be deemed not to be Outstanding for purposes of obtaining the
foregoing consent (and the related calculation of Required Noteholders shall be
modified accordingly).


(c)    No failure or delay on the part of any Noteholder or the Indenture
Trustee in exercising any power or right under the Indenture or any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.
(d)    It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
Section 12.3.    Supplements.
Each amendment or other modification to the Indenture or the Notes shall be set
forth in a Supplement. In addition to the manner provided in Sections 12.1 and
12.2(b), each Indenture Supplement may be amended as provided in such Indenture
Supplement.
Section 12.4.    Revocation and Effect of Consents.
Until an amendment or waiver becomes effective, a consent to it by a Noteholder
is a continuing consent by the Noteholder and every subsequent Noteholder of a
Note or portion of a Note that evidences the same debt as the consenting
Noteholder’s Note, even if notation of the consent is not made on any Note.
However, any such Noteholder or subsequent Noteholder may revoke the consent as
to his Note or portion of a Note if the Indenture Trustee receives written
notice of revocation before the date the amendment or waiver becomes effective.
An amendment or waiver becomes effective in accordance with its terms and
thereafter binds every Noteholder. The Issuer may fix a record date for
determining which Noteholders must consent to such amendment or waiver.
Section 12.5.    Notation on or Exchange of Notes.
The Indenture Trustee may place an appropriate notation about an amendment or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Indenture Trustee shall authenticate new Notes that
reflect the amendment or waiver. Failure to make the appropriate notation or
issue a new Note shall not affect the validity and effect of such amendment or
waiver.
Section 12.6.    The Indenture Trustee to Sign Amendments, etc.


59

--------------------------------------------------------------------------------





Exhibit 10.16


The Indenture Trustee shall sign any Supplement authorized pursuant to this
Article 12 if the Supplement does not adversely affect the rights, duties,
liabilities or immunities of the Indenture Trustee. If it does, the Indenture
Trustee may, but need not, sign it. In signing any Supplement, the Indenture
Trustee shall be entitled to receive, if requested, an indemnity reasonably
satisfactory to it and to receive and, subject to Section 10.1, shall be fully
protected in relying upon, an Officer’s Certificate and an Opinion of Counsel as
conclusive evidence that such Supplement is authorized or permitted by the
Indenture and that it will be valid and binding upon the Issuer in accordance
with its terms.
Section 12.7.    Conformity with Trust Indenture Act.
If the Indenture is qualified under the TIA, every amendment of the Indenture
and every Supplement executed pursuant to this Article 12 shall comply in all
respects with the TIA.
ARTICLE 13.    

MISCELLANEOUS
Section 13.1.    Compliance Certificates.
(a)    Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of the Indenture, upon request of the
Indenture Trustee, the Issuer shall furnish to the Indenture Trustee (i) an
Officer’s Certificate stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in the Indenture
relating to the proposed action have been complied with and (ii) if the
Indenture is qualified under the TIA and the TIA so requires, an Independent
Certificate from a firm of certified public accountants or other experts meeting
the applicable requirements of this Section 13.1, except that, in the case of
any such application or request as to which the furnishing of such documents is
specifically required by any provision of the Indenture, no additional
certificate or opinion need be furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in the Indenture shall include:
(i)    a statement that each signatory of such certificate or opinion has read
or has caused to be read such covenant or condition;
(ii)    a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether such covenant or
condition has been complied with;
(iii)    a statement as to whether, in the opinion of each such signatory such
condition or covenant has been complied with;


60

--------------------------------------------------------------------------------





Exhibit 10.16


(iv)    if the Indenture is qualified under the TIA and the TIA so requires,
prior to the deposit of any property or securities with the Indenture Trustee
that is to be made the basis for the release of any property or securities
subject to the Lien of the Indenture, the Issuer shall, in addition to any
obligation imposed in Section 13.1(a) or elsewhere in the Indenture, furnish to
the Indenture Trustee an Officer’s Certificate certifying or stating the opinion
of each person signing such certificate as to the fair value (within 90 days of
such deposit) to the Issuer of the property or securities to be so deposited;
(v)    whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (iv), the Issuer shall also deliver to the
Indenture Trustee an Independent Certificate as to the same matters, if the fair
value to the Issuer of the securities to be so deposited and of all other such
securities made the basis of any such withdrawal or release since the
commencement of the then-current fiscal year of the Issuer, as set forth in the
certificates delivered pursuant to clause (iv) and this clause (v), is 10% or
more of the Aggregate Invested Amount, but such a certificate need not be
furnished with respect to any securities so deposited, if the fair value thereof
to the Issuer as set forth in the related Officer’s Certificate is less than
$25,000 or less than one percent of the Aggregate Invested Amount;
(vi)    if the Indenture is qualified under the TIA and the TIA so requires,
whenever any property or securities are to be released from the Lien of the
Indenture, the Issuer shall also furnish to the Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of each person signing such
certificate as to the fair value (within 90 days of such release) of the
property or securities proposed to be released and stating that in the opinion
of such person the proposed release will not impair the security under the
Indenture in contravention of the provisions hereof;
(vii)    whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (vi), the Issuer shall also furnish to the
Indenture Trustee an Independent Certificate as to the same matters if the fair
value of the property or securities and of all other property, or securities
released from the Lien of the Indenture since the commencement of the then
current calendar year, as set forth in the certificates required by clause (vi)
and this clause (vii), equals 10% or more of the Aggregate Invested Amount, but
such certificate need not be furnished in the case of any release of property or
securities if the fair value thereof as set forth in the related Officer’s
Certificate is less than $25,000 or less than one percent of the then Aggregate
Invested Amount.
(b)    Notwithstanding Section 3.3 or any provision of this Section 13.1,
without any action by the Indenture Trustee, the Issuer may (A) collect,
liquidate, sell or otherwise dispose of the Issuer Assets as and to the extent
permitted or required by the Transaction Documents and (B) make cash payments
out of the Issuer Accounts as and to the extent permitted or required by the
Transaction Documents.


61

--------------------------------------------------------------------------------





Exhibit 10.16


Section 13.2.    Forms of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person my certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his or her certificate or opinion is
based are erroneous. Any such certificate of an Authorized Officer or any
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or opinion of, or representations by, an officer or officers of
the Seller, the Servicer or the Issuer, stating that the information with
respect to such factual matters is in the possession of the Seller, the Servicer
or the Issuer, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under the Indenture, they may, but need not, be consolidated and form one
instrument.
Whenever in the Indenture, in connection with any application, certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document (x) as a condition of the granting of such application, or (y) as
evidence of the Issuer’s compliance with any term hereof, it is intended that
the truth and accuracy, at the time of the granting of such application or at
the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in each case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article 10 and shall incur no liability for its acting in reliance thereon.
Section 13.3.    Actions of Noteholders.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by the Indenture to be given or taken by the Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by an agent duly appointed
in writing; and except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee and, when required, to the Issuer. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of


62

--------------------------------------------------------------------------------





Exhibit 10.16


the Indenture and conclusive in favor of the Indenture Trustee and the Issuer,
if made in the manner provided in this Section 13.3.


(b)    The fact and date of the execution by any Noteholder of any such
instrument or writing may be proved in any reasonable manner which the Indenture
Trustee deems sufficient.
(c)    Any request, demand, authorization, direction, notice, consent, waiver or
other act by a Noteholder shall bind every Holder of every Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof, in
respect of anything done, or omitted to be done, by the Indenture Trustee or the
Issuer in reliance thereon, regardless of whether notation of such action is
made upon such Note.
(d)    The Indenture Trustee may require such additional proof of any matter
referred to in this Section 13.3 as it shall deem necessary.
(e)    The ownership of Notes shall be proved by the Note Register.
Section 13.4.    Notices.
(a)    Any notice or communication by the Issuer or the Indenture Trustee to the
other shall be in writing and delivered in person or mailed by first class mail
(registered or certified, return receipt requested), telex, telecopier,
electronic mail, or overnight air courier guaranteeing next day delivery, to the
other’s address:
If to the Issuer:


OnDeck Asset Securitization Trust II LLC
1400 Broadway, 25th Floor
New York, NY 10018
Attn: On Deck Capital, Inc. – General Counsel
Phone: (917) 677-7117
Fax: (646) 417-6376


with a copy to:


On Deck Capital, Inc.
1400 Broadway, 25th Floor
New York, NY 10018
Attn: On Deck Capital, Inc. – General Counsel
Phone: (917) 677-7117
Fax: (646) 417-6376


63

--------------------------------------------------------------------------------





Exhibit 10.16


Email: legal@ondeck.com


If to the Indenture Trustee:
Deutsche Bank Trust Company Americas
1761 East St.E. Saint Andrews Place
Santa Ana, California 92705
Attn: Trust Administration―OD 1601 - ONDECK ASSET SECURITIZATION TRUST II LLC
Phone: (714) 247-6000
Fax: (714) 247-6009
Email: holder.inquiry@db.com


The Issuer or the Indenture Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications;
provided, however, the Issuer may not at any time designate more than a total of
three (3) addresses to which notices must be sent in order to be effective.
Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five days
after the date that such notice is mailed, (iii) delivered by telex, telecopier,
or electronic mail shall be deemed given on the date of delivery of such notice,
and (iv) delivered by overnight air courier shall be deemed delivered one
Business Day after the date that such notice is delivered to such overnight
courier.
Notwithstanding any provisions of the Indenture to the contrary, the Indenture
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to the Indenture or the Notes.
If the Issuer mails a notice or communication to Noteholders, it shall mail a
copy to the Indenture Trustee at the same time.
In addition to the foregoing, the Issuer and the Indenture Trustee agree to
accept and act upon notice, instructions or directions pursuant to the Indenture
sent by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods. If the party elects to give the Indenture Trustee e-mail or
facsimile instructions (or instructions by a similar electronic method) and the
Indenture Trustee in its discretion elects to act upon such instructions, the
Indenture Trustee’s understanding of such instructions shall be deemed
controlling. The Indenture Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Indenture Trustee’s reliance
upon and compliance with such instructions notwithstanding such instructions
conflict or are inconsistent with a subsequent written instruction. The party
providing electronic instructions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Indenture Trustee,


64

--------------------------------------------------------------------------------





Exhibit 10.16


including without limitation the risk of the Indenture Trustee acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.
Notices required to be given to the Rating Agencies by the Issuer or the
Indenture Trustee shall be in writing, personally delivered or mailed certified
mail, return receipt requested to, in the case of DBRS Inc., at the following
address: 140 Broadway, New York, New York 10005, Attention Surveillance E-mail:
ABS_Surveillance@dbrs.com and in the case of S&P, at the following address: 55
Water Street, New York, New York 10041, Attention: Structured Credit
Surveillance E-mail servicer_reports@standardandpoors.com. Where the Indenture
provides for notice to each Rating Agency, failure to furnish such notice shall
not affect any other rights or obligations hereunder, and shall not under any
circumstance constitute an Event of Default, Potential Event of Default, an
Amortization Event or a Potential Amortization Event with respect to any Series
of Notes or any other default or adverse consequence under the Transaction
Documents.
(b)    Where the Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if sent in writing and mailed, first class postage prepaid, to each Noteholder
affected by such event, at its address as it appears in the Note Register, not
later than the latest date, and not earlier than the earliest date, prescribed
(if any) for the giving of such notice. In any case where notice to a Noteholder
is given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Noteholder shall affect the sufficiency of
such notice with respect to other Noteholders, and any notice which is mailed in
the manner herein provided shall be conclusively presumed to have been duly
given. Where the Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
In the case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made that is satisfactory to the Indenture Trustee
shall constitute a sufficient notification for every purpose hereunder.
Section 13.5.    Conflict with TIA.
If the Indenture is qualified under the TIA and any provision hereof limits,
qualifies or conflicts with another provision hereof that is required to be
included in the Indenture by any of the provisions of the TIA, such required
provision shall control.
If the Indenture is qualified under the TIA, the provisions of TIA §§ 310
through 317 that impose duties on any person (including the provisions
automatically deemed included herein unless expressly excluded by the Indenture)
are a part of and govern the Indenture, whether or not physically contained
herein.


65

--------------------------------------------------------------------------------





Exhibit 10.16


Section 13.6.    Rules by the Indenture Trustee.
The Indenture Trustee may make reasonable rules for action by or at a meeting of
Noteholders.
Section 13.7.    Duplicate Originals.
The parties may sign any number of copies of this Base Indenture. One signed
copy is enough to prove this Base Indenture.
Section 13.8.    Benefits of Indenture.
Except as set forth in an Indenture Supplement, nothing in the Indenture or in
the Notes, expressed or implied, shall give to any Person, other than the
parties hereto and their successors hereunder and the Holders, any benefit or
any legal or equitable right, remedy or claim under the Indenture.
Section 13.9.    Payment on Business Day.
In any case where any Payment Date, redemption date or maturity date of any Note
shall not be a Business Day, then (notwithstanding any other provision of the
Indenture) payment of interest or principal (and premium, if any), as the case
may be, need not be made on such date but may be made on the next succeeding
Business Day with the same force and effect as if made on the Payment Date,
redemption date, or maturity date; provided, however, that no interest shall
accrue for the period from and after such Payment Date, redemption date, or
maturity date, as the case may be.
Section 13.10.    Governing Law.
THIS BASE INDENTURE, AND ALL MATTERS ARISING FROM OR IN ANY MANNER RELATING TO
THIS BASE INDENTURE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 13.11.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of the
Indenture shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of the Indenture and shall in no way
affect the validity of enforceability of the other provisions of the Indenture
or of the Notes or rights of the Noteholders thereof.
Section 13.12.    Counterparts.
This Base Indenture may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which


66

--------------------------------------------------------------------------------





Exhibit 10.16


together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Base Indenture by facsimile transmission
or electronic transmission (in pdf format) shall be as effective as delivery of
a manually executed counterpart of this Base Indenture.


Section 13.13.    Successors.
All agreements of the Issuer in the Indenture and the Notes shall bind its
successor; provided, however, the Issuer may only assign its obligations or
rights under the Indenture or any Transaction Document as expressly provided
herein. All agreements of the Indenture Trustee in the Indenture shall bind its
successor.
Section 13.14.    Table of Contents, Headings, etc.
The Table of Contents, Cross Reference Table, and headings of the Articles and
Sections of this Base Indenture have been inserted for convenience of reference
only, are not to be considered a part hereof, and shall in no way modify or
restrict any of the terms or provisions hereof.
Section 13.15.    Recording of Indenture.
If the Indenture is subject to recording in any appropriate public recording
offices, such recording is to be effected by the Issuer and at its expense
accompanied by an Opinion of Counsel to the effect that such recording is
necessary either for the protection of the Noteholders or any other person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under the Indenture or to satisfy any provision of the TIA (if
the Indenture is qualified thereunder).
Section 13.16.    No Petition.
The Indenture Trustee, by entering into the Indenture, and each Noteholder, by
accepting a Note, hereby covenant and agree that they will not at any time
institute against the Issuer or join in any institution against the Issuer of,
any involuntary bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States Federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Base Indenture or any of the other Transaction Documents.
Section 13.17.    Non-Recourse.
Notwithstanding any provisions contained in the Indenture to the contrary, the
Issuer shall not, and shall not be obligated to, pay any amounts (including,
without limitation, fees, costs, indemnified amounts or expenses) due in
connection with the Indenture other than in accordance with the Indenture, and
any claim in respect of any such amounts shall be limited


67

--------------------------------------------------------------------------------





Exhibit 10.16


in recourse to the Collateral. Any amount which the Issuer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in § 101 of the Bankruptcy Code against or limited liability company
obligation of the Issuer for any such insufficiency unless and until funds are
available for the payment of such amounts as aforesaid. The provisions of this
Section 13.17 shall survive the termination of the Indenture.
Section 13.18.    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THE NOTES, THIS BASE INDENTURE
OR ANY OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THIS BASE INDENTURE.
Section 13.19.    Submission to Jurisdiction.
Each of the parties hereto hereby irrevocably and unconditionally (i) submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court in New York County or federal court of the United States of America
for the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Notes, this Base
Indenture or any Indenture Supplement, or for recognition or enforcement of any
judgment arising out of or relating to the Notes, this Base Indenture or any
Indenture Supplement; (ii) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, federal court; (iii) agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law; (iv) consents that any such action or proceeding may be brought in such
courts and waives any objection it may now or hereafter have to the laying of
venue of any such action or proceeding in any such court and any objection it
may now or hereafter have that such action or proceeding was brought in an
inconvenient court, and agrees not to plead or claim the same; and (v) consents
to service of process in the manner provided for notices in Section 13.4
(provided that, nothing in this Base Indenture shall affect the right of any
such party to serve process in any other manner permitted by law).


[Remainder of page intentionally left blank]


68

--------------------------------------------------------------------------------






Exhibit 10.16


IN WITNESS WHEREOF, the Indenture Trustee and the Issuer have caused, this Base
Indenture to be duly executed by their respective duly authorized officers as of
the day and year first written above.


ONDECK ASSET SECURITIZATION TRUST II LLC, as Issuer
By: ______________________________
Name:
Title:



DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee
By: ______________________________
Name:
Title:


By: ______________________________
Name:
Title:






[OnDeck Base Indenture]



--------------------------------------------------------------------------------






Exhibit 10.16


SCHEDULE I
TO THE
BASE INDENTURE
DEFINITIONS LIST
“30 MPF Pooled Loan” means any Pooled Loan with a Missed Payment Factor, in the
case of a Daily Pay Loan, higher than 30 or, in the case of a Weekly Pay Loan,
higher than 6 or, in the case of a Monthly Pay Loan, higher than 1.5.
“ACH Agreement” means an authorization agreement executed by an Obligor in favor
of OnDeck relating to the Obligor’s business banking account, providing for the
direct debit of payments on a Loan pursuant to OnDeck’s automatic payment plan
and the direct deposit of disbursements into the Lockbox Account.
“ACH Loan” means a Loan with respect to which the underlying Obligor has entered
into an ACH Agreement.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Affiliate Issuer” means any special purpose entity that is an Affiliate of
OnDeck that has entered into financing arrangements that are (i) provided by
third parties that are not Affiliates of OnDeck and (ii) secured by one or more
Series of Notes.
“Agency Agreement” means that certain Secured Party Representative Services
Agreement, dated as of June 20, 2012, between OnDeck and the UCC Agent, or any
successor agreement with the UCC Agent serving substantially the same purpose.
“Aggregate Adjusted Invested Amount” means, on any date of determination, the
sum of the Series Adjusted Invested Amounts with respect to all Series of Notes
Outstanding on such date.
“Aggregate Invested Amount” means the sum of the Invested Amounts with respect
to all Series of Notes Outstanding.
“Aggregate Required Asset Amount” means, on any date of determination, the sum
of the Series Required Asset Amounts with respect to all Series of Notes
Outstanding on such date.





--------------------------------------------------------------------------------





Exhibit 10.16


“Aggregate Required Enhancement Amount” means, as of any date of determination,
the sum of the Series Required Enhancement Amounts with respect to each Series
of Notes Outstanding as of such date.
“Amortization Event” with respect to each Series of Notes, is defined in the
related Indenture Supplement.
“Amortization Period” means, with respect to any Series of Notes or any Class
within a Series of Notes, the period following the Revolving Period during which
principal is distributed to Noteholders, which shall be the controlled
amortization period, the principal amortization period, the rapid amortization
period, or other amortization period, in each case as defined with respect to
such Series of Notes in the related Indenture Supplement.
“Amortization Requirements” means, on any date of determination, each of the
Series Amortization Requirements for each Series of Outstanding Notes.
“Annual Noteholders’ Tax Statement” is defined in Section 4.4(b) of the Base
Indenture.
“Applicants” is defined in Section 2.8 of the Base Indenture.
“Authorized Officer” means (a) as to the Servicer or the Seller, any of the
President, the Chief Executive Officer, the Chief Financial Officer, any
Executive Vice President, any Vice President, the Treasurer, any Assistant
Treasurer or the Secretary of the Servicer or the Seller, as the case may be,
and (b) as to the Issuer, any of the President, any Vice President, the
Treasurer, any Assistant Treasurer or the Secretary of the Issuer.
“Automatic LOC Payment Modification” means, with respect to any LOC Loan, upon
the occurrence of each Subsequent LOC Advance relating to such LOC Loan, that
the scheduled loan payment obligations of the Obligor under such LOC Loan are
automatically reset and restructured together with all other advances made under
the related OnDeck LOC (based on the aggregate outstanding principal balance of
all such advances) so that, with respect to all such advances, from and after
the date of the last such Subsequent LOC Advance, a single periodic payment
amount is owed each business day, week or month over the course of the
applicable amortization period.
“Average Balance Maximum Amount” means, on any date of determination, the lowest
Series Average Balance Maximum Amount with respect to any Series of Outstanding
Notes.
“Backup Servicer” means Portfolio Financial Servicing Company, and each
replacement Backup Servicer under the Backup Servicing Agreement.





--------------------------------------------------------------------------------





Exhibit 10.16


“Backup Servicer Termination Event” is defined in the Backup Servicing
Agreement.
“Backup Servicing Agreement” means the Backup Servicing Agreement, dated as of
the Initial Closing Date, by and among the Back-up Servicer, the Servicer, the
Issuer and the Indenture Trustee.
“Backup Servicing Fee” is defined in the Backup Servicing Agreement.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.
“Base Indenture” means the Base Indenture, dated as of the Initial Closing Date,
between the Issuer and the Indenture Trustee, exclusive of Indenture Supplements
creating Series of Notes.
“Beneficial Owner” means, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as may be reflected on the books
of the Clearing Agency, or on the books of a Person maintaining an account with
such Clearing Agency (directly or as an indirect participant, in accordance with
the rules of such Clearing Agency).
“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency as described in Section 2.10 of the Base Indenture; provided that after
the occurrence of a condition whereupon book-entry registration and transfer are
no longer permitted and Definitive Notes are issued to the Beneficial Owners,
such Definitive Notes shall replace Book-Entry Notes.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of California
or is a day on which banking institutions located in New York or California are
authorized or required by law or other governmental action to close.
“Charged-Off Loan” means a Loan that (x) has a Missed Payment Factor (i) in the
case of a Daily Pay Loan, higher than 60 or, (ii) in the case of a Weekly Pay
Loan, higher than 12, and (iii) in the case of a Monthly Pay Loan, higher than
3, or (y) consistent with the Credit Policies, has or should have been written
off as uncollectable.
“Charged-Off Loan Percentage” means, with respect to any Series of Notes, the
percentage specified as the “Series [#] Charged-Off Loan Percentage” in the
related Indenture Supplement.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper.





--------------------------------------------------------------------------------





Exhibit 10.16



        “Claims” means any losses, liabilities, claims and expenses (including
reasonable attorney’s and other professional fees and expenses) incurred in
connection with reasonable collection efforts or the defense of any suit or
action.
“Class” means, with respect to any Series of Notes, any one of the classes of
Notes of that Series of Notes as specified in the related Indenture Supplement.
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
“Closing Date” means the Initial Closing Date or any Series Closing Date, as the
context may require.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor sections.
“Collateral” is defined in Section 3.1 of the Base Indenture.
“Collection Account” means deposit account no. OD1601.1ONDCKAK.1 entitled the
“Eligible Deposit Account” maintained by the Collection Account Depository
pursuant to the Collection Account Control Agreement or any successor deposit
account maintained pursuant to the Collection Account Control Agreement.
“Collection Account Control Agreement” means the amended and restated collection
account control agreement , among the Issuer, Deutsche Bank Trust Company
Americas and the Indenture Trustee, dated as of the Initial Closing DateNovember
15, 2019, relating to the Collection Account, or any successor agreement among
the Issuer, the Collection Account Depository and the Indenture Trustee relating
to the Collection Account.
“Collection Account Depository” means Deutsche Bank Trust Company Americas or
any other depository institution that maintains the Collection Account pursuant
to the Collection Account Control Agreement.
“Collections” means (i) any and all cash collections and other cash proceeds of
the Pooled Loans (whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment), including, without
limitation, all prepayments, all overdue payments, all prepayment penalties and
early termination





--------------------------------------------------------------------------------





Exhibit 10.16


penalties, all finance charges, if any, all amounts collected as interest, fees
(including, without limitation, any servicing fees, any origination fees, any
loan guaranty fees and, any platform fees), or charges for late payments with
respect to the Pooled Loans, all recoveries with respect to all Pooled Loans
that became Charged-Off Loans (net of amounts, if any, retained by any third
party collection agent), all proceeds of any sale, transfer or other disposition
of Pooled Loans and (ii) Repurchase Payments deposited by the Seller into the
Collection Account in accordance with Section 3.01(e) of the Loan Purchase
Agreement.
“Combined LOC OPB” means, as of any date of determination with respect to each
LOC Loan owned by the Issuer, the aggregate unpaid principal balance of such LOC
Loan and all other LOC Loans representing an advance under the related OnDeck
LOC as set forth on the Servicer’s books and records as of the close of business
on the immediately preceding Business Day, which, for the avoidance of doubt,
shall be reflected on the Servicer’s books and records as only one aggregate LOC
Loan owed by the applicable Obligor.
“Committed Purchaser” means a Person that has committed to purchase one or more
Classes of a Series of Notes (or portion thereof) from the Issuer from time to
time.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof.
Contingent Obligations shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the level of income or financial condition of
another or (iii) to make take-or-pay or similar payments if required regardless
of non-performance by any other party or parties to an agreement, if in the case
of any agreement described under subclause (i) or (ii) of this sentence the
primary purpose or intent thereof is as described in the preceding sentence. The
amount of any Contingent Obligation of any Person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the
obligation so guaranteed or otherwise supported and (b) the maximum amount for





--------------------------------------------------------------------------------





Exhibit 10.16


which such Person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless the obligation so guaranteed or
otherwise supported and the maximum amount for which such Person may be liable
are not stated or determinable, in which case the amount of such Contingent
Obligation shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in Sections 414(b) and (c),
respectively of the Code.
“Corporate Trust Office” means the principal office of the Indenture Trustee at
which at any particular time its corporate trust business shall be administered,
which office at the date of the execution of the Base Indenture is located at
1761 East St.E. Saint Andrew Place, Santa Ana, California 92705, Attention:
Trust Administration―OD1601 - ONDECK ASSET SECURITIZATION TRUST II LLC.
“Credit Policies” means the credit policies and procedures of OnDeck, including
the underwriting guidelines and OnDeck Score® methodology, and the collection
policies and procedures of OnDeck, in each case in effect as of the Initial
Closing Date and described on Exhibit C to the Loan Purchase Agreement, as such
policies, procedures, guidelines and methodologies may be amended from time to
time in accordance with Section 4.08, Section 4.09 and Section 4.14 of the Loan
Purchase Agreement.
“Credit Sponsor” means, with respect to any Loan, (i) Celtic Bank, a Utah
chartered industrial bank, or (ii) BofI Federal Bank, a federal savings
institution, or (iii) any other institution organized under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities that originates and owns
Loans for the Seller pursuant to a Loan Program Agreement.
“Custodial Agreement” mean the Custodial Agreement, dated as of the Initial
Closing Date, by and among the Issuer, the Servicer, the Custodian and the
Indenture Trustee, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with its terms.







--------------------------------------------------------------------------------





Exhibit 10.16


“Custodian” means Deutsche Bank Trust Company Americas, and each successor
Custodian under the Custodial Agreement.
“Daily Pay Loan” means any Loan the Loan Payment Date for which is every
Business Day.
“Definitions List” means this Definitions List, as amended, restated, modified
or supplemented from time to time.
“Definitive Notes” is defined in Section 2.10 of the Base Indenture.
“Delinquent Loan” means, as of any date of determination, any Loan with a Missed
Payment Factor of one or higher as of such date.
“Deposit Date” means each Business Day on which Collections are deposited in the
Collection Account.
“Deposit Report” is defined in Section 4.1 of the Base Indenture.
“Depository” is defined in Section 2.10 of the Base Indenture.
“Depository Agreement” means, with respect to a Series of Notes having
Book-Entry Notes, unless otherwise provided in the related Indenture Supplement,
the agreement among the Issuer, the Indenture Trustee and the Clearing Agency.
“Determination Date” means the last day of each Monthly Period.
“Dollar” and the symbol “$” mean the lawful currency of the United States.
“E-Sign Authentication Documents” means the documents which have been generated,
collected, verified and issued in accordance with the E-Sign Policy.
“E-Sign Loan” means any Loan for which the signature or record of agreement of
the Obligor thereof is obtained through the use and capture of electronic
signatures, click-through consents or other electronically recorded assents.
“E-Sign Policy” means the OnDeck E-Sign Policy and Reference Materials, as such
policy and materials may be amended, supplemented or modified from time to time.
“Eligible Account” means (a) a segregated identifiable trust account established
in the trust department of a Qualified Trust Institution or (b) a separately
identifiable deposit account established in the deposit taking department of a
Qualified Institution or a separately identifiable securities account
established with a Qualified Institution.





--------------------------------------------------------------------------------





Exhibit 10.16


“Eligible Deposit Account” means (a) a segregated identifiable trust account
established in the trust department of a Qualified Trust Institution or (b) a
separately identifiable deposit account established in the deposit taking
department of a Qualified Institution.
“Eligible Loan” means a Loan that satisfied each of the following criteria as of
the Transfer Date for such Loan:
(a)such Loan represents a legal, valid and binding obligation of the related
Obligor and related Guarantor, enforceable against such Obligor and related
Guarantor, in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;
(b)such Loan was originated in the ordinary course of the Seller’s or the Credit
Sponsor’s business;
(c)such Loan was underwritten and originated in accordance with the Credit
Policies;
(d)such Loan was originated in all material respects in accordance with, and
complies in all material respects with, all applicable Requirements of Law,
including any applicable usury laws and credit protection laws;
(e)such Loan is due from an Eligible Obligor;
(f)all obligations under such Loan are guaranteed pursuant to an unconditional
personal guaranty by the related Guarantor;
(g)such Loan satisfies each of the Amortization Requirements in effect on such
Transfer Date;
(h)such Loan satisfies each of the Scheduled Payment Requirements in effect on
such Transfer Date;
(i)the Obligor thereof submitted no fewer than the Minimum Bank Account
Statements in respect of its business banking account to the Seller in
connection with its application for such Loan;
(j)such Loan is a Daily Pay Loan or, a Weekly Pay Loan or a Monthly Pay Loan;
(k)such Loan is denominated and payable in Dollars;





--------------------------------------------------------------------------------





Exhibit 10.16


(l)such Loan is an ACH Loan and is otherwise payablebeing paid by the direct
debit of Payments from the operating bank account of the Obligor thereof;
(m)such Loan has been fully disbursed, the Obligor thereof has no additional
right to further fundings under the related the Loan Agreement and the related
to such Loan Agreement requires that the Loan proceeds be used for business
purposes and not for personal, family or household purposes, and such Loan
(other than LOC Loans) has been fully disbursed and the obligor thereof has no
additional right to further fundings under the related Loan Agreement;
(n)the proceeds of such Loan were not used to satisfy, in whole or part, any
Indebtedness owed or owing by the Obligor thereof to the Seller, a Credit
Sponsor, the Issuer or any Affiliate of the Seller, except for any refinancing
of an existing Loan if all Payments under such existing Loan were contractually
current prior to its refinancing and at least the Minimum Payment Percentage in
effect on such Transfer Date of all Payments due and payable at the time of
origination under such existing Loan were paid at the time of its refinancing;
(o)such Loan (i) is not subject to any defense (including any defense arising
out of violations of usury laws), counterclaim, right of set off or right of
rescission (or any such right of rescission has expired in accordance with
applicable law) and (ii) is due from an Obligor that has not asserted any
defense, counterclaim, right of set off or right of rescission with respect to
such Loan;
(p)such Loan was originated by the Seller or a Credit Sponsor without fraud on
the part of any Person, including, without limitation, the Obligor thereof or
any other party involved in its origination;
(q)such Loan is not a Charged-Off Loan and has not been Re-Aged;
(r)(i) if such Loan is a Daily Pay Loan, as of the Loan Determination Date in
effect for such Transfer Date, at least one Payment had been received on such
Loan, such Loan was not a Delinquent Loan and the Seller had no actual knowledge
of the existence of any default, breach, violation or other event permitting the
acceleration of the maturity of such Loan under the terms of the related Loan
Agreement or that with notice or the lapse of time would permit acceleration of
such Loan under the terms of the related Loan Agreement or (ii) if such Loan is
a Weekly Pay Loan or a Monthly Pay Loan, as of the Loan Determination Date in
effect for such Transfer Date, such Loan was not a Delinquent Loan and the
Seller had no actual knowledge of the existence of any default, breach,
violation or other event permitting the acceleration of the maturity of such
Loan under the terms of the related Loan Agreement or that with notice or the
lapse of time would permit acceleration of such Loan under the terms of the
related Loan Agreement;





--------------------------------------------------------------------------------





Exhibit 10.16


(s)such Loan has an original principal balanceamount, or, in the case of a LOC
Loan for which there has been a Subsequent LOC Advance, an Outstanding Principal
Balance as of the date of the most recent Subsequent LOC Advance in respect of
such Loan, that does not exceed the Maximum Initial Principal Balance in effect
on such Transfer Date;
(t)such Loan has an original term, or with respect to a LOC Loan, an “applicable
amortization period”, that does not exceed the Maximum Original Term in effect
on such Transfer Date;
(u)such Loan has a Loan Yield greater than or equal to 10.0% per annum;
(v)such Loan is due from an Obligor that was assigned an OnDeck Score® greater
than 441 as of the date of its underwriting;
(w)such Loan is guaranteed by at least one Guarantor that had a FICO® score of
500 or greater as of the date of its underwriting;
(x)such Loan has been serviced by OnDeckthe Servicer since origination in all
material respects in accordance with the Servicing Standard;
(y)none of the terms, conditions or provisions of such Loan or the related Loan
Agreement has been amended, modified, restructured or waived except (i) in
accordance with the Credit Policies; and (ii) solely in the case of a LOC Loan,
(x) in connection with an Automatic LOC Payment Modification, (y) for changes to
the applicable Loan Agreement consistent with the changes reflected in a
successor form of Loan Agreement approved in accordance with the terms of the
Loan Purchase Agreement, or (z) solely with respect to changes to the “credit
limit”, the “applicable APR” or the “applicable amortization period” of such LOC
Loan, in each case made pursuant to and in accordance with the express terms of
such Loan Agreement;
(z)such Loan constitutes an “account” (as defined in the UCC), a “payment
intangible” (as defined in the UCC) or proceeds thereof and is not Chattel
Paper;
(aa)if such Loan was originated by the Seller, it was originated in, and is
governed by the laws of, a Permitted State;
(ab)if such Loan was originated by a Credit Sponsor, (i) such Credit Sponsor
underwrote, approved, processed and disbursed the proceeds of such Loan out of
an office or branch of such Credit Sponsor in a jurisdiction where such Credit
Sponsor is authorized to do business and (ii) such Loan is governed





--------------------------------------------------------------------------------





Exhibit 10.16


by the laws of a jurisdiction where such Credit Sponsor is authorized to do
business;
(ac)immediately prior to the sale or contribution of such Loan to the Issuer
pursuant to the Loan Purchase Agreement, the Seller had good and marketable
title to such Loan, free and clear of all Liens (other than any Lien which has
been or will be terminated concurrently with such sale or contribution to the
Issuer);
(ad)under the related Loan Agreement such Loan is freely assignable and does not
require the consent of the Obligor thereof or any other Person as a condition to
any transfer, sale or assignment of any rights thereunder to or by the Issuer;
(ae)when sold or contributed to the Issuer by the Seller pursuant to the Loan
Purchase Agreement, such Loan will be owned by the Issuer, free and clear of all
Liens (other than Permitted Liens);
(af)the Seller has caused its master computer records relating to such Loan to
be clearly and unambiguously marked to show that such Loan has been sold and/or
contributed by the Seller to the Issuer pursuant to the Loan Purchase Agreement
and pledged by the Issuer to the Indenture Trustee pursuant to the Base
Indenture;
(ag)(i) to the extent required by the Credit Policies, the Seller has filed a
UCC-1 Financing Statement against the Obligor of such Loan describing such Loan
and the Related Security and naming such Obligor, as debtor, and the Seller or
the UCC Agent (or a wholly owned Subsidiary of the UCC Agent), as secured party,
and (ii) if such UCC-1 Financing Statement names the UCC Agent (or a wholly
owned Subsidiary of the UCC Agent) as secured party, (x) the Agency Agreement is
in full force and effect and (y) the related Loan Agreement states that the
Seller may file UCC Financing Statements against the Obligor thereof which names
the Seller or its secured party representative as the secured party thereon;
(ah)copies (or electronic copies) of each of the documents required by, and
listed in, the Document Checklist attached to the Custodial Agreement are
included in the Loan File with respect to such Loan and such Loan File has been
delivered to and accepted by the Custodian in accordance with Section 2.2(b)(ic)
of the Custodial Agreement;
(ai)if such Loan is an E-Sign Loan, it was originated in accordance with all
applicable laws governing the collection of electronic signatures or records;
and





--------------------------------------------------------------------------------





Exhibit 10.16


(aj)such Loan was selected from all Loans owned by the Seller or, in the case of
the initial Transfer Date, all Loans owned by the Seller or one of the Seller’s
Subsidiaries, in each case satisfying each of the aforesaid criteria as of such
Transfer Date using no selection procedures known to be or intended to be
adverse to the Issuer or the Noteholders.;


provided that for purposes of determining the eligibility of any LOC Loan as of
any date of determination, for any of the foregoing criteria that reference
OnDeck Scores®, FICO® score or any other metric determined by OnDeck at the time
of underwriting (including reference to the then current Credit Policies), such
metric with respect to any LOC Loan shall be measured as of the date of original
underwriting of such LOC Loan by OnDeck; provided further that if such LOC Loan
has been re-underwritten, such metric shall be measured as the date of most
recent re-underwriting.


“Eligible Obligor” means an Obligor that satisfied each of the following
criteria as of the Transfer Date for the related Loan:
(a)such Obligor is domiciled in the United States (or a territory thereof);
(b)such Obligor is not a Governmental Authority;
(c)such Obligor is not subject to any proceedings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect;
(d)such Obligor is not an employee or Affiliate of the Issuer or the Seller or
an employee of an Affiliate of the Issuer or the Seller;
(e)such Obligor is not a natural Person (other than in the case of a sole
proprietorship);
(f)each Guarantor with respect to such Obligor is a natural person and is a
legal U.S. resident;
(g)such Obligor has not closed or sold its business;
(h)such Obligor does not operate in a prohibited industry as described in the
Credit Policies; and
(i)such Obligor is a business that has been operating for at least one year.


“Enhancement Provider” means, with respect to any Series of Notes, the Person,
if any, designated as such in the related Indenture Supplement.





--------------------------------------------------------------------------------





Exhibit 10.16


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.
“Event of Default” is defined in Section 9.1 of the Base Indenture.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Additional Servicer Default” means, with respect to any Series of
Notes, any event designated as such in the related Indenture Supplement.
“FDIC” means the Federal Deposit Insurance Corporation.
“GAAP” means the generally accepted accounting principles in the United States
of America as in effect from time to time.
“Global Note” is defined in Section 2.12 of the Base Indenture.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity validly exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
“Guarantor” means with respect to any Obligor, (a) each holder of the Capital
Stock (or equivalent ownership or beneficial interest) of such Obligor in the
case of an Obligor which is a corporation, partnership, limited liability
company, trust or equivalent entity, who has agreed to unconditionally guarantee
all of the obligations of the related Obligor under the related Loan Documents
or (b) the natural person operating as the Obligor, if the Obligor is a sole
proprietor.
“Holder” means the Person in whose name a Note is registered in the Note
Register.
“Hot Backup Servicer Trigger Event” means, with respect to any Series of Notes,
each event, if any, specified as a “Series[#] Hot Backup Servicer Trigger Event”
in the related Indenture Supplement.
“Indebtedness” means, as applied to any Person, means, without duplication, (a)
all indebtedness for borrowed money, (b) that portion of obligations with
respect to any lease of any property (whether real, personal or mixed) that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price for property or services, which
purchase price is (i) due more





--------------------------------------------------------------------------------





Exhibit 10.16


than six months from the date of the incurrence of the obligation in respect
thereof or (ii) evidenced by a note or similar written instrument, (e) all
indebtedness secured by any Lien on any property or asset owned by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, and (f) without
duplicating any of the foregoing, all Contingent Obligations of such Person in
respect of any of the foregoing.
“Indenture” means the Base Indenture and all Supplements thereto, including any
Indenture Supplement.
“Indenture Supplement” means, with respect to any Series of Notes, a supplement
to the Base Indenture complying with the terms of Section 2.2 of the Base
Indenture, executed in conjunction with any issuance of any Series of Notes (or,
in the case of the issuance of Notes on the Initial Closing Date, the supplement
executed in connection with the issuance of such Notes).
“Indenture Trustee” means the party named as such in the Indenture until a
successor replaces it in accordance with the applicable provisions of the
Indenture and thereafter means the successor serving thereunder.
“Independent” means, when used with respect to any specified Person, that the
person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Seller and any Affiliate of any of the foregoing persons, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, the Seller or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Seller or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 13.1 of the Base Indenture made by
an Independent appraiser or other expert appointed by the Issuer, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” herein and that the signer is Independent within the meaning
thereof.
“Independent Manager” is defined in the Issuer Limited Liability Company
Agreement.
“Initial Closing Date” means May 17, 2016.
“Initial Invested Amount” means, with respect to any Series of Notes, the amount
specified as the “Series [#] Initial Invested Amount” in the related Indenture
Supplement.





--------------------------------------------------------------------------------





Exhibit 10.16


“Insolvency Event” shall be deemed to have occurred with respect to a Person if:
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar laws now or hereafter in effect; or
(b) such Person shall commence a voluntary case or other proceeding under the
Bankruptcy Code or any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors; or
(c) the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.
“Interest Period” means, with respect to any Series of Notes, the period
specified in the related Indenture Supplement.
“Invested Amount” means, with respect to any Series of Notes, the amount
specified as the “Series [#] Invested Amount” in the related Indenture
Supplement.
“Invested Percentage” means, with respect to any Series of Notes, the percentage
specified as the “Series [#] Invested Percentage” in the related Indenture
Supplement.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Issuer” means OnDeck Asset Securitization Trust II LLC, a Delaware limited
liability company and its permitted successors and assigns.





--------------------------------------------------------------------------------





Exhibit 10.16


“Issuer Accounts” means the Collection Account, the Lockbox Account and each
Series Account.
“Issuer Assets” means all assets of the Issuer, including, among other things,
the Pooled Loans, the Loan Documents and the other Related Security with respect
to the Pooled Loans, the Collection Account, the Lockbox Account, the
Transaction Documents and all proceeds of the foregoing.
“Issuer Certificate of Formation” means the Certificate of Formation of the
Issuer, dated as of April 4, 2016.
“Issuer Limited Liability Company Agreement” means the Limited Liability Company
Agreement of the Issuer, dated as of April 20, 2016, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
“Issuer Obligations” means all principal and interest, at any time and from time
to time, owing by the Issuer on the Notes and all costs, fees and expenses
payable by, or obligations of, the Issuer under the Base Indenture, each
Indenture Supplement, and each other Transaction Document to which it is a
party.
“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.
“Legal Final Payment Date” means, with respect to any Series of Notes, the date,
if any, stated in the related Indenture Supplement as the date on which such
Series of Notes is required to be paid in full.
“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person which secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise (including, without limitation, arising under or
established in connection with, Title IV of ERISA).
“Loan” means any (i) loan or similar contract or (ii) “payment intangible” (as
defined in the UCC) representing a fully disbursed portion of an OnDeck LOC, in
each case, with an Obligor pursuant to which the Seller or the Credit Sponsor
extends credit to such Obligor pursuant to a Loan Agreement, including all
rights under any and all security documents or supporting obligations related
thereto, including the applicable Loan Documents.





--------------------------------------------------------------------------------





Exhibit 10.16


“Loan Agreement” means, collectively, with respect to any (i) Loan (other than a
LOC Loan), a Business Loan and Security Agreement, substantially in the form of
Exhibit D-1 to the Loan Purchase Agreement, as such form may be amended,
supplemented or otherwise modified from time to time in accordance with Section
4.08 of the Loan Purchase Agreement, and a Business Loan and Security Agreement
Supplement, substantially in the forms of Exhibit D-2 and Exhibit D-3 to the
Loan Purchase Agreement, as such forms may be amended, supplemented or otherwise
modified from time to time in accordance with Section 4.08 of the Loan Purchase
Agreement. and (ii) LOC Loan, a Business Line of Credit Agreement, or a Business
Line of Credit Agreement Supplement, in each case, substantially in the forms of
Exhibit D-3 and Exhibit D-4, as such forms may be amended, supplemented or
modified from time to time in accordance with Section 4.08 of the Loan Purchase
Agreement.
“Loan Determination Date” means, on any date of determination, for any Transfer
Date, the Series Loan Determination Date with the least number of Business Days
prior to such Transfer Date with respect to any Series of Outstanding Notes.
“Loan Documents” means, collectively, with respect to any Loan, the Loan
Agreement and the Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debit), in substantially the forms attached as Exhibit E-1
and Exhibit E-2 to the Loan Purchase Agreement, as such forms may be amended,
supplemented or otherwise modified from time to time in accordance with Section
4.08 of the Loan Purchase Agreement and the other documents related thereto to
which the Obligor thereof is a party.
“Loan File” means, with respect to any Loan, (i) copies of each applicable
document listed in the definition of “Loan Documents,” (ii) other than with
respect to a LOC Loan, the UCC financing statement, if any, filed against the
Obligor thereof in connection with the origination of such Loan and (iii) copies
of each of the documents required by, and listed in, the Document Checklist
attached to the Custodial Agreement, each of which may be in electronic form.
“Loan Payment Date” means, with respect to any Loan, the date a scheduled
payment is due in accordance with the Loan Agreement with respect to such Loan
as in effect as of the date of determination.
“Loan Program Agreement” means the (i) the Amended and Restated Business Loan
Marketing, Servicing and Purchase Agreement, dated as of June 6September 30,
20146, between the Seller and Celtic Bank Corporation, a Utah industrial bank,
including all amendments, supplements or modifications thereto, and (ii) the
Master Business Loan Marketing Agreement, dated as of July 19, 2012, between the
Seller and BofI Federal Bank, a federal savings institution and (iii) any other
agreement between the Seller and a Credit Sponsor pursuant to which the Seller
may refer applicants for small business loans conforming to the Credit Policies
to such Credit Sponsor and





--------------------------------------------------------------------------------





Exhibit 10.16


such Credit Sponsor has the discretion to fund or not fund a loan to such
applicant based on its own evaluation of such applicant and containing those
provisions as are reasonably necessary to ensure that the transfer of small
business loans by such Credit Sponsor to the Seller thereunder are treated as
absolute sales.


“Loan Purchase Agreement” means that certain Loan Purchase Agreement dated as of
the Initial Closing Date, by and between the Issuer and the Seller, whereby the
Seller has agreed to sell and the Issuer has agreed to purchase Eligible Loans
from the Seller from time to time.


“Loan Yield” means, with respect to any Loan, the imputed interest rate that is
calculated on the basis of thean expected aggregate annualized rate of return
(calculated inclusive of all interest and fees (other than any Upfront Fees or
maintenance fees with respect to LOC Loans)) of such Loan over the life of such
Loan (assuming in the case of a Loan that is a Daily Pay Loan, 252 Loan Payment
Dates per annum, and, assuming in the case of a Loan that is a Weekly Pay Loan,
52 Loan Payment Dates per annum and, assuming in the case of a Loan that is a
Monthly Pay Loan, 12 Loan Payment Dates per annum).
“LOC Loan” means a Pooled Loan representing an advance under an OnDeck LOC
offered to the related Obligor, together with the monthly maintenance fees under
such OnDeck LOC, in each case, as modified from time to time pursuant to all
Automatic LOC Payment Modifications with respect to such LOC Loan made in
accordance with the terms of the applicable Loan Agreement in connection with
each Subsequent LOC Advance under such LOC Loan; provided, however, that
notwithstanding the foregoing, with respect to any OnDeck LOC and any advance
thereunder, “LOC Loan” shall only include the Seller’s rights, title, interests,
remedies, powers and privileges and obligation, if any, to receive payment
and/or enforce remedies under such OnDeck LOC with regard to the fully disbursed
portion of such OnDeck LOC represented by such advance and shall exclude the
Seller’s rights, title, interests, remedies, powers and privileges to (i) make
future advances under the OnDeck LOC under which such LOC Loan was originated
and (ii) any subsequently disbursed portion of such OnDeck LOC unless and until
transferred pursuant to the Loan Purchase Agreement.
“Lockbox Account” means deposit account no. 1370001910 maintained by MB
Financial Bank, N.A. in the name of the Issuer pursuant to the Lockbox Account
Control Agreement or any successor deposit account maintained pursuant to the
Lockbox Account Control Agreement.
“Lockbox Account Control Agreement” means the agreement among the Issuer, the
Lockbox Account Depository, and the Indenture Trustee, dated as of the Initial





--------------------------------------------------------------------------------





Exhibit 10.16


Closing Date, relating to the Lockbox Account, or any successor agreement among
the Issuer, the Lockbox Account Depository and the Indenture Trustee relating to
the Lockbox Account.
“Lockbox Account Depository” means MB Financial Bank, N.A. or any other
depository institution that maintains the Lockbox Account pursuant to the
Lockbox Account Control Agreement.
“Majority in Interest” has the meaning specified, with respect to any Series of
Notes, in the applicable Indenture Supplement.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on:
(i)    the business, assets, financial condition or results of operations of
such Person and its consolidated Subsidiaries, if any, taken as a whole;

(ii)    the ability of such Person to perform its material obligations under the
Transaction Documents;

(iii)     the validity or enforceability of any Transaction Document to which
such Person is a party; or

(iv)    the existence, perfection, priority or enforceability of any security
interest in a material amount of the Collateral granted to the Indenture Trustee
pursuant to the Base Indenture.    

“Maximum Invested Amount” means, with respect to each Series of Notes, the
amount, if any, specified in the related Indenture Supplement.
“Maximum Original Term” means, on any date of determination, the lowest Series
Maximum Original Term with respect to any Series of Outstanding Notes.
“Maximum Initial Principal Balance” means, on any date of determination, the
lowest Series Maximum Initial Principal Balance with respect to any Series of
Outstanding Notes.
“Minimum Bank Account Statements” means, on any date of determination, the
highest Series Minimum Bank Account Statements with respect to any Series of
Outstanding Notes.
“Minimum Payment Percentage” means, on any date of determination, the highest
Series Minimum Payment Percentage with respect to any Series of Outstanding
Notes.





--------------------------------------------------------------------------------





Exhibit 10.16


“Missed Payment Factor” means, in respect of any Loan, the sum of (a) the amount
equal to (i) the total past due amount of scheduled loan payments in respect of
such Loan, divided by (ii) the required daily or, weekly or monthly scheduled
loan payment in respect of such Loan as set forth in the related Loan Agreement,
determined without giving effect to any temporary modifications of such required
scheduled loan payment then applicable to such Loan and (b) the number of Loan
Payment Dates, if any, past the maturity date of such Loan on which a scheduled
loan payment was due but not received.
“Monthly Pay Loan” means, any Loan the Loan Payment Date for which is one
identified business day (subject to adjustment in accordance with the applicable
Loan Agreement) per calendar month.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period willshall commence on the Initial Closing Date
and end on the last day of the calendar month in which the Initial Closing Date
occurs.
“Monthly Reporting Date” means the Business Day prior to each Payment Date.
“Monthly Settlement Statement” means, with respect to each Series of Notes
Outstanding, the settlement statement specified in, or substantially in the form
attached to, the related Indenture Supplement.
“Moody’s” means Moody’s Investors Service, Inc. and its permitted successors and
assigns.
“Noteholder” means the Person in whose name a Note is registered in the Note
Register.
“Note Rate” means, with respect to the Notes of any Series and any Class
thereof, the annual rate at which interest accrues on such Notes (or the formula
on the basis of which such rate shall be determined) as stated in the related
Indenture Supplement.
“Note Register” means the register maintained pursuant to Section 2.4(a) of the
Base Indenture, providing for the registration of the Notes and transfers and
exchanges thereof.
“Notes” means any Series of Notes issued pursuant to an Indenture Supplement.
“Notice of Acceleration” is defined in Section 9.2 of the Base Indenture.





--------------------------------------------------------------------------------





Exhibit 10.16


“Obligor” means with respect to any Loan, the Person or Persons obligated to
make payments with respect to such Loan, excluding any Guarantor referred to in
clause (a) of the definition of “Guarantor.”
“Officer’s Certificate” means a certificate signed by an Authorized Officer of
the Issuer, the Seller, or the Servicer, as the case may be.
“OnDeck” means On Deck Capital, Inc., a Delaware Corporation.
“OnDeck LOC” means the “Line of Credit (LOC)” product, under which the Seller or
the Credit Sponsor provides a revolving line of credit to an Obligor pursuant to
a Loan Agreement that meets the criteria specified with respect to such product
in the Credit Policies.
“OnDeck Score®” means that numerical value that represents the Seller’s
evaluation of the creditworthiness of a business and its likelihood of default
on a commercial loan or other similar credit arrangement generated by a
proprietary methodology developed and maintained by the Seller, as such
methodology is applied in accordance with the other aspects of the Credit
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 4.08 and Section 4.14 of the Loan Purchase Agreement;
provided, however, that, for purposes of the Transaction Documents, the OnDeck
Score® of each Loan shall not be determined by the Seller or the Servicer using
any version of the Seller’s proprietary risk scoring model other than version 5
thereof without satisfying the Rating Agency Condition with respect to each
Series of Notes Outstanding with respect to such other version.
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Indenture Trustee. The counsel may be an employee of or
counsel to the Issuer, the Seller, the Servicer, or any Affiliate thereof, as
the case may be.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement and (d) with respect to any limited liability company, its
articles of organization or certificate of formation and its operating
agreement.
“Original Outstanding Principal Balance” means, with respect to any (i) Loan
(other than a LOC Loan), the unpaid principal balance of such Loan as set forth
on the Servicer’s books and records as of the Transfer Date with respect to such
Loan, and (ii) LOC Loan, the aggregate unpaid principal balance of all advances
under the related OnDeck LOC made to the related Obligor as set forth on the
Servicer’s books and records as of the Transfer Date for each such advance.





--------------------------------------------------------------------------------





Exhibit 10.16


“Outstanding” has the meaning, with respect to any Series of Notes, set forth in
the related Indenture Supplement.
“Outstanding Principal Balance” means, as of any date with respect to any (i)
Loan that is not a LOC Loan, the unpaid principal balance of such Loan as set
forth on the Servicer’s books and records as of the close of business on the
immediately preceding Business Day and (ii) LOC Loan, the Combined LOC OPB of
such LOC Loan (without duplication); provided, however, that the Outstanding
Principal Balance of any Pooled Loan that has become a Charged-Off Loan
willshall be zero.
“Overpayment Amounts” means, as of any date with respect to any Pooled Loan, any
amounts collected as a result of overpayment or similar error by the related
Obligor; provided, that, no such amounts collected from an Obligor willshall
constitute Overpayment Amounts unless such amounts are returned to the related
Obligor.
“Paying Agent” means any paying agent appointed pursuant to Section 2.6 of the
Base Indenture.
“Payment” means, with respect to any Loan, any amount due thereon, as set forth
in the related Loan Agreement.
“Payment Date” means, with respect to any Series of Notes, the payment date
specified in the related Indenture Supplement.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in ERISA, that is subject to Title IV of ERISA (other than a
“multiemployer plan”, as defined in Section 4001 of ERISA) and to which any
company in the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA for any time within the preceding five years or by reason of being deemed
to be a contributing sponsor under Section 4069 of ERISA.
“Permitted Investments” means, subject to Section 8.27 of the Base Indenture,
negotiable instruments or securities, payable in Dollars, issued by a Person
organized under the laws of the United States of America and represented by
instruments in bearer or registered or in book-entry form which evidence
(excluding any security with the “r” symbol attached to its rating):
(i) obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;





--------------------------------------------------------------------------------





Exhibit 10.16


(ii) demand deposits of, time deposits in, or certificates of deposit issued by,
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof whose short-term debt is rated P-1
or higher by Moody’s and “A-1+” or higher by Standard & Poor’s and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the long-term unsecured debt obligations (other than such obligation
whose rating is based on collateral or on the credit of a Person other than such
institution or trust company) of such depositary institution or trust company
shall have a credit rating from Standard & Poor’s of not lower than “AA”;

(iii) commercial paper having, at the earlier of (x) the time of the investment
and (y) the time of the contractual commitment to invest therein, a rating from
Moody’s of “P-1” and Standard & Poor’s of “A-1+”;

(iv) bankers’ acceptances issued by any depositary institution or trust company
described in clause (ii) above;

(v) Eurodollar time deposits having a credit rating from Moody’s of “P-1” and
Standard & Poor’s of “A-1+”; and

(vi) any other instruments or securities, if the Rating Agencies confirm in
writing that the investment in such instruments or securities willshall not
adversely affect any ratings with respect to any Series of Notes.
provided; that for as long as any Series of Notes Outstanding is rated by S&P,
any temporary investment (a) must have a fixed principal amount due at its
maturity and may only include a call option, put option or convertible option if
the full payment of principal is paid in cash upon the exercise of such option
and (b) if such temporary investment is rated by S&P, it must have an
unqualified rating with the exception of (X) ratings with regulatory indicators,
such as the (sf) subscript or (Y) unsolicited ratings.


“Permitted Liens” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carrier’s Liens, and other Liens imposed by law, securing obligations
arising in the ordinary course of business that are not more than thirty days
past due or are being contested in good faith and by appropriate proceedings and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP and (iii) Liens in favor of the Indenture
Trustee for the benefit of the Noteholders.





--------------------------------------------------------------------------------





Exhibit 10.16


“Permitted Loan Repurchase” means any repurchase by the Seller of Loans so long
as, after giving effect to such repurchase, (a) the aggregate Original
Outstanding Principal Balance of the Loans so repurchased on the date of such
repurchase does not exceed 10% of the aggregate Original Outstanding Principal
Balance of the Loans held by the Issuer on such date immediately prior to giving
effect to such Repurchase, (b) the aggregate Original Outstanding Principal
Balance of the Loans of such Seller so repurchased on such date, together with
the aggregate Original Outstanding Principal Balance of all Loans previously
repurchased by the Seller pursuant to a Permitted Loan Repurchase, does not
exceed 10% of the aggregate Original Outstanding Principal Balance of all Loans
acquired by the Issuer from the Seller on or prior to the date of such
Repurchase, (c) the aggregate Original Outstanding Principal Balance of the
Loans so repurchased on the date of such repurchase does not exceed 10% of the
aggregate Original Outstanding Principal Balance of the Loans held by the Issuer
on the first day of such calendar month, and (d) the aggregate Original
Outstanding Principal Balance of the Loans so repurchased on the date of such
repurchase, together with aggregate Original Outstanding Principal Balance of
the Loans repurchased by the Seller during the twelve (12) months preceding such
date does not exceed 10% of the aggregate Original Outstanding Principal Balance
of all Loans acquired by the Issuer from the Seller in such preceding twelve
(12) month period; provided, that the percentages set forth in this definition
may, from time to time, be increased in the event that an Opinion of Counsel
(from nationally recognized counsel) shall have been delivered in connection
with such increase with respect to “true sale” and “nonconsolidation” matters
and the Rating Agency Condition shall have been satisfied in connection with
such increase.
“Permitted State” means (i) Virginia and (ii) any other state selected by OnDeck
that satisfies the Rating Agency Condition.
“Person” means any natural person, corporation, business trust, joint venture,
association, limited liability company, partnership, joint stock company,
corporation, trust, unincorporated organization or Governmental Authority.
“Pledged Equity Collateral Agent” means any trustee or collateral agent acting
on behalf of any Pledged Equity Secured Party with respect to any of the SPV
Issuer Equity.
“Pledged Equity Lender” means any Person who is a lender with respect to
indebtedness of OnDeck where such indebtedness is secured by any of the SPV
Issuer Equity.
“Pledged Equity Secured Party” means any Person who is (i) a secured party under
a Pledged Equity Security Agreement or (ii) a Pledged Equity Lender.





--------------------------------------------------------------------------------





Exhibit 10.16


“Pledged Equity Security Agreement” means any security agreement or
intercreditor agreement with respect to any indebtedness of OnDeck where such
indebtedness is secured by any of the SPV Issuer Equity.
“Pool Outstanding Principal Balance” means, as of any date of determination, the
sum of the Outstanding Principal Balances for all Pooled Loans as of such date.
“Pooled Loan” means each Loan purchased by the Issuer from the Seller or
contributed to the Issuer by the Seller on the Initial Closing Date pursuant to
the Loan Purchase Agreement or purchased by the Issuer from the Seller or
contributed to the Issuer by the Seller on any subsequent Transfer Date pursuant
to the Loan Purchase Agreement and which has not (x) become a Warranty
Repurchase Loan or a Charged-Off Loan or (y) been released from the Collateral
pursuant to the Base Indenture. Each Pooled Loan shall be listed on the Schedule
of Pooled Loans maintained by the Servicer.
“Potential Amortization Event” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Amortization
Event.
“Potential Event of Default” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Event of
Default.
“Potential Servicer Default” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute a Servicer
Default.


“Prepayment Amount” means, with respect to any Series of Notes, the amount
specified as the “Series [#] Prepayment Amount” in the related Indenture
Supplement.
“Principal Terms” is defined in Section 2.2(c) of the Base Indenture.
“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any State thereof or incorporated under the
laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities which at all times has the
Required Rating and, in the case of any such institution organized under the
laws of the United States of America, whose deposits are insured by the FDIC.
“Qualified Trust Institution” means an institution organized under the laws of
the United States of America or any State thereof or incorporated under the laws
of a foreign jurisdiction with a branch or agency located in the United States
of America or





--------------------------------------------------------------------------------





Exhibit 10.16


any State thereof and subject to supervision and examination by federal or state
banking authorities which at all times (i) is authorized under such laws to act
as a trustee or in any other fiduciary capacity and (ii) has a long term
depositsissue credit rating of not less than “BBB+” by Standard & Poor’s and a
long term deposits rating of not less than “Baa1” by Moody’s.
“Rating Agency” means, with respect to each Series of Notes, the rating agency
or agencies, if any, specified in the related Indenture Supplement; provided,
that, if a Rating Agency ceases to rate the Notes of any Series, such Rating
Agency shall be deemed to no longer constitute a Rating Agency for all purposes
with respect to such Series for so long as such Rating Agency does not rate such
Notes.
“Rating Agency Condition” means, unless otherwise specified in the related
Indenture Supplement for any Outstanding Class of any Series of Notes, with
respect to any action subject to such condition, (i) the notification in writing
by each Rating Agency then rating any Outstanding Class of any Series of Notes
(which notification may be in the form of e-mail, facsimile, press release,
posting to its internet website or other such means then considered industry
standard as determined by the applicable Rating Agency) that a proposed action
will not result in a reduction or withdrawal by such Rating Agency of the rating
of such Class, or (ii) if a Rating Agency then rating any Outstanding Class of
any Series of Notes has informed the Issuer that such Rating Agency does not
provide such written notifications for actions of the type being proposed, then
as to such Rating Agency the Issuer shall deliver written (including in the form
of e-mail) notice of the proposed action to such Rating Agency or Rating
Agencies at least ten (10) Business Days prior to the effective date of such
action (or such shorter notice period if specified in the Base Indenture or the
applicable Indenture Supplement with respect to any specific action, or if ten
(10) Business Days prior notice is impractical, such advance notice as is
practicable).
“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due; provided that no Loan shall be considered Re-Aged due to a
Material Modification made in accordance with the Servicing Agreement and the
Credit Policies.
“Record Date” means, with respect to each Series of Notes, the dates specified
in the related Indenture Supplement.
“Records” means all Loan Files and all other documents, books, records and other
information, including, without limitation, computer programs, discs, data
processing software and related property and rights maintained by the Seller or
the Servicer or any of their respective Affiliates with respect to such Loan
Files, the related Loans and the related Obligors and Guarantors.
“Registered Notes” is defined in Section 2.1 of the Base Indenture.





--------------------------------------------------------------------------------





Exhibit 10.16


“Related Security” means with respect to any Loan, (i) the related Loan
Documents and each document contained in the Loan File related to such Loan, and
all rights, remedies, powers and privileges thereunder, (ii) all security
interests or Liens and property subject thereto from time to time purporting to
secure payment of such Loan and all contract rights, rights to payment of money
and insurance claims related to such Loan, (iii) all other agreements or
arrangements of whatever character (including, without limitation, guaranties,
letters of credit, letter-of-credit rights, supporting obligations or other
credit support) from time to time supporting or securing payment of such Loan
and all rights under warranties or indemnities thereunder, (iv) any UCC
financing statements filed by a Credit Sponsor, the Seller or the UCC Agent (or
a wholly owned Subsidiary of the UCC Agent) against the related Obligor, (v) all
products and proceeds (including “proceeds” as defined in the UCC) of such Loan
and (vi) all products and proceeds of any of the foregoing (items (i) through
(v)).; provided, however, that notwithstanding the foregoing, with respect to
any LOC Loan, “Related Security” shall only include the Seller’s rights, title,
interests, remedies, powers and privileges to receive payment and/or enforce
remedies under such LOC Loan and shall exclude the Seller’s rights, title,
interests, remedies, powers, privileges and obligations, if any, to make future
advances under the OnDeck LOC under which such LOC Loan was originated.
“Repurchase Payment” means, with respect to a Warranty Repurchase Loan, a
payment equal to the Outstanding Principal Balance of such Warranty Repurchase
Loan plus accrued and unpaid interest thereon as of the date of the repurchase
thereof by the Seller.
“Repurchased Loans” means, any Loans repurchased by the Seller of Loans through
a Permitted Loan Repurchase.
“Required Asset Amount” means, with respect to any Series of Notes, the amount
specified as the “Series [#] Required Asset Amount” in the related Indenture
Supplement.
“Required Noteholders” means, with respect to an amendment, waiver or other
modification, Noteholders materially and adversely affected thereby (as
determined by an Officer’s Certificate of the Issuer to such effect) holding not
less than 66⅔% of the sum of (a) the aggregate Invested Amount of Notes held by
all Noteholders materially and adversely affected thereby and (b) the sum of the
unutilized purchase commitments of all Committed Purchasers materially and
adversely affected thereby (excluding, for the purposes of making the foregoing
calculation, any Notes held by any Affiliate of the Seller (other than an
Affiliate Issuer)); provided, however, that, upon the occurrence and during the
continuance of an Amortization Event with respect to any Series of Notes held by
a Committed Purchaser, the unutilized purchase commitment of such Committed
Purchaser with respect to such Series shall be deemed to be zero.





--------------------------------------------------------------------------------





Exhibit 10.16


“Required Rating” means a long-term unsecured debt rating of not less than “A3”
by Moody’s and “A-” by Standard & Poor’s.
“Required Standstill Provisions” means with respect to any Pledged Equity
Security Agreement and with respect to any Pledged Equity Secured Party and
Pledged Equity Collateral Agent thereunder, terms pursuant to which such Pledged
Equity Secured Party and Pledged Equity Collateral Agent agree substantially to
the effect that:
(a) prior to the date that is one year and one day after the payment in full of
all of the Issuer Obligations,
(i) such Pledged Equity Collateral Agent and each Pledged Equity Secured Party
shall not be entitled at any time to (A) institute against, or join any other
person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other similar proceeding
under the laws of the United States or any State thereof or of any foreign
jurisdiction, (B) transfer and register any of the SPV Issuer Equity in the name
of such Pledged Equity Collateral Agent or a Pledged Equity Secured Party or any
designee or nominee thereof, (C) foreclose such security interest regardless of
the bankruptcy or insolvency of OnDeck or any of its Subsidiaries, (D) exercise
any voting rights granted or appurtenant to such SPV Issuer Equity or (E)
enforce any right that the holder such SPV Issuer Equity might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of the
Issuer, and
(ii) each of such Pledged Equity Collateral Agent and each other Pledged Equity
Secured Party waives and releases any right to (A) require that the Issuer be in
any manner merged, combined, collapsed or consolidated with or into OnDeck or
any of its Subsidiaries, including by way of substantive consolidation in a
bankruptcy case or similar proceeding, (B) require that the status of the Issuer
as a separate entity be in any respect disregarded or (C) contest or challenge,
or join any other Person in contesting or challenging, the transfers of any
Loans and related assets from OnDeck or any of its Subsidiaries to the Issuer,
whether on grounds that such transfers were disguised financings, preferential
transfers, fraudulent conveyances or otherwise or a transfer other than a “true
sale” or a “true contribution”;
(b) upon the transfer by OnDeck or any of its Subsidiaries (other than the
Issuer or any other special purpose subsidiary of OnDeck) of Loans and related
assets to the Issuer or any other such special purpose subsidiary in a
securitization as permitted under such Pledged Equity Security Agreement, any





--------------------------------------------------------------------------------





Exhibit 10.16


liens with respect to such Loans and related assets arising under the loan and
security documentation with respect to such Pledged Equity Security Agreement
shall automatically be released (and the Pledged Equity Collateral Agent is
authorized to execute and enter into any such releases and other documents as
OnDeck may reasonably request in order to give effect thereto);
(c) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party shall take no action related to any SPV Issuer Equity that would cause the
Issuer to breach any of its covenants in its certificate of formation, limited
liability company agreement or in any other Transaction Document or to be unable
to make any representation in any such document;
(d) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party acknowledges that it has no interest in, and willshall not assert any
interest in, the assets owned by the Issuer other than, following a transfer of
any pledged SPV Issuer Equity to the Pledged Equity Collateral Agent in
connection with any exercise of remedies pursuant to such Pledged Equity
Security Agreement, the right to receive lawful dividends or other distributions
when paid by the Issuer from lawful sources and in accordance with the
Transaction Documents and the rights of a common member of the Issuer; and
(e) each such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party agree and acknowledge that: (i) each of the Indenture Trustee and any
other agent and/or trustee acting on behalf of the Noteholders is an express
third party beneficiary with respect to the provisions set forth in clause (a)
above and (ii) each of the Indenture Trustee and any other agent and/or trustee
acting on behalf of the Noteholders shall have the right to enforce compliance
by the Pledged Equity Collateral Agent and each Pledged Equity Secured Party
with respect to any of the foregoing clauses (a) through (d).
“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws or other
organizational or governing documents of such Person or any of its property, and
any law, treaty, rule or regulation, or determination of any arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, whether federal, state or local (including, without limitation, usury
laws, the Federal Truth in Lending Act and retail installment sales acts).
“Requisite Noteholders” means Noteholders holding in excess of 50% of the sum of
(a) the Aggregate Invested Amount and (b) the sum of the unutilized purchase
commitments of the Committed Purchasers (excluding, for the purposes of making
the foregoing calculation, any Notes held by any Affiliate of the Seller (other
than an Affiliate Issuer)); provided, however, that, upon the occurrence and
during the





--------------------------------------------------------------------------------





Exhibit 10.16


continuance of an Amortization Event with respect to any Series of Notes held by
a Committed Purchaser, the unutilized purchase commitment of such Committed
Purchaser with respect to such Series shall be deemed to be zero.
“Responsible Officer” means, with respect to the Indenture Trustee, any officer
within the Corporate Trust Office, including any vice president, assistant
secretary, senior associate, associate, trust officer or any other officer of
the Indenture Trustee customarily performing functions similar to those
performed by any Person who at the time shall be an above-designated officer and
having direct responsibility for administration of the Indenture and the
applicable Indenture Supplement and also any particular officer to whom any
corporate trust matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, in each case who, at the time shall be
an above-designated officer and shall have direct responsibility for
administration of the Indenture and the applicable Indenture Supplement.
“Retention Undertaking Letter” means the letter, dated as of April 17, 2018,
between, among others, OnDeck and the Trustee, pursuant to which OnDeck will
make certain undertakings and agreements in respect of the EU risk retention
requirements, and any other letter specified as a “Series [#] Retention
Undertaking Letter” in the related Indenture Supplement.
“Revolving Period” means, with respect to any Series of Notes, the period
specified as the “Series [#] Revolving Period” in the related Indenture
Supplement.
“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Service, a Standard
& Poor’s Financial Services LLC business and its permitted successors and
assigns.
“Schedule of Pooled Loans” is defined in the Servicing Agreement.
“Scheduled Payment Requirements” means, on any date of determination, each of
the Series Scheduled Payment Requirements for each Series of Outstanding Notes.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” means OnDeck.
“Series” means any Series of Notes, which may include within any such Series a
Class or Classes of Notes subordinate to another such Class or Classes of Notes.
“Series Account” means any account or accounts established pursuant to an
Indenture Supplement for the benefit of a Series of Notes.





--------------------------------------------------------------------------------





Exhibit 10.16


“Series Adjusted Invested Amount” means, with respect to any Series of Notes,
the amount specified as the “Series [#] Adjusted Invested Amount” in the related
Indenture Supplement.
“Series Amortization Requirements” means, with respect to any Series of Notes,
the “Series [#] Amortization Requirements” in the related Indenture Supplement.
“Series Asset Amount Deficiency” means, with respect to any Series of Notes, the
amount specified as the “Series [#] Asset Amount Deficiency” in the related
Indenture Supplement.
“Series Average Balance Maximum Amount” means, with respect to any Series of
Notes, the “Series [#] Average Balance Maximum Amount” in the related Indenture
Supplement.
“Series Closing Date” means, with respect to any Series of Notes, the initial
date of issuance of such Series of Notes, as specified as the “Series [#]
Closing Date” in the related Indenture Supplement.
“Series Loan Determination Date” means, with respect to any Series of Notes, the
number of Business Days set forth in “Series [#] Loan Determination Date” in the
related Indenture Supplement.
“Series Maximum Original Term” means, with respect to any Series of Notes, the
“Series [#] Maximum Original Term” in the related Indenture Supplement.
“Series Maximum Initial Principal Balance” means, with respect to any Series of
Notes, the “Series [#] Maximum Initial Principal Balance” in the related
Indenture Supplement.
“Series Minimum Bank Account Statements” means, with respect to any Series of
Notes, the “Series [#] Minimum Bank Account Statements” in the related Indenture
Supplement.
“Series Minimum Payment Percentage” means, with respect to any Series of Notes,
the “Series [#] Minimum Payment Percentage” in the related Indenture Supplement.
“Series Required Asset Amount” means, with respect to any Series of Notes, the
amount specified as the “Series [#] Required Asset Amount” in the related
Indenture Supplement.
“Series Required Enhancement Amount” means, as of any date of determination,
with respect to each Series of Notes, the amount specified as the “Series





--------------------------------------------------------------------------------





Exhibit 10.16


[#] Required Enhancement Amount” in the related Indenture Supplement, calculated
as of such date.
“Series Scheduled Payment Requirements” means, with respect to any Series of
Notes, the “Series [#] Scheduled Payment Requirements” in the related Indenture
Supplement.
“Series Servicing Fee” means, with respect to any Series of Notes, the amount
specified as the “Series [#] Servicing Fee” in the related Indenture Supplement.
“Series Successor Servicing Fee” means, with respect to any Series of Notes, the
amount specified as the “Series [#] Successor Servicing Fee” in the related
Indenture Supplement.
“Series Termination Date” means, with respect to any Series of Notes, the date
specified as the “Series [#] Termination Date” in the related Indenture
Supplement.
“Servicer” means OnDeck in its capacity as servicer under the Servicing
Agreement and its permitted successors or assigns.
“Servicer Default” means the occurrence of a “Servicer Default” as defined in
the Servicing Agreement.
“Servicing Agreement” means the Servicing Agreement dated as of the Initial
Closing Date among the Issuer, the Servicer and the Indenture Trustee, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms, and, after the appointment of any Successor Servicer,
the Successor Servicing Agreement to which such Successor Servicer is a party,
as it may be amended, restated or otherwise modified from time to time.
“Servicing Fee” is defined in the Servicing Agreement.
“Servicing Standard” is defined in the Servicing Agreement.
“Servicing Transfer Date” is defined in the Backup Servicing Agreement.
“Settlement Statement” is defined in Section 4.1 of the Base Indenture.
“SPV Issuer Equity” is defined in Section 7.17 of the Base Indenture
“Subsequent LOC Advance” means, with respect to any LOC Loan relating to a
particular OnDeck LOC offered to the related Obligor, an additional LOC Loan
representing a subsequent advance under such OnDeck LOC.
“Successor Servicer” is defined in the Servicing Agreement.





--------------------------------------------------------------------------------





Exhibit 10.16


“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicing Fee” is defined in the Successor Servicing Agreement.
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by the parent or (b) that is, at the time any
determination is being made, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Supplement” means a supplement to the Base Indenture complying (to the extent
applicable) with the terms of Article 12 of the Base Indenture.
“Tax Opinion” means an opinion of a nationally recognized tax counsel to be
delivered in connection with the issuance of a new Series of Notes to the effect
that, for United States federal income tax purposes, (i) the issuance of such
new Series of Notes will not affect adversely the United States federal income
tax characterization of any Series of Notes Outstanding or Class thereof that
was (based upon an opinion of counsel) characterized as debt at the time of
their issuance and (ii) the Issuer will not be classified as an association or a
publicly traded partnership taxable as a corporation.
“TIA” means the Trust Indenture Act of 1939 as in force on the date hereof,
unless otherwise specifically provided.
“Third Party Reimbursable Items” is defined in the Successor Servicing
Agreement.
“Transaction Documents” means the Base Indenture, any Indenture Supplement, the
Notes, any agreements relating to the issuance or the purchase of any of the
Notes, the Issuer Limited Liability Company Agreement, the Loan Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the Lockbox
Account Control Agreement, the Collection Account Control Agreement, the
Custodial Agreement and theany Retention Undertaking Letter.
“Transfer Agent and Registrar” is defined in Section 2.4 of the Base Indenture.
“Transfer Date” has the meaning assigned to such term in the Loan Purchase
Agreement.





--------------------------------------------------------------------------------





Exhibit 10.16


“Transfer Schedule” has the meaning assigned to such term in the Loan Purchase
Agreement.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.
“UCC Agent”’ means Corporation Service Company, a Delaware corporation, in its
capacity as agent for the Seller under the Agency Agreement, or other entity
providing secured party representation services to the Seller.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Upfront Fees” means, with respect to any Loan, the sum of any fees charged by
the Seller or the Credit Sponsor, as the case may be, to an Obligor in
connection with the disbursement of such Loan, as set forth in the related Loan
Agreement, that are deducted from the initial amount disbursed to such Obligor,
including the "Origination Fee" set forth on the related Loan Agreement.
“U.S. Government Obligations” means direct obligations of the United States, or
any agency or instrumentality thereof for the payment of which the full faith
and credit of the United States of America is pledged as to full and timely
payment of such obligations.
“U.S. Risk Retention Rules” means, SEC’s credit risk retention rules, 17 C.F.R.
Part 246.
“Warm Backup Servicer Trigger Event” means, with respect to any Series of Notes,
each event, if any, specified as a “Series[#] Warm Backup Servicer Trigger
Event” in the related Indenture Supplement.
“Warranty Repurchase Loan” means a Pooled Loan that the Seller has become
obligated to repurchase pursuant to Section 3.01(e) of the Loan Purchase
Agreement.
“Weekly Pay Loan” means any Loan the Loan Payment Date for which is one
identified weekday (subject to adjustment in accordance with the applicable Loan
Agreement).
“written” or “in writing” means any form of written communication, including,
without limitation, by means of telex, telecopier device, telegraph or cable.



